


EXECUTION VERSION




AMENDMENT NO. 1 TO CREDIT AGREEMENT
AND
GUARANTEE AND COLLATERAL AGREEMENT


This Amendment No. 1 TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT
(this “Amendment”) dated as of June 2, 2014 (the “Effective Date”) is among
Miller Energy Resources, Inc., a Tennessee corporation (“Borrower”), the Lenders
(as defined below) party hereto, the Guarantors (as defined in the Credit
Agreement referred to below) and Apollo Investment Corporation, as
Administrative Agent (as defined below).


RECITALS


A.    The Borrower is party to that certain (i) Amended and Restated Credit
Agreement dated as of February 3, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and
Apollo Investment Corporation, as administrative agent (in such capacity, the
“Administrative Agent”), and (iii) Amended and Restated Guarantee and Collateral
Agreement dated as of February 3, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
among the Borrower, the other grantors named therein and the Administrative
Agent.
B.    The Borrower has advised the Administrative Agent and the Lenders that,
contemporaneously with the effectiveness of this Amendment, it intends to enter
into a Credit Agreement dated the date hereof among the Borrower, the lenders
party thereto and KeyBank National Association, as administrative agent (the
“First Lien Credit Agreement”).
C.    The Borrower has requested, and the Administrative Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to amend the
Credit Agreement and the Guarantee and Collateral Agreement as provided herein.
THEREFORE, the Borrower, the Guarantors, the Administrative Agent, and the
Lenders hereby agree as follows:


Section 1.    Defined Terms. As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each capitalized term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.


Section 2.    Amendments to Credit Agreement and Guarantee and Collateral
Agreement.


(a)    The Credit Agreement and its Exhibit D (Form of Compliance Certificate),
Exhibit G-1 (Form of Tax Certificate-Foreign Non-Partnership Lender), Exhibit
G-2 (Form of Tax Certificate - Foreign Non-Partnership Participant), Exhibit G-3
(Form of Tax Certificate-- Foreign Partnership Lender), Exhibit G-4 (Form of Tax
Certificate-Foreign Partnership Participant) and Exhibit H (Form of Reserve
Report Certificate) are hereby amended as set forth on Annex I.


(b)    The Guarantee and Collateral Agreement is hereby amended as set forth in
Annex II.



--------------------------------------------------------------------------------




Section 3.    Ratification, Reaffirmation and Representations of Loan Parties.
By its signature below, each Loan Party hereby (a) acknowledges and agrees that,
except as expressly provided herein, the Credit Agreement, as amended hereby,
and each of the other Loan Documents are hereby ratified and confirmed in all
respects and shall remain in full force and effect; (b) ratifies and reaffirms
its obligations under, and acknowledges, renews and extends its continued
liability under, the Credit Agreement, as amended hereby, and each other Loan
Document to which it is a party; (c) ratifies and reaffirms all of the Liens
securing the payment and performance of the Secured Obligations; and (d)
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof, (i) after giving effect to this Amendment, all of the
representations and warranties contained in the Credit Agreement, as amended
hereby, and each other Loan Document to which it is a party are true and correct
in all material respects (unless such representation and warranty is already
qualified by materiality, in which case such representation or warranty is be
true and correct) on and as of the Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date, such representations and warranties
continue to be true and correct as aforesaid as of such specified earlier date,
(ii) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, (iii) no event, development or circumstance has
occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect, (iv) the execution, delivery, and performance
of this Amendment by such Loan Party have been duly authorized by all necessary
action on the part of such Loan Party, (v) the resolutions of such Loan Party
delivered on the Effective Date are in full force and effect, and (vi) there
have been no changes to the organizational documents of such Loan Party
delivered on the Effective Date.


Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
i.    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of:


a)
this Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent and the Majority Lenders; and



b)
amendments to each Mortgage filed in the State of Alaska and the State of
Tennessee, in each case, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed and delivered by duly authorized officers of
the applicable Loan Party and the Administrative Agent.



ii.    The Administrative Agent shall have received a true and correct copy of
(i) the First Lien Credit Agreement and each “Loan Document” as defined therein
in effect on the Effective Date, and (ii) the Intercreditor Agreement in form
and substance satisfactory to the Administrative Agent, duly executed and
delivered by each party thereto.


iii.    The Administrative Agent and the Lenders shall have received a
consolidated balance sheet of the Borrower giving pro forma effect to the Debt
and the First Lien Secured Obligations to be incurred on the Effective Date
under the First Lien Credit Agreement.


iv.    The Borrower shall have paid all costs and expenses which have been
invoiced and are payable pursuant to Section 12.03 of the Credit Agreement.





--------------------------------------------------------------------------------




Section 5.    No Waiver; Other Agreements.


i.    The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents. Nothing in this
Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.


ii.    From and after the Effective Date, all references to the Credit Agreement
in any Loan Document shall mean such Credit Agreement as amended by this
Amendment.


iii.    This Amendment is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.


Section 6.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


Section 7.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.


Section 8.    Invalidity. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality or enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 9.    Governing Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.


Section 10.    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.


[signature pages follow]



--------------------------------------------------------------------------------








EXECUTED effective as of the date first above written.


BORROWER:


MILLER ENERGY RESOURCES, INC.,
a Tennessee corporation




By: /s/ Scott M. Boruff            
    
Name: Scott M. Boruff
Title: Chief Executive Officer


GUARANTORS:


MILLER DRILLING, TN LLC
 
By: MILLER ENERGY RESOURCES, INC.,
its Sole Member




By:/s/ Scott M. Boruff            
Name:    Scott M. Boruff
Title:    Chief Executive Officer    


MILLER ENERGY SERVICES, LLC
 
By: MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By: /s/ Scott M. Boruff            
Name:    Scott M. Boruff
Title:    Chief Executive Officer    


MILLER ENERGY GP, LLC
 
By: MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By: /s/ Scott M. Boruff            
Name:    Scott M. Boruff
Title:    Chief Executive Officer    





--------------------------------------------------------------------------------




MILLER RIG & EQUIPMENT, LLC
 
By: MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By: /s/ Scott M. Boruff            
Name:    Scott M. Boruff
Title:    Chief Executive Officer    


COOK INLET ENERGY, LLC




By:/s/ David M. Hall                
    Name: David M. Hall
    Title: Manager and Chief Executive Officer    


EAST TENNESSEE CONSULTANTS, INC.




By:/s/ Eugene D. Lockyear            
Name:    Eugene D. Lockyear
Title:    President


EAST TENNESSEE CONSULTANTS II, L.L.C.


By: /s/ Eugene D. Lockyear            
Name:    Eugene D. Lockyear
Title:     Manager






                





--------------------------------------------------------------------------------




APOLLO INVESTMENT CORPORATION, as Administrative Agent for the Lenders, and as a
Lender


By: Apollo Investment Management, L.P.


By:
ACC Management, LLC, as its General Partner





By:     /s/ Ted Goldthorpe            
Name: Ted Goldthorpe
Title:    President



--------------------------------------------------------------------------------




LENDERS:


Highbridge Principal Strategies - Specialty Loan Fund III, L.P.


By: Highbridge Principal Strategies, LLC as Trading Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director


Highbridge Principal Strategies - Specialty Loan VG Fund, L.P.


By: Highbridge Principal Strategies, LLC its Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director


Highbridge Principal Strategies - NDT Senior Loan Fund, L.P.


By: Highbridge Principal Strategies, LLC its trading Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director


Highbridge Principal Strategies - Specialty Loan Institutional Fund III, L.P.


By: Highbridge Principal Strategies, LLC its Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director





--------------------------------------------------------------------------------




Highbridge Specialty Loan Institutional Holdings Limited


By: Highbridge Principal Strategies, LLC, its investment manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director




Highbridge Aiguilles Rouges Sector A Investment Fund, L.P.


By: Highbridge Principal Strategies, LLC as manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director




Highbridge Specialty Loan Sector A Investment Fund, L.P.


By: Highbridge Principal Strategies, LLC as Trading Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director




Lincoln Investment Solutions, Inc.


By: Highbridge Principal Strategies, LLC, its Investment Manager


By: /s/ Marcus Colwell                    
Name: Marcus Colwell
Title: Managing Director



--------------------------------------------------------------------------------










ANNEX I
CREDIT AGREEMENT,
SUBSTITUTED EXHIBIT D,
and
new exhibits G-1, G-2, G-3, G-4 and H





--------------------------------------------------------------------------------




CONFORMED EXECUTION VERSION
ANNEX I












====================================================================
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of February 3, 2014
among
MILLER ENERGY RESOURCES, INC.,
as Borrower,
APOLLO INVESTMENT CORPORATION,
as Arranger and Administrative Agent,
and
The Lenders Party Hereto
                    
====================================================================



--------------------------------------------------------------------------------






TABLE OF CONTENTS                Page
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01.    Terms Defined Above                            1
Section 1.02.    Certain Defined Terms                        1
Section 1.03.    Types of Loans                            29
Section 1.04.    Terms Generally; Rules of Construction                29
Section 1.05.    Accounting Terms and Determinations; GAAP            30
ARTICLE II
THE CREDITS
Section 2.01.    Commitments                                30
Section 2.02.    Loans                                    30
Section 2.03.    Requests for Loans                            31
Section 2.04.    Interest Elections                            32
Section 2.05.    Funding of Loans                            33
Section 2.06.    Reserved                                33
Section 2.07.    Reserved                                33
Section 2.08.    Reserved                                33
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01.    Repayment of Loans                            33
Section 3.02.    Interest                                    33
Section 3.03.    Alternate Rate of Interest                        34
Section 3.04.    Prepayments                                35
Section 3.05.    Make-Whole Premium & Prepayment Premium            36
Section 3.06.    Fees                                    37
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
Section 4.01.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    37
Section 4.02.    Presumption of Payment by the Borrower                38
Section 4.03.    Certain Deductions by the Administrative Agent            38
Section 4.04.    Disposition of Proceeds                        39
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
Section 5.01.    Increased Costs                            39



--------------------------------------------------------------------------------




Section 5.02.    Break Funding Payments                        40
Section 5.03.    Taxes                                    40
Section 5.04.    Mitigation Obligations; Replacement of Lenders            45
Section 5.05.    Illegality                                46
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01.    Effective Date                                46
Section 6.02.    Additional Conditions                            51
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.01.    Organization; Powers                            52
Section 7.02.    Authority; Enforceability                        52
Section 7.03.    Approvals; No Conflicts                        52
Section 7.04.    Financial Condition; No Material Adverse Change            53
Section 7.05.    Litigation                                53
Section 7.06.    Environmental Matters                        54
Section 7.07.    Compliance with the Laws and Agreements; No Defaults        55
Section 7.08.    Investment Company Act                        55
Section 7.09.    Taxes                                    55
Section 7.10.    ERISA                                    56
Section 7.11.    Disclosure; No Material Misstatements                56
Section 7.12.    Insurance                                57
Section 7.13.    Restriction on Liens                            57
Section 7.14.    Subsidiaries                                57
Section 7.15.    Location of Business and Offices                    57
Section 7.16.    Properties; Titles, Etc.                            58
Section 7.17.    Maintenance of Properties                        59
Section 7.18.    Gas Imbalances, Prepayments                    59
Section 7.19.    Marketing of Production                        60
Section 7.20.    Swap Agreements                            60
Section 7.21.    Use of Loans                                60
Section 7.22.    Solvency                                60
Section 7.23.    Acquisition Documents                        61
Section 7.24.    Foreign Corrupt Practices                        61
Section 7.25.    Money Laundering                            61
Section 7.26.    OFAC                                    61



--------------------------------------------------------------------------------




Section 7.27.    Patriot Act                                61
Section 7.28.    Security Documents                            61
Section 7.29.    Labor Matters.                                62
Section 7.30.    Brokerage Fees.                            62
Section 7.31.    Material Contracts                            62
ARTICLE VIII
AFFIRMATIVE COVENANTS
Section 8.01.    Financial Statements; Other Information                63
Section 8.02.    Notices of Material Events                        67
Section 8.03.    Existence; Conduct of Business                    67
Section 8.04.    Payment of Obligations                        67
Section 8.05.    Performance of Obligations under Loan Documents and Material
Contracts.     
68
Section 8.06.    Operation and Maintenance of Properties                68
Section 8.07.    Insurance                                68
Section 8.08.    Books and Records; Inspection Rights                69
Section 8.09.    Compliance with Laws                        69
Section 8.10.    Environmental Matters                        69
Section 8.11.    Further Assurances                            71
Section 8.12.    Reserve Reports                            71
Section 8.13.    Title Information                            72
Section 8.14.    Additional Collateral; Additional Guarantors                72
Section 8.15.    ERISA Compliance                            74
Section 8.16.    Post-Closing Covenants                        74
Section 8.17.    Hedging Maintenance.                        75
Section 8.18.    Board Observation Rights.                        76
Section 8.19.    Appraisal.                                76
Section 8.20.    Minimum Liquidity.                            76
ARTICLE IX
NEGATIVE COVENANTS
Section 9.01.    Financial Covenants                            76
Section 9.02.    Debt                                    77
Section 9.03.    Liens                                    78
Section 9.04.    Dividends, Distributions and Redemptions                79
Section 9.05.    Investments, Loans and Advances                    80
Section 9.06.    Nature of Business; International Operations                82



--------------------------------------------------------------------------------




Section 9.07.    Limitation on Leases                            82
Section 9.08.    Proceeds of Loans                            82
Section 9.09.    ERISA Compliance                            82
Section 9.10.    Sale or Discount of Receivables; Alaska Oil & Gas Production
Tax Credits    
83
Section 9.11.    Mergers, Etc.                                83
Section 9.12.    Dispositions of Properties                        84
Section 9.13.    Transactions with Affiliates                        85
Section 9.14.    Subsidiaries; Equity Interests                        85
Section 9.15.    Negative Pledge Agreements; Dividend Restrictions            86
Section 9.16.    Gas Imbalances, Take-or-Pay or Other Prepayments            86
Section 9.17.    Swap Agreements                            86
Section 9.18.    Acquisition Documents, Organizational Documents & First Lien
Loan Documents    
87
Section 9.19.    Fiscal Year                                87
Section 9.20.    Preferred Equity Interests.                        87
Section 9.21.    Marketing Activities                            88
Section 9.22.    Press Release and Related Matters.                    88
Section 9.23.    Consolidated G&A Expenses..                    88
Section 9.24.    New Well Capital Expenditures.                    88
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
Section 10.01.    Events of Default                            88
Section 10.02.    Remedies                                91
ARTICLE XI
THE AGENTS
Section 11.01.    Appointment; Powers                            92
Section 11.02.    Duties and Obligations of Administrative Agent            93
Section 11.03.    Action by Administrative Agent                    93
Section 11.04.    Reliance by Administrative Agent                    94
Section 11.05.    Subagents                                94
Section 11.06.    Resignation of Administrative Agent                    95
Section 11.07.    Agents as Lenders                            95
Section 11.08.    No Reliance                                95
Section 11.09.    Administrative Agent May File Proofs of Claim            96
Section 11.10.    Authority of Administrative Agent to Release Collateral and
Liens    96



--------------------------------------------------------------------------------




Section 11.11.    The Arranger                                96
ARTICLE XII
MISCELLANEOUS
Section 12.01.    Notices                                97
Section 12.02.    Waivers; Amendments                        98
Section 12.03.    Expenses, Indemnity; Damage Waiver                99
Section 12.04.    Successors and Assigns                        102
Section 12.05.    Survival; Revival; Reinstatement                    106
Section 12.06.    Counterparts; Integration; Effectiveness                106
Section 12.07.    Severability                                107
Section 12.08.    Right of Setoff                                107
Section 12.09.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    
107
Section 12.10.    Headings                                108
Section 12.11.    Confidentiality                            108
Section 12.12.    Interest Rate Limitation                        109
Section 12.13.    EXCULPATION PROVISIONS                    110
Section 12.14.    Reserved                                110
Section 12.15.    No Third Party Beneficiaries                        110
Section 12.16.    USA Patriot Act Notice                        111
Section 12.17.    Alaska Statutes.                            111
Section 12.18.    Intercreditor Agreement.                        111
Section 12.19.    Amendment and Restatement.                    111







--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES


Annex I        Commitments


Exhibit A        Form of Note
Exhibit B        Form of Borrowing Request
Exhibit C        Form of Continuation Request
Exhibit D        Form of Compliance Certificate
Exhibit E        Form of Transfer Order Letters
Exhibit F        Form of Assignment and Assumption
Exhibit G-1        US Tax Compliance Certificate (Foreign Non-Partnership
Lenders)
Exhibit G-2        US Tax Compliance Certificate (Foreign Non-Partnership
Participants)
Exhibit G-3        US Tax Compliance Certificate (Foreign Partnership Lenders)
Exhibit G-4        US Tax Compliance Certificate (Foreign Partnership
Participants)
Exhibit H        Form of Reserve Report Certificate


Schedule 7.05        Litigation
Schedule 7.06        Environmental Matters
Schedule 7.14        Subsidiaries and Partnerships
Schedule 7.18        Gas Imbalances
Schedule 7.19        Marketing Contracts
Schedule 7.20        Swap Agreements
Schedule 7.31        Material Contracts
Schedule 8.16        Post-Closing Items
Schedule 9.02        Existing Debt
Schedule 9.05        Existing Investments
Schedule 9.13         Transactions with Affiliates
Schedule 9.17        Swap Agreements



--------------------------------------------------------------------------------








THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 3, 2014, is
among: MILLER ENERGY RESOURCES, INC., a corporation duly formed and existing
under the laws of the State of Tennessee (the “Borrower”); each of the Lenders
from time to time party hereto; and APOLLO INVESTMENT CORPORATION (in its
individual capacity, “Apollo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Borrower entered into a Loan Agreement dated as of June 29, 2012 with
Apollo Investment Corporation, as arranger and administrative agent, and the
other financial institutions party thereto (as amended to the date hereof, the
“Existing Credit Agreement”).
B.    The Borrower has requested, and the Lenders and the Administrative Agent
have agreed, that the Existing Credit Agreement be amended and restated in its
entirety as set forth herein.
C.    Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans and commitments hereinafter referred to, the
parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01.    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.


Section 1.02.    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Acquired Equity” means the Equity Interests of Anchor Point Energy, LLC, to be
acquired pursuant to the terms of the Acquisition Agreement.
“Acquisition” means the acquisition of certain oil, gas and mineral Properties
pursuant to the terms and conditions of the Acquisition Documents.
“Acquisition Agreement” means the Purchase and Sale Agreement among Armstrong
Cook Inlet, LLC, GMT Exploration Company, LLC, Dale Resources Alaska, LLC, Jonah
Gas Company, LLC and Nerd Gas Company, LLC, collectively, as Seller, and CIE, as
Buyer, dated November 22, 2013.
“Acquisition Closing Date” means the “Closing Date” as defined in the
Acquisition Agreement.

1

--------------------------------------------------------------------------------






“Acquisition Documents” means (a) the Acquisition Agreement, and (b) all bills
of sale, assignments, agreements, instruments and documents executed and
delivered in connection therewith, as amended in accordance with the terms
hereof and thereof.
“Acquisition Properties” means the Oil and Gas Properties and other properties
acquired by the Borrower or any Guarantor pursuant to the Acquisition Documents.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied by the
Statutory Reserve Rate; provided however, that at no time shall the Adjusted
LIBO Rate be less than 2.00% per annum.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” has the meaning assigned such term in Section 5.05.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and any sub-agent
appointed by the Administrative Agent pursuant to Section 11.05; and “Agent”
shall mean any of them individually, as the context requires.
“Aggregate Commitment” means, as of any date of determination, the sum of the
Commitments of all of the Lenders as of such date. On the Effective Date, the
Aggregate Commitment is $175,000,000.
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, supplemented, restated, replaced or otherwise modified from time to
time.
“Aircraft” means that certain Hawker 400 aircraft owned by the Borrower as of
the Effective Date, acquired pursuant to the Aircraft Purchase Agreement, dated
November 17, 2010, among The Heavener Company Leasing, LLC, Bristol Capital
Advisors, LLC, as seller, and the Borrower, as purchaser.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
three month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.0%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 (or any successor or substitute
page) at approximately 11:00 a.m., New York time, on such day (or the
immediately preceding Business Day if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market). Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

2

--------------------------------------------------------------------------------






“Amendment No. 1 Effective Date” means June 2, 2014.
“Applicable Margin” means, for any day, with respect to (a) any ABR Loan, a rate
per annum equal to 8.75%, and (b) any Eurodollar Loan, a rate per annum equal to
9.75%.
“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the termination of the Aggregate Commitment, the percentage of the Aggregate
Commitment represented by such Lender’s Commitment, and (b) at any time after
the termination of the Aggregate Commitment, the percentage of all outstanding
Loans represented by the outstanding Loans made by such Lender. The Applicable
Percentage of each Lender on the Effective Date is set forth on Annex I.
“Approved Counterparty” means (a) any First Lien Lender or Affiliate thereof and
(b) any other Person whose long term senior unsecured debt rating at the time of
entering into the Swap Agreement is A/A2 by S&P or Moody’s (or their equivalent)
or higher.
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) DeGolyer & MacNaughton
and (d) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.
“Arranger” means Apollo, in its capacity as arranger hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Asset Coverage Test Date” means (a) the date of each Borrowing Base
redetermination under the First Lien Credit Agreement, including all scheduled,
interim and special redeterminations thereunder, (b) the last day of each fiscal
quarter, commencing with the fiscal quarter ending July 31, 2014, (c) each other
date on which the Loan Parties acquire or Dispose of (to the extent permitted
hereby or otherwise consented to in accordance with the terms hereof) Oil and
Gas Properties or any other Properties pursuant to Section 9.12(c) or Section
9.05(n) or otherwise with an aggregate NYMEX Value of total Proved Developed
Reserves or fair market value, respectively, equal to $500,000 or more, and (d)
the date on which any borrowing of First Lien Loans or any other credit
extension is made under the First Lien Credit Agreement (including without
limitation any issuance of a letter of credit thereunder).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrowing Base” has the meaning set forth in the Intercreditor Agreement.
“Borrowing Base Deficiency” means “Borrowing Base Deficiency” or any similar
term as defined in the First Lien Credit Agreement.

3

--------------------------------------------------------------------------------






“Borrowing Request” means a request by the Borrower for a borrowing of Loans in
accordance with Section 2.03.
“BP Swap Agreement” means the ISDA 2002 Master Agreement dated as of December 6,
2010 between the Borrower and BP Corporation North America Inc., as amended by
the Amendment dated as of December 8, 2010, together with all schedules and
annexes thereto and transactions thereunder.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Loan or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder. Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.
“Cargill Swap Agreement” means the means the ISDA 1992 Master Agreement dated as
of December 17, 2013 between the Borrower and Cargill, Incorporated, together
with all schedules and annexes thereto and transactions thereunder.
“Cash Equivalents” means Investments described in Section 9.05(c), (d), (e) and
(f).
“Cash Management Agreement” means any agreement to provide any one or more of
the following types of services or facilities to a Loan Party: (a) ACH
transactions, (b) treasury and/or cash management services, including, without
limitation, controlled disbursement services, (c) foreign exchange facilities,
(d) credit or debit cards, (e) deposit and other accounts and (f) merchant
services (other than those constituting a line of credit).
“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of the Borrower or any of its
Subsidiaries having an estimated dollar amount in excess of $5,000,000.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and Rule 13d-3 of the Securities and Exchange
Commission thereunder as in effect on the Effective Date) of Equity Interests
representing more than 30.0% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of the Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated by the board of
directors of the Borrower nor (ii) approved or appointed by directors so
nominated; or (c) other than in a Permitted Disposition, any of Scott Boruff,
David Hall, David Voyticky, or Deloy Miller sells or otherwise disposes of any
of the Equity Interests of the Borrower owned by such Person on the Effective
Date; provided, however, that each will be

4

--------------------------------------------------------------------------------




permitted to sell Equity Interests of the Borrower in an amount equal to the
proceeds required for (i) the exercise of warrants or stock options with respect
to the Borrower’s Equity Interests prior to their expiration and/or (ii) the
payment of U.S. federal and state income Taxes recognized by such Person with
respect to Equity Interests granted to such Person by the Borrower as
compensation for employment and the provision of services to or for the
Borrower. In connection with sales of Equity Interests permitted under clause
(ii) of the proviso to the prior sentence, the Person selling such Equity
Interests shall provide the Administrative Agent with a detailed calculation of
such Person’s taxable income derived from the receipt of Equity Interests from
the Borrower as employment compensation and the proceeds generated from the sale
of Equity Interests to pay the U.S. federal and state income Taxes owing with
respect to such receipts within 60 days of the date of sale.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“CIE” means Cook Inlet Energy LLC, an Alaska limited liability company and
wholly owned subsidiary of the Borrower.
“CIE Pipeline Asset Disposition” means the sale by CIE to Tesoro Alaska Company
or its Affiliates of approximately eight miles of 8” diameter onshore crude oil
pipeline which connects CIE’s Kustatan production facility to the Trading Bay
Production Facility, together with the related right-of-way in connection with
the construction and operation of the planned Trans-Foreland Pipeline project
under consideration by the Alaska Department of Natural Resources.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collections Account” means (a) Account Nos.[REDACTED] and [REDACTED] maintained
by the Loan Parties with Fifth Third Bank and (b) any other DDA established by
any Loan Party into which proceeds from the sales of Hydrocarbons are deposited.

5

--------------------------------------------------------------------------------






“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount not to exceed the
dollar amount set forth opposite such Lender’s name on Annex I, as such
commitment may be modified from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.04(b).
“Consolidated G&A Expenses” means, for any period, the aggregate of all general
and administrative expenses of the Borrower and its Subsidiaries paid in cash,
determined on a consolidated basis in accordance with GAAP, excluding legal fees
and other non-recurring items reasonably acceptable to the Administrative Agent.
Annual performance bonuses acceptable to the Administrative Agent in its sole
discretion shall also be excluded from “Consolidated G&A Expenses”.
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes (but for the avoidance of doubt, prior to preferred stock dividends and
accretions) for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from such net income (or loss)
(to the extent otherwise included therein) the following: (a) the net income (or
loss) of any Person in which the Borrower or any Consolidated Subsidiary has an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Subsidiary, as the case may
be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited; (c) any extraordinary gains
or losses during such period and, to the extent such exclusion is approved by
the Administrative Agent in its sole discretion, any other one-time or
nonrecurring gains or losses, (d) non-cash gains, losses or adjustments,
including non-cash gains, losses or adjustments under authoritative guidance
from the FASB as a result of changes in the fair market value of derivatives and
any gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns and writedowns under authoritative guidance from the
FASB as a result of accounting for oil and gas activities, goodwill and other
intangible assets, and property, plant and equipment (for the avoidance of
doubt, realized gains or losses will be counted in Consolidated Net Income in
the quarter that cash is actually received or paid); (e) any non-cash employee
based compensation; and (f) any gain or loss realized in connection with asset
sales.
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

6

--------------------------------------------------------------------------------






“DDA” means any Deposit Account (as defined in the Uniform Commercial Code as in
effect on the date hereof and from time to time in the State of New York)
maintained by the Borrower or any Subsidiary.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services
(including, without limitation, any earn-out obligations, contingent payment
obligations, or other similar obligations associated with such purchase), but
excluding trade accounts payable in the ordinary course of business (including
guarantees thereof or instruments evidencing such liabilities) that are either
(i) not greater than 90 days past due or (ii) are being contested in good faith
by appropriate proceedings and adequate reserves therefore have been established
under GAAP; (d) the principal component of obligations under Capital Leases; (e)
all obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing agreements in the ordinary course of business; (j)
obligations to pay for goods or services even if such goods or services are not
actually received or utilized by such Person; (k) any Debt of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment; and (n) all obligations of such Person with
respect to any arrangement, directly or indirectly, whereby such Person shall
sell or transfer any material asset, and whereby such Person shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof.
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.
For the avoidance of doubt, “Debt” does not include obligations in respect of
Swap Agreements, indemnities incurred in the ordinary course of business or in
connection with the Disposition of assets, any employee or director
compensation, any compensation paid to employees or directors pursuant to stock
appreciation rights, or obligations under operating leases.

7

--------------------------------------------------------------------------------






“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Deposit Account Control Agreement” means a deposit account control agreement to
be executed and delivered among any Loan Party, the Administrative Agent, the
First Lien Administrative Agent and certain banks at which such Loan Party
maintains Collection Accounts or other applicable DDAs, in each case, in form
and substance as may be reasonably acceptable to the Administrative Agent, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Disbursement Letter” means the disbursement request executed and delivered by
the Borrower to the Administrative Agent contemporaneous with the Effective Date
regarding the Loans to be made on the Effective Date, the form and substance of
which shall be satisfactory to the Administrative Agent.
“Dispose” means to sell, lease, assign, farm-out, convey, transfer, or otherwise
dispose of any Property. “Disposition” has a correlative meaning thereto.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the Maturity
Date.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“EBITDAX” means, for any period of four consecutive fiscal quarters, without
duplication, (a) Consolidated Net Income for such period plus (b) the following
expenses or charges to the extent deducted in calculating Consolidated Net
Income for such period: Interest Expense, income Taxes, depreciation, depletion,
amortization (including amortization of deferred financing costs), exploration
expenses, accretion of asset retirement obligations, and other noncash charges
reasonably acceptable to the Administrative Agent, plus (c) to the extent
deducted in calculating Consolidated Net Income for such period, (i) the
payments to be paid to Apollo under and as defined in the Restructuring
Agreement, (ii) costs of the initial syndication of the First Lien Credit
Agreement being entered into on the Amendment No. 1 Effective Date, and (iii)
costs associated with novating existing Swap Agreements in accordance with
Section 8.16(e), minus (d) the following items, to the extent added in the
determination of Consolidated Net Income: (i) all noncash income included in the
calculation of Consolidated Net Income and (ii) any cash received outside the
ordinary course of business from any foreign, United States, state or local tax
credit or incentive program, including, without limitation, any of Alaska’s
programs under AS 43.55; provided, however, that if any such Person shall have
consummated any acquisition or Disposition during such period, EBITDAX shall be
subject to pro forma adjustments for such acquisition or Disposition (calculated
in accordance with Regulation S-X under the Exchange Act, as amended or as
otherwise approved by the Administrative Agent), as if such acquisition or
Disposition had occurred on the first day of such period and shall also include
adding back to Consolidated Net Income any non-recurring or one-time cash or
non-cash charges or expenses associated with such acquisition or Disposition
that are reasonably acceptable to the Administrative Agent; provided further
that

8

--------------------------------------------------------------------------------




(i) for the fiscal quarter ended July 31, 2014, EBITDAX shall be EBITDAX for the
fiscal quarter then ended multiplied by 4, (ii) for the fiscal quarter ended
October 31, 2014, EBITDAX shall be EBITDAX for the two fiscal quarters then
ended multiplied by 2, and (iii) for the fiscal quarter ended January 31, 2015,
EBITDAX shall be EBITDAX for the three fiscal quarters then ended multiplied by
4/3.
“Effective Date” means the date on which the conditions specified in Article VI
are satisfied (or waived in accordance with Section 12.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund, and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, the Natural Gas
Pipeline Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety
Act of 1979, as amended, and other environmental conservation or protection
Governmental Requirements.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

9

--------------------------------------------------------------------------------






“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
“ERISA Event” means (a) a Reportable Event with respect to any Plan subject to
Title IV of ERISA, (b) the withdrawal of the Borrower or any of its Subsidiaries
or ERISA Affiliates from a Plan subject to Title IV of ERISA during a plan year
in which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), (c) the providing of notice of intent to terminate a Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Plan or a Multiemployer Plan or, (e) any
event or condition (i) that provides a basis under Section 4042(a)(1), (2), or
(3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan subject to Title IV of ERISA, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, or (f)
the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of the Borrower, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan.
“Eurodollar”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law or
otherwise in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out or
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision or any deposit account agreement or
similar agreement relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a

10

--------------------------------------------------------------------------------




creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and not
in connection with the borrowing of money, and (h) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses (a)
through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the Lien
granted in favor of the Secured Parties is to be hereby implied or expressed by
the permitted existence of such Excepted Liens.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto.
“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by net income (however denominated),
state franchise Taxes, and branch profits Taxes, in each case, (i) by the United
States of America (or any political subdivision thereof) or such other
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to any such recipient’s
failure to comply with Section 5.03(e), and (d) any United States federal
withholding Tax that is imposed under FATCA.

11

--------------------------------------------------------------------------------






“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Extraordinary Proceeds” means any cash received by Borrower or any of its
Subsidiaries (a) not in the ordinary course of business (and not consisting of
proceeds described in Section 3.04(c)(i) or Section 3.04(c)(iii) or Section
3.04(c)(v)), and/or (b) from or in respect of (ii) pension plan reversions,
(iii) any insurance provider, (iv) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (v)
condemnation awards (and payments in lieu thereof), and (vi) any purchase price
adjustment received in connection with any purchase agreement; provided,
however, that “Extraordinary Proceeds” shall not include any proceeds from (i)
the issuance of any Equity Interests by the Borrower, or (ii) any foreign,
United States, state or local tax credit or incentive program, including,
without limitation, Alaska’s Oil & Gas Production Tax Credits program; provided,
further that “Extraordinary Proceeds” shall be reduced by any amounts that are
required to be and are applied to repay the First Lien Secured Obligations,
unless, if required to be so applied, any one or more of the holders of the
First Lien Secured Obligations entitled to receive such payments decline or
waive their right to such payment, in each case, pursuant to and in accordance
with the terms of the First Lien Credit Agreement (without giving effect to any
amendments, supplements or modifications thereto unless approved by the
Administrative Agent in its sole discretion).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means that certain letter agreement dated as of the Effective Date
between Borrower and Administrative Agent.

12

--------------------------------------------------------------------------------






“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
“First Lien Administrative Agent” means KeyBank National Association or any
other “Senior Representative” as defined in the Intercreditor Agreement.
“First Lien Credit Agreement” means the Credit Agreement dated as of the
Amendment No. 1 Effective Date among the Borrower, the First Lien Administrative
Agent and the lenders party thereto, together with all amendments, modifications
and supplements thereto or replacements or restatements thereof permitted by the
Intercreditor Agreement.
“First Lien Lenders” means the “Lenders” as defined in the First Lien Credit
Agreement or any other “Senior Lenders” as defined in the Intercreditor
Agreement.
“First Lien Loans” means the “Loans” as defined in the First Lien Credit
Agreement or any other “Senior Loans” as defined in the Intercreditor Agreement,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof permitted by the Intercreditor Agreement.
“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement or any other “Senior Debt Documents” as defined in the
Intercreditor Agreement, in each case, together with all amendments,
modifications and supplements thereto permitted by the Intercreditor Agreement.
“First Lien Secured Obligations” means the “Senior Obligations” as defined in
the Intercreditor Agreement.
“fiscal quarter” means each fiscal quarter ending on the last day of each July,
October, January and April.
“fiscal year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on April 30 of each year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

13

--------------------------------------------------------------------------------






“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.
“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement dated as of the Effective Date executed by the Borrower
and the Guarantors, as the same may be amended, modified or supplemented from
time to time.
“Guarantors” means each Subsidiary of the Borrower and each other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Secured Obligations pursuant to Section 8.14(b).
“Gunsight Acquisition” means the acquisition by the Borrower of approximately
2,207 acres of land owned by Gunsight Holdings LLC in Scott County, Tennessee,
as set forth in the Gunsight Acquisition Agreement, for a total purchase price
of $1,300,000, with $300,000 deposited by Borrower at signing of the agreement,
$50,000 due at closing and the remainder payable over three years, plus interest
on any unpaid portion of that purchase price, at a rate of 5%.
“Gunsight Acquisition Agreement” means the Contract for Sale of Real Estate
between Gunsight Holdings LLC, as seller and the Borrower, as buyer, with an
effective date of January 28, 2014.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious materials or medical wastes.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

14

--------------------------------------------------------------------------------






“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired by the Borrower or any Guarantor in and to oil and gas
leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Initial Reserve Report” means (a) the report of Ryder Scott Company Petroleum
Consultants, L.P., dated as of December 10, 2013, with respect to certain Oil
and Gas Properties being acquired by the Borrower under the Acquisition as of
December 1, 2013; and (b) the report of Ryder Scott Company Petroleum
Consultants, L.P., dated as of December 9, 2013, with respect to certain Oil and
Gas Properties of the Borrower and its Subsidiaries as of December 1, 2013.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated the
Amendment No. 1 Effective Date, by and among the Borrower, the Guarantors, the
Administrative Agent, the First Lien Administrative Agent and the other parties
thereto, as amended or otherwise modified from time to time in accordance with
the terms hereof and thereof.
“Interest Coverage Ratio” means for any date of determination the ratio of (i)
EBITDAX for the period of four fiscal quarters ending on or immediately prior to
such date to (ii) Interest Expense for such period.
“Interest Expense” shall mean, for any period, the sum of (a) the interest
expense (including imputed interest expense in respect of obligations under any
Capital Lease or Synthetic Lease) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding,
for the avoidance of doubt, interest on preferred stock), plus (b) any interest
accrued during such period in respect of Debt of the Borrower or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP plus (c) all fees, including,
waiver fees, amendment fees, consent fees, upfront fees or any other fee or
expense, however styled, paid to the Administrative Agent and/or the Lenders for
their own benefit (but excluding payments under the Restructuring Agreement as
in effect on the Amendment No. 1 Effective Date); provided that (i) for the
fiscal quarter ended July 31, 2014, Interest Expense with respect to clauses (a)
and (b) for the fiscal quarter then ended shall be multiplied by 4, (ii) for the
fiscal quarter ended October 31, 2014, Interest Expense with respect to clauses
(a) and (b) for the two fiscal quarters then ended shall be multiplied by 2, and
(iii) for the fiscal quarter ended January 31, 2015, Interest Expense with
respect to clauses (a) and (b) for the three fiscal quarters then ended shall be
multiplied by 4/3. For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Subsidiary with respect to interest rate Swap Agreements.

15

--------------------------------------------------------------------------------






“Interest Payment Date” means, with respect to any Loan, the last day of each
March, June, September and December.
“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, twelve months) thereafter, as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Loan that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a borrowing of
Loans initially shall be the date on which such Loans are made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loans.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or of a business unit of such Person (including, without limitation, any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such short sale) or of any Oil and Gas
Properties or activities related to Oil and Gas Properties (other than an
acquisition by any Loan Party of such interests in any Oil and Gas Properties or
activities related to Oil and Gas Properties of any other Loan Party, or
transfer of such interests from one Loan Party to another, provided that (i) no
Default or Event of Default has occurred and is continuing, (ii) such
acquisition or transfer shall not adversely affect the security interests of the
Administrative Agent or any Secured Party granted under any Loan Document and
(iii) the Administrative Agent shall have given its prior written consent to
such purchase or transfer (not to be unreasonably withheld, conditioned or
delayed)); (b) the making of any deposit with, or advance, loan or capital
contribution to, assumption of Debt of, purchase or other acquisition of any
other Debt or equity participation or interest in, or other extension of credit
to, any other Person (excluding any such advance, loan or extension of credit
having a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
or (c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person. For purposes hereof a
“business unit” means (i) with respect to any seller from whom a collection of
business assets are being acquired, a relatively autonomous division of that
seller that has been operated by the seller as an independent enterprise within
the seller’s overall business or (ii) any collection of assets that would be
reasonably expected to be operated as  a relatively autonomous division of the
Borrower or any Subsidiary thereof.

16

--------------------------------------------------------------------------------






“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Leverage Ratio” means for any date of determination the ratio of (a) Total Debt
as of such date to (b) EBITDAX for the four fiscal quarters ending on or
immediately prior to such date.
“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) appearing on
Reuters Reference Screen LIBOR01 Page (or on any successor or substitute screen
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such screen of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Loan for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Loan and for a maturity
comparable to such Interest Period are offered by the principal London office of
J.P. Morgan Chase Bank, N.A. (or such other commercial bank reasonably selected
by the Administrative Agent) in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Liquidity” means at any time, the sum of (a) readily and immediately available
unrestricted cash held in deposit accounts of any Loan Party and Cash
Equivalents of the Loan Parties, in each case, which are free and clear of all
Liens (other than Liens in favor of Administrative Agent securing the Secured
Obligations and the First Lien Administrative Agent securing the First Lien
Secured Obligations) and which are reflected on the Borrower’s balance sheet,
and (b) the amount of the First Lien Loans that are then available for
borrowing.

17

--------------------------------------------------------------------------------






“Loan Documents” means this Agreement, the Notes, the Security Instruments, the
Fee Letter, the Intercreditor Agreement, the Disbursement Letter and any other
agreement entered into, now or in the future, in connection with this Agreement.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time while no Loans are outstanding, Lenders
having more than fifty percent (50.0%) of the Aggregate Commitment; and at any
time while any Loans are outstanding, Lenders holding more than fifty percent
(50.0%) of the outstanding aggregate principal amount of the Loans (without
regard to any sale by a Lender of a participation in any Loan under Section
12.04(c)).
“Make-Whole Premium” means, with respect to a Loan on any Prepayment Date, the
excess, if any, of (a) the present value on such Prepayment Date of (i) the
principal amount of such Loan multiplied by the applicable Prepayment Percentage
at August 1, 2015 as set forth in Section 3.05 hereof, expressed in dollars,
plus (ii) any required interest payments due on such Loan through August 1, 2015
(except for accrued and unpaid interest to the Prepayment Date), computed using
a discount rate equal to the Treasury Rate plus 50 basis points and applied
quarterly, discounted to the Prepayment Date (assuming a 360-day year consisting
of twelve 30-day months), over (b) the principal amount of such Loan on the
Prepayment Date. For the avoidance of doubt, the Make-Whole Premium shall not be
less than zero.
“Management Option Proceeds” means any cash proceeds received by the Borrower as
consideration from the exercise by any director or officer of the Borrower of
any option to purchase Equity Interests of the Borrower.
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, operations, Property, assets, liabilities (actual or contingent),
condition (financial or otherwise), prospects, or material agreements of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower,
any Subsidiary or any Guarantor to perform any of its obligations under the Loan
Documents to which it is a party or (c) the validity or enforceability of any
Loan Document or the rights or remedies of or benefits available to the
Administrative Agent, any other Agent or the Lenders thereunder.
“Material Contract” means, as to any Person, any supply, purchase, service,
employment, tax, indemnity, farm-in agreement, farm-out agreement, gas
marketing, gas imbalance, operating, unitization, communitization, partnership,
joint venture or other agreement of such Person or any of its Subsidiaries or by
which such Person or any of its Subsidiaries or any of their respective
properties are otherwise bound, if such agreement either (i) requires the
expenditure of over $100,000 by such Person during any calendar year (other than
contracts with respect to the routine acquisition of leasehold, the drilling of
wells, the construction and operation of gathering, processing or treating
facilities or equipment, or other similar contracts pursuant to which such
Person routinely acquires, drills, develops and operates the Hydrocarbon
Interests), or (ii) involves the sale of more than $1,000,000 in Hydrocarbons by
such Person in any calendar year (except to the extent any such contract is
cancelable by such Person on 60-days’ notice or less), or (iii) involves a
liability of such Person in excess of $500,000, or (iv) results or could
reasonably be expected to result in the loss of title to, or the transfer or
creation of a Lien upon any Property (except to the extent otherwise permitted
hereunder), as the same shall be amended, modified and supplemented and in
effect from time to time.

18

--------------------------------------------------------------------------------






“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an individual or aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.
“Maturity Date” means February 3, 2018.
“Miller 2009 Partnership” means Miller Energy Income 2009-A, LP, a Delaware
limited partnership, and its successors and permitted assigns.
“Miller Drilling Fund” means a limited partnership or similar investment vehicle
to which the Borrower or other Loan Party Disposes of any Oil and Gas Property
on which no Proved Reserves are located in accordance with Section 9.12 for the
purpose of financing the exploration and development of such contributed
property.
“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any assumptions or assignments of the
obligations thereunder by any Loan Party, and “Mortgages” shall mean all of such
Mortgages collectively.
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Mortgages.
“Multiemployer Plan” means a multiemployer plan, as defined in section 3(37) or
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which the
Borrower, a Subsidiary or an ERISA Affiliate is making or accruing an obligation
to make contributions or was obligated to make contributions within the last six
(6) years.
“Net Cash Proceeds” means, (A) with respect to any Disposition of any Properties
by Borrower or any Subsidiary, the excess, if any, of (a) the sum of cash and
cash equivalents received in connection with such Disposition, but only as and
when so received, over (b) the sum of (i) the principal amount of any Debt that
is secured by Liens on such asset senior to Liens securing the Secured
Obligations and that is required to be repaid in connection with the Disposition
thereof (other than the Loans), (ii) the out-of-pocket expenses incurred by the
Borrower or any Subsidiary in connection with such Disposition, (iii) all legal,
title and recording tax expense and all federal, state, provincial, foreign and
local taxes required to be accrued as a liability under GAAP as a consequence of
such Disposition, (iv) the deduction of appropriate amounts provided by the
seller as a reserve, in accordance with GAAP, against any liabilities associated
with the property or other assets disposed of in such Disposition and retained
by the Borrower or any Subsidiary after such Disposition, and (v) any portion of
the purchase price from such Disposition placed in escrow, whether as a reserve
for adjustment of the purchase price, for satisfaction of indemnities in respect
of such Disposition

19

--------------------------------------------------------------------------------




or otherwise in connection with such Disposition; provided, however, that upon
the termination of that escrow, Net Cash Proceeds will be increased by any
portion of funds in the escrow that are released to the Borrower or any
Subsidiary, and (B) with respect to any incurrence, issuance or refinancing of
any Debt, the cash proceeds from such incurrence, issuance or refinancing net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; provided,
however, that “Net Cash Proceeds” shall be reduced by any amounts that are
required to be and are applied to repay the First Lien Secured Obligations,
unless, if required to be so applied, any one or more of the holders of the
First Lien Secured Obligations entitled to receive such payments decline or
waive their right to such payment, in each case, pursuant to and in accordance
with the terms of the First Lien Credit Agreement (without giving effect to any
amendments, supplements or modifications thereto unless approved by the
Administrative Agent in its sole discretion).
“New Well Capital Expenditures” means (a) any exploration or development
expenditures and costs that are capital in nature in respect of the development,
drilling or completion of any well comprising a part of the Oil and Gas
Properties (or Properties unitized therewith) of the Borrower or any Subsidiary
if the drilling of such well had not begun prior to the date of delivery of any
notice pursuant to Section 5.09 of the Intercreditor Agreement and (b) any
exploration or development expenditures and costs (other than expenditures made
and costs incurred in respect of maintenance, health, safety, welfare and
environmental matters) in excess of $10,000,000 in the aggregate that are
capital in nature in respect of the development, drilling or completion of any
well not described in the foregoing clause (a).
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“Notice of Assignment” has the meaning set forth in Section 12.04(b)(vi).
“NYMEX” has the meaning specified in the definition of “NYMEX Price”.
“NYMEX Price” means, as of the date of the determination thereof with respect to
each of the appropriate crude oil or natural gas categories included in the then
most recent Reserve Report provided by the Borrower to Administrative Agent
pursuant to Section 8.12, the prices for the 36 succeeding monthly futures
contract prices (the “3 Year Strip”) and held constant thereafter based on the
price of the average of the contract prices for the last twelve (12) months of
such 3-Year Strip period, commencing with the month during which the
determination is to be made, as quoted on the New York Mercantile Exchange (the
“NYMEX”) and published in a nationally recognized publication for such pricing
as selected by the Administrative Agent, adjusted to account for the historical
basis in a manner acceptable to the Administrative Agent, and held constant
thereafter; provided, however, in the event that the NYMEX no longer provides
futures contract price quotes for 36 month periods, the longest period of quotes
of less than 36 months shall be used and held constant thereafter based on the
average of the contract prices for the last twelve (12) months of such period,
and, if the NYMEX no longer provides such futures contract quotes or has ceased
to operate, the Administrative Agent shall designate another nationally
recognized commodities exchange to replace the NYMEX for purposes of the
references to the NYMEX herein.
“NYMEX Value” means, at any date of determination thereof as to the Proved
Developed Producing Reserves or Proved Developed Non-Producing Reserves of the
Loan Parties, the discounted present value (determined at a discount factor of
10%) of future net revenues (i.e., after deducting production and ad valorem
taxes and less future capital costs and operating expenses) from Proved
Developed Producing Reserves or Proved Developed Non-Producing Reserves, as the
case may be, of the Loan Parties as of such date calculated for all volumes
covered under Swap Agreements at the contract price under such Swap

20

--------------------------------------------------------------------------------




Agreements (taking into account any Swap Agreements covering basis differential)
and for all volumes in excess of the volumes covered under Swap Agreements
utilizing the NYMEX Price and assuming that production costs (which shall
include a good faith estimate of net abandonment costs) thereafter remain
constant on a per barrel of oil equivalent basis.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, transportation, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).
“Participant” has the meaning assigned to such term in Section 12.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
12.04(c)(i).
“Patriot Act” has the meaning assigned to such term in Section 12.16.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

21

--------------------------------------------------------------------------------




“Pellissippi Pointe Entities” means the collective reference to Pellissippi
Pointe, L.L.C., a Tennessee limited liability company and Pellissippi Pointe II,
LLC, a Tennessee limited liability company.
“Permitted Disposition” means any transfer, contribution, sale or other
Disposition of Equity Interests of the Borrower by (a) Scott Boruff, David
Voyticky, or David Hall, of 30% or less of the Equity Interests of the Borrower
owned by such Person on the Effective Date or (b) Deloy Miller, of 50% or less
of the Equity Interests of the Borrower owned by such Person on the Effective
Date, in any case, so long as (i) the Borrower delivers all documents entered
into in connection with such transfer, contribution, sale or Disposition of
Equity Interests to the Administrative Agent on or prior to the date of such
transfer, contribution, sale or Disposition of Equity Interests, which documents
shall be in form and substance reasonably satisfactory to the Administrative
Agent and (ii) the value of any such Equity Interests subject to such transfer,
contribution, sale or other Disposition shall be equal to or greater than $10
per share for the ten (10) consecutive Business Days preceding the date of such
transfer, contribution, sale or Disposition without giving effect to any splits
or reverse splits of stock effective on or after the Effective Date.
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and a weighted average life no shorter than the weighted average life of the
Refinanced Debt; (c) such new Debt does not have a stated interest rate in
excess of the stated interest rate of the Refinanced Debt; (d) such new Debt
does not contain any covenants which, taken as a whole, are more onerous to the
Borrower and its Subsidiaries than those imposed by the Refinanced Debt and (e)
if such Refinanced Debt was subordinated, such new Debt (and any guarantees
thereof) is subordinated in right of payment to the Secured Obligations (or, if
applicable, the Guarantee and Collateral Agreement) to at least the same extent
as the Refinanced Debt and is otherwise subordinated on terms reasonably
satisfactory to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.
“Prepayment Date” means the date on which any Loan is (or is required to be)
prepaid or repaid in whole or in part pursuant to this Agreement.
“Prepayment Percentage” shall have the meaning set forth in Section 3.05.
“Prepayment Premium” shall mean, on any date, (a)(i) the applicable Prepayment
Percentage minus (ii) 100% multiplied by (b) the principal amount of the
applicable Loans being prepaid or repaid (or that are required to be prepaid or
repaid) on such date.

22

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by J.P. Morgan Chase Bank, N.A. (or such other commercial bank
reasonably selected by the Administrative Agent) as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proved Developed Non-Producing Reserves” has the meaning set forth in the
definition of “Proved Reserves.”
“Proved Developed Producing Reserves” has the meaning set forth in the
definition of “Proved Reserves.”
“Proved Developed Reserves” has the meaning set forth in the definition of
“Proved Reserves.”
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions. “Proved Developed Non-Producing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Non-Producing” in the
Definitions. “Proved Developed Reserves” means Proved Reserves which are
categorized as either “Proved Developed Producing Reserves” or “Proved Developed
Non-Producing Reserves” in the Definitions.
“Purchase Price” has the meaning set forth in Section 12.04(b)(vi).
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.
“Register” has the meaning assigned to such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Fund” means a fund, money market account, investment account or other
account managed by a Lender or an Affiliate of such Lender.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned such to term in Section 8.10(a).

23

--------------------------------------------------------------------------------




“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each May 1st or November 1st
(or such other date in the event of an interim redetermination of the Borrowing
Base) the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Subsidiaries located in the United States of America, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the economic assumptions consistent with the Administrative
Agent’s lending requirements at the time.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“Restructuring Agreement” means that certain letter agreement dated as of the
Effective Date re: Prepayment Premiums under the Existing Credit Agreement among
the Borrower and Apollo Investment Corporation, as administrative agent and
lender under the Existing Credit Agreement.
“Savant Acquisition” means the merger of Miller Energy Colorado 2014-1, LLC,
with Savant Alaska, LLC for a total purchase price of not more than $9,000,000,
as contemplated by the Savant Acquisition Agreement, pursuant to which Savant
Alaska, LLC, will become, directly or indirectly, a wholly owned subsidiary of
the Borrower.
“Savant Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of May 8, 2014, among the Borrower, Savant Alaska, LLC, and SA Operating
Company, LLC.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent or any other
Secured Party under any Loan Document; (b) all accrued and unpaid interest,
premium, if any, and fees owing to the Administrative Agent or any other Secured
Party under any Loan Document (including the Make-Whole Premium or any
Prepayment Premium and any interest accruing after the filing of a bankruptcy or
insolvency proceeding, whether or not such interest would be an allowable claim
in such proceeding); and (c) all renewals, extensions and/or rearrangements of
any of the above.
“Secured Party” means, collectively, the Administrative Agent, each Lender, each
Indemnitee and each sub-agent pursuant to Section 11.05 appointed by the
Administrative Agent with respect to matters relating to the Loan Documents.

24

--------------------------------------------------------------------------------




“Security Instruments” means, collectively, any and all of the security
agreements (including the Guarantee and Collateral Agreement and each Deposit
Account Control Agreement), pledges, Mortgages, deeds of trust, assignments,
Transfer Order Letters, stock pledge agreements, assignments of partnership
interests, assignments of member interests, and such other agreements, documents
and instruments, in form and substance satisfactory to the Administrative Agent,
which are, or are to be, executed by a Loan Party in favor of the Administrative
Agent and/or the Secured Parties as may be required from time to time by the
Administrative Agent to provide the Administrative Agent for the benefit of the
Secured Parties with Liens upon all of the assets and properties of such Loan
Party as security for the payment and performance in full of the Secured
Obligations, in each case as the same may be amended, modified, restated,
supplemented, increased, renewed, extended, substituted for or replaced from
time to time.
“Series B Preferred Dividend” means a 12% semi-annual dividend, payable in cash
on March 1 and September 1 of each year, on the Borrower’s Series B Preferred
Stock.
“Series B Preferred Stock” means the class of Equity Interest of the Borrower
designated “Series B Redeemable Preferred Stock”.
“Series C Preferred Dividend” means a 10.75% per annum quarterly dividend,
payable in cash on March 1, June 1, September 1 and December 1 of each year, on
the Borrower’s Series C Preferred Stock. For the avoidance of doubt, the Series
C Preferred Dividend shall not include any dividend in excess of the amount
specified in the foregoing sentence, including without limitation any dividends
accruing at the “Penalty Rate” set forth in the Borrower’s articles of
incorporation or otherwise.
“Series C Preferred Stock” means the class of Equity Interest of the Borrower
designated “10.75% Series C Cumulative Redeemable Preferred Stock”.
“Series D Preferred Dividend” means a 10.5% per annum cash payment paid
quarterly, subject to prior payment in full of accrued but unpaid dividends on
any other senior securities, if any, that may be issued with dividend rights
senior to the Series D Preferred Stock. For the avoidance of doubt, the Series D
Preferred Dividend shall not include any dividend in excess of the amount
specified in the foregoing sentence, including without limitation any dividends
accruing at the “Penalty Rate” set forth in the Borrower’s articles of
incorporation or otherwise.
“Series D Preferred Stock” means the class of Equity Interest of the Borrower
designated “10.5% Series D Cumulative Redeemable Preferred Stock”.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

25

--------------------------------------------------------------------------------






“Specified Liens” means, collectively, (a) Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition, and (b) Liens permitted by Section 9.03(e).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subject Interests” has the meaning set forth in Section 12.04(b)(vi).
“subsidiary” means, with respect to any Person (as used herein, the “parent”) at
any date, any other Person the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other Person (a) of which Equity Interests representing more than
50% of the equity or more than 50% of the ordinary voting power (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) or, in the case of a partnership, any general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower; provided that,
notwithstanding anything to the contrary contained herein, none of the Miller
2009 Partnership, any Miller Drilling Fund nor any of the Pellissippi Pointe
Entities shall be deemed a Subsidiary of any Loan Party for purposes of this
Agreement.
“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

26

--------------------------------------------------------------------------------






“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
debt for borrowed money for purposes of U.S. federal income taxes, if the lessee
in respect thereof is obligated to either purchase for an amount in excess of,
or pay upon early termination an amount in excess of, 80% of the residual value
of the Property subject to such operating lease upon expiration or early
termination of such lease.
“Tax Credit Certificate Payments” means any payment in respect of any tax credit
certificate, or right or interest therein, or any right to or interest in any
payment from the fund established pursuant to Alaska Statute (AS) 43.55.028.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Tennessee Oil and Gas Properties” means Oil and Gas Properties of the Loan
Parties located in the State of Tennessee.
“Termination Date” means the date on which each of the following events shall
have occurred: (a) the termination of the Aggregate Commitment, and (b) the
payment in full in cash of all Secured Obligations (other than indemnity
obligations and similar obligations that survive the termination of the Loan
Documents for which no notice of a claim has been received by the Loan Parties).
“Total Debt” means, on any date of determination, all Debt of the Borrower and
the Consolidated Subsidiaries (but excluding Debt existing on the Amendment No.
1 Effective Date under the Restructuring Agreement) as of such date.
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document and
Acquisition Document to which it is a party, the Acquisition, the borrowing of
Loans, the use of the proceeds thereof and the grant of Liens by the Borrower on
Mortgaged Properties and other Properties pursuant to the Security Instruments,
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document and Acquisition Document to which it is a party, the
Acquisition, the guaranteeing of the Secured Obligations and the other
obligations under the Guarantee and Collateral Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments and the grant of Liens by such Guarantor on
Mortgaged Properties and other Properties pursuant to the Security Instruments,
and (c) the execution, delivery and performance by the Loan Parties of the First
Lien Loan Documents, the borrowing of First Lien Loans and receipt of other
credit extensions thereunder, the guaranteeing of the First Lien Secured
Obligations by the Guarantors thereunder and the grant by the Loan Parties of
the security interests and provision of collateral under the First Lien Loan
Documents to secure the First Lien Secured Obligations, in accordance with the
Intercreditor Agreement.

27

--------------------------------------------------------------------------------






“Transfer Order Letters” means transfer order letters in the form of Exhibit E
attached hereto containing the information as provided for therein.
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) which has
become publicly available at least two Business Days prior to the Prepayment
Date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the Prepayment Date to August 1, 2015; provided, however, that if such period is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from the Prepayment Date to August 1, 2015
is less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
Any calculation of the Treasury Rate and Make-Whole Premium by Administrative
Agent in connection with any prepayment or repayment of the Loans shall be
conclusive absent manifest error.
“Type”, when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Alternate Base Rate or
the Adjusted LIBO Rate.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“VCOC Letters” means, the letters dated as of the Effective Date, executed by
the Borrower in favor of Highbridge Principal Strategies - Specialty Loan
Institutional Fund III-L, L.P. and Highbridge Principal Strategies - Specialty
Loan Institutional Fund III, L.P. regarding certain management rights, in form
and substance satisfactory to such Lenders.
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
Section 1.03.    Types of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Type (e.g., a “Eurodollar Loan”).


Section 1.04.    Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument, certificate, organizational document or other document herein shall
be construed as referring to such agreement, instrument, certificate,
organizational document or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors

28

--------------------------------------------------------------------------------




and assigns (subject to the restrictions contained in the Loan Documents), (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time
period, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and (f)
any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.


Section 1.05.    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all financial statements and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared in accordance with GAAP as in effect from time to time. All
accounting terms used herein shall be interpreted, and all determinations with
respect to accounting matters hereunder (including with respect to Section 9.01)
shall be made in accordance with GAAP as in effect on the date hereof unless
otherwise agreed to by the Borrower and the Majority Lenders. In the event of
any change in GAAP or in the application thereof that would have an effect on
the calculation of any financial provisions in this Agreement, the Borrower will
furnish to the Administrative Agent and each Lender a certificate of a Financial
Officer specifying such change and the effect of such change on such
calculations.


ARTICLE II
THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Effective Date
in an aggregate principal amount not to exceed such Lender’s Commitment, which
Loans shall be funded net of the original issue discount described in the Fee
Letter. After giving effect to the funding of the Loans on the Effective Date,
the Commitments shall immediately terminate without further action. Amounts
borrowed under this Section 2.01 and prepaid or repaid may not be reborrowed.


Section 2.02.    Loans.


(a)    Several Obligations. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)    Type of Loans. Subject to Section 3.03 and Section 5.05, the Loans shall
be comprised entirely of Eurodollar Loans. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

29

--------------------------------------------------------------------------------






(c)    Continuation of Loans. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to (a) request, or to elect to
continue any borrowing of Eurodollar Loans if the Interest Period requested with
respect thereto would end after the Maturity Date, or (b) subject to Section
3.03 and Section 5.05, convert any Eurodollar Loan into an ABR Loan.


(d)    Notes. If requested by any Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount equal to its Commitment as in effect on such date, and
otherwise duly completed. In the event that any such Lender’s Commitment
increases or decreases for any reason (whether pursuant to Section 12.04(b) or
otherwise), the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Commitment after giving effect to such increase or
decrease, and otherwise duly completed. The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by such Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be recorded by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender. Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.


Section 2.03.    Requests for Loans. To request a borrowing of Loans, the
Borrower shall notify the Administrative Agent of such request by telephone not
later than 12:00 noon, New York City time, ten Business Days before the
Effective Date. Such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in substantially the form of Exhibit B and signed
by the Borrower. Such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i)    the aggregate amount of the requested Loan;


(ii)    the date of such Loan, which shall be a Business Day;


(iii)    the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and


(iv)    the location and number of the Borrower’s account to which funds are to
be disbursed.

30

--------------------------------------------------------------------------------






If no Interest Period is specified in the Borrowing Request, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested borrowing.
Section 2.04.    Interest Elections.
  
(a)    Continuance of Eurodollar Loans. Each borrowing of Eurodollar Loans shall
have an initial Interest Period as specified in the Borrowing Request.
Thereafter, the Borrower may elect to continue such borrowing and may elect a
new Interest Period therefor, as provided in this Section 2.04. All Loans made
hereunder shall have the same Interest Period applicable thereto.


(b)    Requests to Continue Eurodollar Loans. To make an election to continue
Eurodollar Loans pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone not later than 12:00 noon,
New York City time, three Business Days before the effective date of such
election. Each such telephonic Continuation Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Continuation Request in substantially the form of Exhibit C
and signed by the Borrower.


(c)    Information in Continuation Requests. Each telephonic and written
Continuation Request shall specify the following information in compliance with
Section 2.02:


(i)    the effective date of the election made pursuant to such Continuation
Request, which shall be a Business Day; and


(ii)    the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.


If any such Continuation Request does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of a Continuation Request, the Administrative Agent shall advise each Lender of
the details thereof.


(e)    Effect of Failure to Deliver Timely Continuation Request. If the Borrower
fails to deliver a timely Continuation Request for any Eurodollar Loans prior to
the end of the Interest Period applicable thereto, then, unless such Loans are
repaid as provided herein, at the end of such Interest Period, the Borrower
shall be deemed to have selected a new Interest Period of one month’s duration
for such Loans.

31

--------------------------------------------------------------------------------






Section 2.05.    Funding of Loans.


(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the Borrowing Request. Nothing herein
shall be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.


(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
borrowing of Loans that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such borrowing.


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


Section 3.01.    Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.


Section 3.02.    Interest.
  
(a)    ABR Loans. ABR Loans shall bear interest at the Alternate Base Rate plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.


(b)    Eurodollar Loans. Eurodollar Loans shall bear interest at the Adjusted
LIBO Rate for the Interest Period in effect for such Loan plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

32

--------------------------------------------------------------------------------






(c)    Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to three and one-half percent (3.5%) plus the higher of the rate applicable to
ABR Loans as provided in Section 3.02(a) and the rate applicable to Eurodollar
Loans as provided in Section 3.02(b) (in either case, including the Applicable
Margin), but in no event to exceed the Highest Lawful Rate. Notwithstanding the
foregoing, (i) if an Event of Default or a Borrowing Base Deficiency has
occurred and is continuing, all Loans outstanding at such time shall bear
interest, after as well as before judgment, at the rate then applicable to such
Loans (including the Applicable Margin) plus an additional three and one-half
percent (3.5%), but in no event to exceed the Highest Lawful Rate.


(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.


Section 3.03.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a borrowing of Eurodollar Loans:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or


(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans for such Interest Period;



33

--------------------------------------------------------------------------------




then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Continuation
Request that requests the continuation of any Eurodollar Loans shall be
ineffective (and such Loans shall be automatically converted into ABR Loans on
the last day of the relevant Interest Period), and (ii) if any Borrowing Request
requests a borrowing of Eurodollar Loans, such borrowing shall be made either as
a borrowing of ABR Loans or at an alternate rate of interest determined by the
Majority Lenders as their cost of funds.
Section 3.04.    Prepayments.
  
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay the Loans in whole or in part, subject to prior
notice in accordance with Section 3.04(b).


(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of Eurodollar Loans, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of ABR Loans, not later than 12:00
noon, New York City time, the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Loans shall be in minimum principal amounts of
$100,000 or integral multiples of $100,000 thereof (unless the outstanding
principal amount of all Loans is less than $100,000, then such prepayments shall
be equal to such outstanding principal amount). Each prepayment shall be applied
ratably to the Loans outstanding at such time in accordance with each Lender’s
Applicable Percentage thereof. Prepayments pursuant to this Section 3.04 shall
be accompanied by accrued interest to the extent required by Section 3.02 and
the amounts required by Section 3.05.


(c)    Mandatory Prepayments.


(i)    Unless waived by the Administrative Agent in its sole discretion,
immediately upon any Disposition by the Borrower or any of its Subsidiaries of
any Property in accordance with Sections 9.12(c), (e) or (i)), the Borrower
shall immediately prepay the outstanding Loans in accordance with Section
3.04(c)(vi) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such Disposition. Nothing contained in this Section
3.04(c)(i) shall permit Borrower or any of its Subsidiaries to sell or otherwise
Dispose of any Property other than in accordance with this Agreement.


(ii)    Unless waived by the Administrative Agent in its sole discretion,
immediately upon the receipt by the Borrower or any of its Subsidiaries of any
Extraordinary Proceeds in any one or series of related events, the Borrower
shall immediately prepay the outstanding Loans in accordance with Section
3.04(c)(vi) in an amount equal to 100% of such Extraordinary Proceeds, net of
any reasonable expenses incurred in collecting such Extraordinary Proceeds.

34

--------------------------------------------------------------------------------






(iii)    Unless waived by Administrative Agent in its sole discretion,
immediately upon the issuance or incurrence by the Borrower or any of its
Subsidiaries of any Debt other than Debt permitted under Section 9.02, the
Borrower shall immediately prepay the outstanding Loans in accordance with
Section 3.04(c)(vi) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such issuance or incurrence. Nothing contained
in this Section 3.04(c)(iii) shall permit the Borrower or any of its
Subsidiaries to issue or incur any Debt other than in accordance with the terms
and conditions of this Agreement.


(iv)    Unless waived by Administrative Agent in its sole discretion, if the
Alaska Department of Natural Resources affirmatively rejects the transfer of the
Acquisition Properties (other than the Acquired Equity) to CIE pursuant to the
Acquisition Documents or fails to approve such transfer on or before the date
that is 120 days after the Effective Date, the Borrower shall prepay the
outstanding Loans in an amount equal to $59,557,303 within five (5) Business
Days following such rejection or such date, as the case may be.


(v)    Unless waived by Administrative Agent in its sole discretion, immediately
upon the receipt by the Borrower or any of its Subsidiaries of any Tax Credit
Certificate Payments that are required to be delivered to the Administrative
Agent pursuant to Section 5.09(b) of the Intercreditor Agreement, the Borrower
shall immediately prepay the outstanding Loans in accordance with Section
3.04(c)(vi) in an amount equal to 100% of the amount of the Tax Credit
Certificate Payments required to be delivered to the Administrative Agent
pursuant to such Section 5.09(b).


(vi)    Each prepayment of Loans pursuant to this Section 3.04(c) shall be (A)
applied ratably to the outstating principal amount of the Loans in accordance
with each Lender’s Applicable Percentage thereof, and (B) accompanied by accrued
interest to the extent required by Section 3.02 and all amounts required by
Section 3.05.


Section 3.05.    Make-Whole Premium & Prepayment Premium. Each prepayment or
repayment of Loans that is (or is required to be) made hereunder, including as a
result of acceleration under Article X or otherwise, but excluding any
prepayment or repayment pursuant to Section 2.05(b), (A) on or before July 31,
2015 shall be made together with the Make-Whole Premium and (B) at any time
thereafter, shall be made at the percentage (herein referred to as the
“Prepayment Percentage”) set forth in the following chart, of the principal
amount so prepaid or repaid, in each case, together with all unpaid interest on
the amount so prepaid or repaid.

35

--------------------------------------------------------------------------------






Date of Prepayment
Prepayment Percentage
1.From August 1, 2015 through and including July 31, 2016.
102.0%
2.From August 1, 2016 through and including the date the Loans are paid in full.
101.0%

    
Section 3.06.    Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times set forth in
the Fee Letter or otherwise separately agreed upon between the Borrower and the
Administrative Agent.


ARTICLE IV
PAYMENTS; PRO-RATA TREATMENT; SHARING OF SET-OFFS


Section 4.01.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
  
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 5.01, Section 5.02, Section 5.03 or otherwise)
prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to Section
5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.


(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, premiums and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties,
and third, towards payment of any Make-Whole Premium or Prepayment Premium then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such Make-Whole Premium or Prepayment Premium due to such parties.

36

--------------------------------------------------------------------------------






(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant (including the Borrower to the extent made pursuant to and in
accordance with Section 12.04(b)(vi), provided that the provisions of this
Section 4.01(c) shall apply to any other such assignment or sale to the Borrower
or any Subsidiary or Affiliate thereof). The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


Section 4.02.    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


Section 4.03.    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(a) or Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

37

--------------------------------------------------------------------------------






Section 4.04.    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.


ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY


Section 5.01.    Increased Costs.
  
(a)    Eurodollar Changes in Law. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or


(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise, but not
including Excluded Taxes, Indemnified Taxes or Other Taxes), then the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or liquidity or
on the capital or liquidity of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

38

--------------------------------------------------------------------------------






(c)    Certificates. A certificate of a Lender setting forth in reasonable
detail the basis for, and a calculation of, the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


Section 5.02.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(a), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (exclusive of any lost profits or opportunity costs).
In the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


Section 5.03.    Taxes.
  
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes;
provided that if the Borrower or any Guarantor shall be required to deduct or
withhold any Taxes from such payments, as determined in good faith by the
Borrower or the Administrative Agent, as applicable, then (i) if such Taxes are
Indemnified Taxes, the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent or Lender receives an amount
equal to the sum it would have received had no such deductions or withholding
been made, (ii) the Borrower or such Guarantor shall make such deductions or

39

--------------------------------------------------------------------------------




withholding and (iii) the Borrower or such Guarantor shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
or at the option of the Administrative Agent timely reimburse it for payment of
such Other Taxes.


(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.03) and any penalties, interest and reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the Borrower shall not be
required to indemnify the Administrative Agent or any Lender for any amounts
under this Section 5.03(c) to the extent that such Person fails to notify the
Borrower of its intent to make a claim for indemnification under this Section
5.03(c) within 180 days after a claim is asserted against such Person by the
relevant Governmental Authority. A certificate of the Administrative Agent or a
Lender as to the amount of such payment or liability under this Section 5.03
shall be delivered to the Borrower and shall be conclusive absent manifest
error.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.


(e)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.03(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

40

--------------------------------------------------------------------------------






(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;



(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:



(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty:


41

--------------------------------------------------------------------------------






(2)
executed originals of IRS Form W-8ECI;



(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or



(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;



(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


42

--------------------------------------------------------------------------------






(D)
if a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or the Administrative Agent has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.



(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(f)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c) relating to
the maintenance of the Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(f).

43

--------------------------------------------------------------------------------






(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 5.04.    Mitigation Obligations; Replacement of Lenders.
  
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender solely as a result of
any such designation or assignment.

44

--------------------------------------------------------------------------------






(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, or (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) if such assignee is not a Lender the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


Section 5.05.    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.


ARTICLE VI
CONDITIONS PRECEDENT


Section 6.01.    Effective Date. The obligations of the Lenders to make the
Loans hereunder on the Effective Date shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 12.02):


(a)    (i) The Administrative Agent shall have received counterparts of the Fee
Letter duly executed by the Borrower (in such number as may be requested by the
Administrative Agent), and (ii) the Administrative Agent, the Arranger and the
Lenders shall have received all fees and amounts specified therein or otherwise
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

45

--------------------------------------------------------------------------------






(b)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors (or equivalent governing body)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, certified as being true and
complete and in full force and effect, (ii) the officers of the Borrower or such
Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or comparable
governing documents) of the Borrower and such Guarantor, certified as being true
and complete. The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.


(c)    The Administrative Agent shall have received certificates, each dated
within a recent date of the Effective Date, of the appropriate state agencies
with respect to the existence, qualification and good standing of the Borrower
and each Guarantor in its jurisdiction of formation or organization and each
other jurisdiction in which its failure to be duly qualified or licensed could
reasonably be expected to have a Material Adverse Effect (which certificates
shall indicate that such Loan Party is in good standing in each of such
jurisdictions).


(d)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.


(e)    The Administrative Agent shall have received from each party thereto
counterparts (in such number as may be requested by the Administrative Agent) of
the VCOC Letters signed on behalf of such party.


(f)    The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a Note at least three Business Days prior to the
Effective Date, in each case in a principal amount equal to the Commitment of
such Lender and dated as of the date hereof.


(g)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments (other than the Deposit Account Control
Agreements described in Section 8.16), including the Guarantee and Collateral
Agreement and Transfer Order Letters executed in blank to each purchaser of
production and disburser of proceeds of production from or attributable to the
Oil and Gas Properties. In connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall:

46

--------------------------------------------------------------------------------






(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Specified Liens) on at least 80% of
the total value of the Oil and Gas Properties evaluated in the Initial Reserve
Report;


(ii)    have received Mortgages covering the real property located at (A) 3651
Baker Highway, Huntsville, TN 37756 and (B) 9534 Morgan Co. Highway, Sunbright,
TN 37872;


(iii)    have received certificates, together with undated, blank stock powers
for each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Guarantors; and


(iv)    have received (i) all financing statements required by Administrative
Agent, and (ii) all other agreements, documents or instruments required by
Administrative Agent in its sole discretion to evidence that first-priority
security interests (subject only to Specified Liens) in all of the Loan Parties’
assets have been granted to Administrative Agent for the benefit of the Secured
Parties pursuant to the Loan Documents.


(h)    The Administrative Agent shall have received the Disbursement Letter duly
executed by the Borrower.


(i)    The Administrative Agent shall have received an opinion of (i) Vinson &
Elkins LLP, special counsel to the Borrower, in form and substance satisfactory
to the Administrative Agent, and (ii) local counsel in each of the following
states: Alaska, Tennessee and any other jurisdictions requested by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.


(j)    The Administrative Agent shall have received (i) a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12, and (ii) and with respect to any real
property covered by a Mortgage on which a “building” or “mobile home” (in each
case, as such terms are defined for purposes of the National Flood Insurance
Program) is located, (A) a flood determination certificate or letter issued by
the appropriate Governmental Authority or third party indicating whether such
property is designated as a “flood hazard area” and (B) if such property is
designated to be in a “flood hazard area”, evidence of flood insurance on such
property obtained by the applicable Loan Party in such total amount as required
by Regulation H of the Federal Reserve Board, and all official rulings and
interpretations thereunder or thereof, and otherwise in compliance with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973.

47

--------------------------------------------------------------------------------






(k)    The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report.


(l)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.


(m)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that (i) the Borrower has
received all consents and approvals required by Section 7.03, (ii) there is no
litigation that involves any Loan Document, any Acquisition Document or the
Transactions or that could impair the consummation of the Acquisition or the
acquisition of the Acquired Equity at the time and in the manner contemplated by
the Acquisition Documents and (iii) as to the matters contained in Section
6.02(a), (b), and (c).


(n)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.01(i).


(o)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries for each of the following jurisdictions: Alaska,
Tennessee, and any other jurisdiction requested by the Administrative Agent;
other than those being assigned or released on or prior to the Effective Date or
Liens permitted by Section 9.03.


(p)    The Administrative shall be reasonably satisfied with the Swap Agreements
listed on Schedule 7.20.


(q)    The Administrative Agent shall have received (i) a certificate of a
Responsible Officer of the Borrower certifying: (A) that the Borrower is
concurrently consummating the Acquisition in accordance with the terms of the
Acquisition Documents (with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto) and
acquiring substantially all of the Acquisition Properties contemplated by the
Acquisition Documents (other than the Acquired Equity, which pursuant to the
terms of Sections 8.2(a), 8.2(c) and 9.5 of the Acquisition Agreement are to be
transferred to CIE after the Acquisition Closing Date, immediately following the
receipt of approval from the Regulatory Commission of Alaska for the
acquisitions of those Equity Interests by CIE); (B) as to the purchase price for
the Acquisition Properties after giving effect to all adjustments as of the
Acquisition Closing Date contemplated by the Acquisition Agreement and
specifying, by category, the amount of such adjustment; and (C) describing any
casualty with respect to any Acquisition Property for which the Buyer waived the
condition under Section 7.1(d) of the Acquisition Agreement or for which the
proceeds of insurance were paid and have been applied or will be applied to the
repair and restoration of the Acquisition Property; (ii) a true and complete
executed copy of each of the Acquisition Documents; (iii) original counterparts
or copies, certified as true and complete, of the assignments, deeds and leases
for all of the Acquisition Properties; and (iv) such other related documents and
information as the Administrative Agent shall have reasonably requested.

48

--------------------------------------------------------------------------------






(r)    The Administrative Agent shall have received evidence satisfactory to it
that the Miller 2009 Loan Documents (as defined in the Existing Credit
Agreement) are being simultaneously terminated, paid in full and that all Liens
securing such facility are being released or terminated and that arrangements
satisfactory to the Administrative Agent have been made for recording and filing
of such releases.


(s)    The Administrative Agent and the Lenders shall have received from the
Borrower, at least 5 days prior to the Effective Date, all requested
documentation and other information required under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.


(t)    The Lenders shall have received a satisfactory opening balance sheet of
the Borrower giving pro forma effect to the Acquisition and the Debt to be
incurred on the Effective Date.


(u)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that, after giving effect to the
Transactions, (a) the aggregate assets (after giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement), at a fair valuation, of the Borrower and the Guarantors,
taken as a whole, will exceed the aggregate Debt of the Borrower and the
Guarantors on a consolidated basis, as the Debt becomes absolute and matures,
(b) each of the Borrower and the Guarantors will not have incurred or intended
to incur, and will not believe that it will incur, Debt beyond its ability to
pay such Debt (after taking into account the timing and amounts of cash to be
received by each of the Borrower and the Guarantors and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) each of
the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.


(v)    The Administrative Agent shall have received and reviewed copies of all
Material Contracts in effect on the Effective Date, and such Material Contracts
shall be in form and substance satisfactory to Administrative Agent.


(w)    The Administrative Agent shall have completed its business, legal,
environmental and collateral due diligence, including (i) a collateral audit and
review of the Borrower’s and each of its Subsidiaries’ books and records and
verification of the Borrower’s and each of its Subsidiaries’ representations and
warranties to the Administrative Agent, the results of which shall be
satisfactory to the Administrative Agent, (ii) an inspection of such locations
of the Borrower and its Subsidiaries as shall be required by the Administrative
Agent, the results of which shall be satisfactory to the Administrative Agent,
and (iii) background and credit checks on each of the Loan Parties and certain
Financial Officers of the Loan Parties.

49

--------------------------------------------------------------------------------






(x)    The Borrower shall have delivered to Administrative Agent all
environmental reports in the possession or control of any Loan Party that was
performed on any Oil and Gas Property that is subject to the Lien created by the
Security Instruments within the past two (2) years, and the matters contained
therein shall be reasonably acceptable to the Administrative Agent.


(y)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York City time, on
February 4, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
Section 6.02.    Additional Conditions. The obligation of each Lender to make
its Loan hereunder on the Effective Date is subject to the satisfaction of the
following conditions:


(a)    At the time of and immediately after giving effect to the funding of such
Loans, no Default shall have occurred and be continuing.


(b)    At the time of and immediately after giving effect to the funding of such
Loans, no event, development or circumstance has occurred or shall then exist
that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.


(c)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless such representation and warranty is
already qualified by materiality, in which case such representation or warranty
shall simply be true and correct) on and as of the Effective Date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Effective Date, such
representations and warranties shall continue to be true and correct as
aforesaid as of such specified earlier date.


(d)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03.


(e)    Delivery of a Borrowing Request to the Administrative Agent shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in Section 6.02(a) through (d).

50

--------------------------------------------------------------------------------








ARTICLE VII
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:


Section 7.01.    Organization; Powers. Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each of the Borrower and the Subsidiaries has
all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.


Section 7.02.    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, partnership or limited liability
company, as applicable, powers and have been duly authorized by all necessary
corporate, partnership, limited liability company and, if required, stockholder,
partner or member action (including, without limitation, any action required to
be taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document and Acquisition Document to which the Borrower
and each Guarantor is a party has been duly executed and delivered by the
Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer or conveyance, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


Section 7.03.    Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders or
any class of directors, whether interested or disinterested, of the Borrower or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, except such as
have been obtained or made and are in full force and effect other than (i) the
recording or filing of the Security Instruments and related financing statements
as required by this Agreement, (ii) those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect and do not have an
adverse effect on the enforceability of the Loan Documents, (iii) routine
filings related to the Loan Parties and the operation of their respective
businesses and (iv) filings as may be necessary in connection with the exercise
of remedies, (b) will not violate any applicable material law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or their respective Properties, or give rise
to a right thereunder to require any payment to be made by the Borrower or such
Subsidiary and (d) except as contemplated by this Agreement and the First Lien
Loan Documents will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Subsidiary.

51

--------------------------------------------------------------------------------






Section 7.04.    Financial Condition; No Material Adverse Change.
  
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended April 30, 2013, reported on by KPMG,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended October 31, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.


(b)    Since April 30, 2013, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.


(c)    Neither the Borrower nor any Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.


Section 7.05.    Litigation.
  
(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary or involving the Acquisition
or the proposed acquisition of the Acquired Equity (i) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve any Loan Document, any
Acquisition Document or the Transactions or (iii) that could impair the
consummation of the Acquisition or the acquisition of the Acquired Equity at the
time and in the manner contemplated by the Acquisition Documents.


(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

52

--------------------------------------------------------------------------------






Section 7.06.    Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:


(a)    the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws.


(b)    the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties and are in
compliance with all Environmental Permits, with all such Environmental Permits
being currently in full force and effect, and none of the Borrower or the
Subsidiaries has received any written notice or otherwise has knowledge that any
such existing Environmental Permit will be revoked or that any application for
any new Environmental Permit or renewal of any existing Environmental Permit
will be contested in any proceeding before any Governmental Authority.


(c)    there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against the Borrower or any Subsidiary
or any of their respective Properties or as a result of any operations at such
Properties.


(d)    none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing materials
in a damaged or friable condition; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites listed on, or nominated for listing on, the National Priority List
promulgated pursuant to CERCLA or any state remedial priority list promulgated
or published pursuant to any comparable state law.


(e)    there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property.


(f)    neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

53

--------------------------------------------------------------------------------






(g)    there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.


(h)    The Borrower and the Subsidiaries have provided to the Lenders complete
and correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.


Section 7.07.    Compliance with the Laws and Agreements; No Defaults.
  
(a)    Each Loan Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)    No Loan Party is in default nor has any event or circumstance occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require the such Loan Party
to Redeem or make any offer to Redeem under any indenture, note, credit
agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Borrower or any Subsidiary or any of their
Properties is bound where such default could reasonably be expected to result in
a Material Adverse Effect.


(c)    No Default has occurred and is continuing.


Section 7.08.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.


Section 7.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien (other
than an Excepted Lien) has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

54

--------------------------------------------------------------------------------






Section 7.10.    ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect:


(a)    the Borrower, the Subsidiaries and each ERISA Affiliate have complied
with ERISA and, where applicable, the Code regarding each Plan.


(b)    each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code.


(c)    no act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.


(d)    full payment when due has been made of all amounts which the Borrower,
the Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
and Multiemployer Plan or applicable law to have paid as contributions to such
Plan or Multiemployer Plan as of the date hereof.


(e)    neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any liability.


(f)    neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.


Section 7.11.    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. There is no fact peculiar to the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any Subsidiary prior to,
or on, the date hereof in connection with the transactions contemplated hereby.
There are no statements or conclusions in any Reserve Report which are based
upon or include materially misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and

55

--------------------------------------------------------------------------------




Gas Properties of the Borrower and the Subsidiaries and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.


Section 7.12.    Insurance. The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent has been named as additional insured in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance. Except as disclosed in writing to
the Administrative Agent, no “building” or “mobile home” (in each case, as such
terms are defined for purposes of the National Flood Insurance Program) exists
on any real property covered by a Mortgage. The Loan Parties have obtained and
provided evidence to the Administrative Agent of all flood insurance required to
be obtained under Section 8.07.


Section 7.13.    Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any agreement or arrangement (other than the First
Lien Loan Documents and Capital Leases creating Liens permitted by Section
9.03(c), but then only on the Property subject of such Capital Lease, any
accessions thereto and proceeds thereof), or subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Secured Obligations and the Loan Documents.


Section 7.14.    Subsidiaries; Foreign Operations. Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries. Neither the Borrower nor any of
its Subsidiaries own (i) any Foreign Subsidiaries or (ii) any Oil and Gas
Properties not located within the geographic boundaries of the United States of
America. Each Subsidiary on such schedule is a Wholly-Owned Subsidiary.


Section 7.15.    Location of Business and Offices. The Borrower’s jurisdiction
of organization is Tennessee; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Miller Energy Resources, Inc.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 000047469 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(o) in accordance
with Section 12.01). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(o) and Section
12.01(c)). Each Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(o)).

56

--------------------------------------------------------------------------------






Section 7.16.    Properties; Titles, Etc.


(a)    The Borrower or a Subsidiary has good and defensible title to the
Acquisition Properties and the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report (except any that have been sold or otherwise
disposed of in accordance with Section 9.12 since the date of such Reserve
Report) and each of the Borrower and each Subsidiary have good title to all its
personal Properties that are necessary to permit the Borrower and the
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof, and in each
case, free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Excepted Liens, the Borrower or the Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve Report
(except any that have been sold or otherwise disposed of in accordance with
Section 9.12 since the date of such Reserve Report), and the ownership of such
Properties shall not obligate the Borrower or such Subsidiary to bear the costs
and expenses relating to the maintenance, development and operations of each
such Property in an amount materially in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property; provided that the Borrower
or any Subsidiary shall have the right to bear costs disproportionate to the
Borrower's or such Subsidiary's working interest with respect to any Hydrocarbon
Interest for a period of time in order to earn an interest in such Hydrocarbon
Interest from a third party as evidenced by written agreement.


(b)    All material leases and agreements evaluated in the most recently
delivered Reserve Report or that are necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases.


(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all material rights and Properties necessary to permit
the Borrower and the Subsidiaries to conduct their business in all material
respects in the same manner as its business has been conducted prior to the date
hereof.

57

--------------------------------------------------------------------------------






(d)    All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition (normal wear and tear excepted) and are maintained in accordance with
prudent business standards.


(e)    The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.


Section 7.17.    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Borrower or any Subsidiary is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Borrower
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental Requirements, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties) of the Borrower or such Subsidiary. All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 7.17 could not reasonably be expected to have a Material
Adverse Effect).


Section 7.18.    Gas Imbalances, Prepayments. Except as set forth on Schedule
7.18 or on the most recent certificate delivered pursuant to Section 8.01(i), on
a net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from their Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding $500,000 in the aggregate.

58

--------------------------------------------------------------------------------






Section 7.19.    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19 (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract as in effect on the date of
such disclosure and are not having deliveries curtailed substantially below the
subject Property’s delivery capacity), no material agreements exist which are
not cancelable on 120 days’ notice or less without penalty or detriment for the
sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of longer than six (6) months from the date hereof.


Section 7.20.    Swap Agreements. Schedule 7.20, as of the date hereof, and each
report required to be delivered by the Borrower pursuant to Section 8.01(e), as
of the date of such report, sets forth, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.


Section 7.21.    Use of Loans . The proceeds of the Loans shall be used solely
(a) to refinance Debt under the Existing Credit Agreement in an amount not to
exceed $75,000,000, (b) to fund cash consideration for the Acquisition in an
amount not to exceed $60,000,000, (c) to pay costs, fees and expenses in
connection with this Agreement and the other Loan Documents, and (d) for general
corporate purposes. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.


Section 7.22.    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

59

--------------------------------------------------------------------------------






Section 7.23.    Acquisition Documents. The copies of the Acquisition Documents,
the Gunsight Acquisition Agreement and the Savant Acquisition Agreement
previously delivered by the Borrower to the Administrative Agent are true,
accurate and complete and have not been amended or modified in any manner, other
than pursuant to amendments or modifications previously delivered to the
Administrative Agent. No party to any Acquisition Document, the Gunsight
Acquisition Agreement or the Savant Acquisition Agreement is in default in
respect of any material term or obligation thereunder.


Section 7.24.    Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the Foreign Corrupt Practices Act (the “FCPA”), including without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower, its Subsidiaries and
its and their Affiliates have conducted their business in material compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.


Section 7.25.    Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping, reporting and other requirements of the
Money Laundering Laws, and no action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving the
Borrower or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Borrower, threatened.


Section 7.26.    OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is currently subject to any material U.S. sanctions administered by
Office of Foreign Asset Control (“OFAC”), and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.


Section 7.27.    Patriot Act. Each Loan Party is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls).


Section 7.28.    Security Documents.

60

--------------------------------------------------------------------------------






(a)    The Security Instruments, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the collateral described therein and the proceeds thereof and (i) to
the extent that any Pledged Securities (as defined in the Guarantee and
Collateral Agreement) constitute “securities” under Article 8 of the New York
UCC (as defined in the Guarantee and Collateral Agreement), when such Pledged
Securities are delivered to the Administrative Agent (or to the First Lien
Administrative Agent (as bailee for the Administrative Agent)), the Lien created
under the Guarantee and Collateral Agreement shall constitute a perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Securities, and (ii) when financing statements in appropriate
form are recorded in the offices specified on Schedule 3 of the Guarantee and
Collateral Agreement, the Lien created under the Security Instruments will
constitute a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such collateral to the extent that such Lien can
be perfected by the filing of a financing statement, in each case subject only
to Specified Liens.


(b)    The Mortgages are effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property (as defined therein) and the proceeds thereof, and when
the Mortgages are recorded in the appropriate filing offices, the Mortgages
shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Specified Liens.


Section 7.29.    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower or its Subsidiaries, threatened. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in material violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from the Borrower and its Subsidiaries, or for which any claim may
be made against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower and its Subsidiaries.


Section 7.30.    Brokerage Fees. No brokerage commission or finder’s fees has or
shall be incurred or payable in connection with or as a result of the Borrower’s
obtaining the financing contemplated hereby.


Section 7.31.    Material Contracts. Set forth on Schedule 7.31 is a complete
and correct list of all Material Contracts (other than the Loan Documents) in
effect or to be in effect as of the Effective Date. The Borrower has delivered
to Administrative Agent true and complete copies of each such Material Contract,
as each may have been amended. The Material Contracts are in full force and
effect in accordance with their respective terms, and except as set forth on
Schedule 7.31, there exist no defaults in the performance of any obligation
thereunder. Additionally, the Borrower is not aware of any event that with
notice or lapse of time, or both, would constitute a default under any such
Material Contracts.

61

--------------------------------------------------------------------------------






ARTICLE VIII
AFFIRMATIVE COVENANTS


Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
Section 8.01.    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent:


(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without (i) a “going concern” or
like qualification or exception, (ii) any qualification or exception as to the
scope of such audit or (iii) other than with respect to the audited financial
statements for the fiscal year ended April 30, 2014, any qualification or
exception with respect to the effectiveness of internal controls over financial
reporting) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.


(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.


(c)    Certificate of Financial Officer -- Compliance. Concurrently with the
delivery of each financial statement under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01.

62

--------------------------------------------------------------------------------






(d)    Certificate of Financial Officer -- Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Subsidiaries, then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all subsidiaries that are not
Consolidated Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of the Borrower.


(e)    Certificate of Financial Officer - Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance satisfactory to the Administrative Agent, setting forth as
of a recent date, a true and complete list of all Swap Agreements between the
Borrower and each Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.20, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.


(f)    Certificate of Insurer -- Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent, all copies
of the applicable policies.


(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials (other than filings under Section 16 of the
Exchange Act) filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be.


(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of the First Lien Loan Documents (including any
borrowing notices and prepayment notices thereunder), any preferred stock
designation, indenture, loan or credit or other similar agreement, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.


(i)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, (i) a list of all Persons
purchasing Hydrocarbons from the Borrower or any Subsidiary and (ii) a
certificate from a Responsible Officer certifying that in all material respects:
(A) the information provided by the Borrower in connection with the Reserve
Report and any other information delivered in connection therewith is true and
correct and any projections based upon such information have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable,
subject to uncertainties inherent in all projections, (B) the Borrower or its
Subsidiaries owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report (other than those Properties (1) Disposed of in
compliance with Section 9.12, (2) that constitute leases that have expired in
accordance with their terms or (3) that have title defects disclosed in writing
to the Administrative Agent (including through the provision of title
information pursuant to Section 8.12(a)) and such Properties are free of all
Liens except for Specified Liens, (C) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Subsidiary to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (D) none of their Oil and Gas
Properties have been sold since the date of the last Reserve Report except as
previously disclosed

63

--------------------------------------------------------------------------------




to the Administrative Agent or as set forth on an exhibit to the certificate,
which certificate shall list all of its Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent, (E) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof, and (F) at least 50%
of the projected Proved Developed Producing Reserves volume of natural gas for
the next 12-month period are subject to marketing agreements listed pursuant to
the foregoing clause (E), disclosed in a certificate previously delivered
pursuant to this Section 8.01(i) or listed on Schedule 7.19 and (G) except as
disclosed in such certificate, all of the Oil and Gas Properties evaluated by
such Reserve Report are Mortgaged Property and demonstrate compliance with
Section 8.14(a).


(j)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Subsidiary intends to Dispose of any Oil or Gas Properties or any Equity
Interests in any Subsidiary in accordance with Section 9.12, in either case
having a fair market value or involving acquisition consideration greater than
$1,000,000 (whether in one transaction or a series of transactions), prior
written notice of such Disposition, the price thereof and the anticipated date
of closing and any other details thereof requested by the Administrative Agent
or any Lender.


(k)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.


(l)    Permitted Refinancing Debt. In the event the Borrower intends to
refinance any Debt under the First Lien Loan Documents in accordance with the
Intercreditor Agreement and Section 9.02(g), prompt written notice (and in any
event within ten (10) days prior thereto) of such intended refinancing, the
amount thereof and the anticipated date of closing and a copy of the preliminary
offering memorandum (if any) and the final offering memorandum (if any).

64

--------------------------------------------------------------------------------






(m)    Information Regarding the Borrower and Guarantors. Prompt written notice
(and in any event within ten (10) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name, (ii) in the location of the Borrower
or any Guarantor’s chief executive office or principal place of business, (iii)
in the Borrower or any Guarantor’s identity or corporate structure, organization
identification number, or in the jurisdiction in which such Person is
incorporated or formed, and (iv) in the Borrower or any Guarantor’s federal
taxpayer identification number.


(n)    Production Report and Lease Operating Statements. (i) Within 60 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month, and (ii) within 30 days after the end of each
month, a report setting forth, for each calendar month during the fiscal year to
date, the volume of production and sales attributable to production on a well by
well basis for each such calendar month from the Oil and Gas Properties in
Alaska.


(o)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Borrower or any
Subsidiary.


(p)    Annual Operating Forecast and Budget. As soon as practicable and in any
event within sixty (60) days after the end of each fiscal year and concurrently
with the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, an operating forecast and budget of the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent, for the ensuing four (4) fiscal quarters.


(q)    Notices Relating to Acquisition. In the event that after the Effective
Date: (i) the Borrower is required or elects to purchase any of the Acquisition
Properties which had been excluded from, or return any of the Acquisition
Properties which had been included in, the Acquisition Properties in accordance
with the terms of the Acquisition Documents, (ii) the Borrower is required to
honor any preferential purchase right in respect of any Acquisition Property
which has not been waived, (iii) any matter being disputed in accordance with
the terms of the Acquisition Documents is resolved, (iv) the Borrower and the
seller(s) calculate and agree upon the “closing adjustment statement” or
“post-closing adjustment statement” as contemplated by the Acquisition
Documents, or (v) there is any material delay in the proposed acquisition of the
Acquired Equity beyond July 31, 2014, then, in each such case, the Borrower
shall promptly give the Administrative Agent notice in reasonable detail of such
circumstances. The Borrower shall give the Administrative Agent prompt written
notice (but in any event within three (3) Business Days) of its receipt of
confirmation that the Alaska Department of Natural Resources has approved the
transfer of the Acquisition Properties (other than the Acquired Equity) to CIE
pursuant to the Acquisition Documents.

65

--------------------------------------------------------------------------------






(r)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, (i)
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA, (ii) regular production and operating
updates, and (iii) the other certificates, inventory reports, statements or
other reports required to be delivered pursuant to this Article VIII), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.


Section 8.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and


(c)    any notice or occurrence of any “default” or “event of default” under the
First Lien Loan Documents; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth in reasonable details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
Section 8.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to (i)
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and (ii) maintain its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties are located or the ownership of
its Properties requires such qualification, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution, sale or other Disposition permitted under Section
9.11.

66

--------------------------------------------------------------------------------








Section 8.04.    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (b) the failure to make payment could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of the Borrower or any Subsidiary.


Section 8.05.    Performance of Obligations under Loan Documents and Material
Contracts. The Borrower will pay the Notes according to the terms thereof, and
the Borrower will, and will cause each Subsidiary to, do and perform every act
and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified therein. The Borrower will comply in
all material respects with the Material Contracts and all other contracts and
agreements applicable to or relating to the Proved Reserves or the production
and sale of Hydrocarbons and accompanying elements therefrom.


Section 8.06.    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:


(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.


(b)    preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities.


(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.


(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its material Oil and Gas Properties.

67

--------------------------------------------------------------------------------






(e)    to the extent the Borrower is not the operator of any Property, the
Borrower shall use commercially reasonable efforts to cause the operator to
comply with this Section 8.06, but the failure of the operator to so comply will
not constitute a Default or Event of Default hereunder.


Section 8.07.    Insurance.
  
(a)    The Borrower will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Such
insurance policy or policies shall name the Administrative Agent as an
additional insured in respect of any such liability insurance policies and as
loss payee with respect to any such Property loss insurance policies and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent. All such policies of insurance shall
include a waiver of subrogation. Upon the Administrative Agent’s request, the
Borrower shall deliver to the Administrative Agent certified copies of such
policies of insurance and evidence of the payment of all premiums therefor.


(b)    If at any time any real property covered by a Mortgage on which a
“building” or “mobile home” (in each case, as such terms are defined for
purposes of the National Flood Insurance Program) is located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Borrower shall, and
shall cause each of its Subsidiaries to, (i) obtain flood insurance in such
total amount as required by Regulation H of the Federal Reserve Board, as from
time to time in effect and all official rulings and interpretations thereunder
or thereof, and otherwise comply with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time and (ii) provide evidence in form and substance satisfactory
to the Administrative Agent of such flood insurance to the Administrative Agent.


Section 8.08.    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender (coordinated through the Administrative Agent), upon reasonable
prior notice, to visit and inspect its Properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. The Borrower shall bear the cost of not more
than one (1) such inspection and examination during any 12-month period unless a
Default or Event of Default then exists, in which event the Borrower shall bear
such cost.


Section 8.09.    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

68

--------------------------------------------------------------------------------






Section 8.10.    Environmental Matters.
  
(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation that could reasonably be
expected to have a Material Adverse Effect; and (vi) implement, and shall cause
each Subsidiary to implement, such procedures as may be necessary to assure that
the Borrower’s and its Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.


(b)    The Borrower will promptly, but in no event later than five days of the
occurrence thereof, notify the Administrative Agent and the Lenders in writing
of any threatened action, investigation or inquiry by any Governmental Authority
or any threatened demand or lawsuit by any Person against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $500,000, not fully covered by insurance, subject to
normal deductibles.

69

--------------------------------------------------------------------------------






(c)    The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with the Borrower’s and its Subsidiaries’ existing and hereafter
acquired Oil and Gas Properties or other Properties.


(d)    To the extent the Borrower or a Subsidiary is not the operator of any
Property, none of the Borrower and its Subsidiaries shall be obligated to
directly perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.10 which are performable only by such operators and
are beyond the control of the Borrower or any of its Subsidiaries.
Notwithstanding the above, the Borrower shall, and shall cause its Subsidiaries
to, use commercially reasonable efforts to cause the operator to comply with
this Section 8.10.


Section 8.11.    Further Assurances.
  
(a)    The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.


(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property or other Property subject to the
Security Instruments without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Mortgaged
Property or other Property subject to the Security Instruments or any part
thereof shall be sufficient as a financing statement where permitted by law.


Section 8.12.    Reserve Reports.


(a)    On or before July 1st and January 1st of each year, commencing July 1,
2014, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Borrower and its
Subsidiaries as of the immediately preceding May 1st and November 1st. The
Reserve Report as of January 1 of each year shall be prepared by one or more
Approved Petroleum Engineers, and the July 1 Reserve Report of each year shall
be prepared either (i) by one or more Approved Petroleum Engineers or (ii) in a
form reasonably acceptable to the Administrative Agent, by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding January 1 Reserve Report.

70

--------------------------------------------------------------------------------






(b)    The Borrower shall also deliver to the Administrative Agent any other
Reserve Report delivered to the First Lien Administrative Agent under the First
Lien Credit Agreement, together with all other reports, certificates and
information provided to the First Lien Administrative Agent and/or the First
Lien Lenders in connection with any Reserve Report.


(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a certificate from a Responsible Officer, in
substantially the form of Exhibit H hereto or such other form as to which the
Administrative Agent may agree, certifying to the matters set forth in Section
8.01(i)(ii).


Section 8.13.    Title Information.
  
(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.


(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days (or such later date as
the Administrative Agent may agree in its sole discretion) of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Specified Liens having
an equivalent value or (iii) deliver title information in form and substance
acceptable to the Administrative Agent so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
value of the Oil and Gas Properties evaluated by such Reserve Report.


Section 8.14.    Additional Collateral; Additional Guarantors.

71

--------------------------------------------------------------------------------






  
(a)    In connection with each redetermination of the Borrowing Base or delivery
of a Reserve Report hereunder, the Borrower shall review such Reserve Report and
the list of current Mortgaged Properties (as described in Section 8.01(i)(F)) to
ascertain whether the Mortgaged Properties represent at least 80% of the total
value of the Oil and Gas Properties evaluated in the most recently completed
Reserve Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such total value, then the Borrower
shall, and shall cause its Subsidiaries to, grant, within thirty (30) days of
delivery of the certificate required under Section 8.01(i), to the
Administrative Agent as security for the Secured Obligations a first-priority
Lien interest (provided that Specified Liens may exist) on additional Oil and
Gas Properties not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will represent not
less than the minimum set forth above. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with Section
8.14(b).


(b)    In the event that the Borrower creates or acquires any Domestic
Subsidiary, the Borrower shall promptly cause such Subsidiary to become a party
to the Guarantee and Collateral Agreement. In connection therewith, the Borrower
shall, or shall cause such Subsidiary to, (A) execute and deliver a supplement
to each of the Guarantee and Collateral Agreement and the Intercreditor
Agreement, (B) pledge all of the Equity Interests of such new Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof, to the Administrative Agent (or to the First Lien
Administrative Agent (as bailee for the Administrative Agent)) and (C) execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.


(c)    At any time during the continuation of an Event of Default, if required
by the Administrative Agent, the Borrower shall, and shall cause each of its
Subsidiaries to grant to the Administrative Agent a Lien to secure the Secured
Obligations on all other Oil and Gas Properties, except those assets as to which
the Administrative Agent shall determine in its reasonable discretion that the
cost of obtaining a Lien or other security interest therein is excessive in
relation to the value of the security to be afforded thereby.


(d)    The Borrower agrees that it will not, and will not permit any Subsidiary
to, grant a Lien on any Property to secure the First Lien Secured Obligations
without first (i) giving fifteen (15) days’ prior written notice to the
Administrative Agent thereof and (ii) granting to the Administrative Agent to
secure the Secured Obligations a second-priority, perfected Lien (subject to
Specified Liens) on the same Property pursuant to Security Instruments in form
and substance reasonably satisfactory to the Administrative Agent. In connection
therewith, the Borrower shall, or shall cause its Subsidiaries to, execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.

72

--------------------------------------------------------------------------------






(e)    The Borrower will at all times cause the other material tangible and
intangible assets of the Borrower and each Subsidiary to be subject to a Lien of
the Security Instruments.


Section 8.15.    ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent immediately upon becoming aware of the occurrence of any
non-exempt “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer of the Borrower, the Subsidiary or the ERISA Affiliate, as the case may
be, specifying the nature thereof, what action the Borrower, the Subsidiary or
the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.


Section 8.16.    Post-Closing Covenants.
  
(a)    On or prior to the date that is 60 days after the Effective Date (or such
later date that is approved by the Administrative Agent in its sole discretion),
the Borrower and the other Loan Parties shall enter into and deliver to the
Administrative Agent a Deposit Account Control Agreement with each bank at which
any Loan Party maintains any Collections Account, which agreement shall provide
for a perfected Lien in such Collections Account in favor of the Administrative
Agent for the benefit of the Secured Parties (subject in priority only to (i)
Liens described in clause (e) of the definition of “Excepted Liens” and (ii)
Liens permitted by Section 9.03(e)). Subject to the foregoing, the Borrower
shall, and shall cause each of its Subsidiaries to, (x) cause all proceeds from
the sales of Hydrocarbons by the Loan Parties to be deposited into a Collections
Account that is subject to a Deposit Account Control Agreement, and (y) direct
the State of Alaska to make any payment in respect of any tax credit
certificate, or right or interest therein, or any right to or interest in any
payment from the Oil and Gas Tax Credit Fund, held by such Person by virtue of
Alaska’s Oil & Gas Production Tax Credit program, directly to an account of the
Borrower or such Subsidiary that is subject to a Deposit Account Control
Agreement.


(b)    On or prior to the date that is 30 days after the Effective Date (or such
later date that is approved by the Administrative Agent in its sole discretion),
the Borrower shall deliver to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, (i) lien searches with
respect to the Aircraft as of a recent date and (ii) evidence that the
Administrative Agent has a first-priority perfected Lien (subject only to
Specified Liens) in the Aircraft that secures the Secured Obligations.

73

--------------------------------------------------------------------------------




 
(c)    On or prior to the date that is 30 days after the Effective Date (or such
later date that is approved by the Administrative Agent in its sole discretion),
the Borrower shall deliver to the Administrative Agent (i) ALTA mortgagee title
insurance policies subject only to encumbrances acceptable to the Administrative
Agent and issued by one or more title companies designated by the Administrative
Agent (each, a “Title Policy”) with respect to the Loan Parties’ Kustatan
production facilities, in amounts not less than the fair market value of such
production facilities, together with a title report issued by a title company
with respect thereto and copies of all recorded documents listed as exceptions
to title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Administrative Agent (such Title Policies to be in a form
insuring the applicable Mortgage as a first-priority Lien, encumbering the
applicable portion of the Kustatan production facilities, subject to no Liens or
encumbrances other than Specified Liens); (ii) evidence reasonably satisfactory
to the Administrative Agent that the Loan Parties have paid to the title company
or to the appropriate Governmental Authorities all expenses and premiums of the
title company and all other sums required in connection with the issuance of
each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgage for such production facilities in the appropriate real estate records;
and (iii) all consents and other requirements necessary for the Loan Parties to
comply with the provisions set forth in this Section 8.16(c).


(d)    The Borrower shall, and to the extent applicable, cause each of the other
Loan Parties to, deliver to the Administrative Agent, on or before the
applicable date set forth in therein (or such later date that is approved by the
Administrative Agent in its sole discretion), all items required by Schedule
8.16 in form and substance reasonably satisfactory to the Administrative Agent.


(e)    On or prior to the date that is 30 days after the Amendment No. 1
Effective Date (or such later date that is approved by the Administrative Agent
in its sole discretion), the Borrower and the other Loan Parties, as applicable,
shall have novated or assigned all Swap Agreements (including, for the avoidance
of doubt, the BP Swap Agreement and the Cargill Swap Agreement) in effect as of
the Amendment No. 1 Effective Date to a First Lien Lender or an Affiliate of a
First Lien Lender.


Section 8.17.    Hedging Maintenance.


(a)    The Loan Parties shall maintain in effect at all times on a continuous
basis one or more Swap Agreements satisfactory to Administrative Agent with
respect to their oil production with an Approved Counterparty, which Swap
Agreements taken together shall at all times cover not less than 80% of the
reasonably anticipated projected production from Proved Developed Producing
Reserves during a rolling 24-month period.

74

--------------------------------------------------------------------------------






(b)    The Loan Parties shall use such Swap Agreements solely as a part of their
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Loan Parties’ oil and
gas operations and not as a means to speculate for investment purposes on trends
and shifts in financial or commodities markets.


(c)    The Borrower shall notify the Administrative Agent immediately upon
becoming aware (in any event not later than the close of business on the same
Business Day) that the production of Hydrocarbons by any Loan Party could
reasonably be expected to be insufficient to meet its obligations under any Swap
Agreements.


Section 8.18.    Board Observation Rights. So long as Apollo or any of its
Affiliates holds at least $25,000,000 of the outstanding Loans and/or
Commitments, Apollo shall have the right to designate one individual (the
“Observer”) to attend all meetings of the Borrower’s Board of Directors (and any
committees thereof) in a non-voting observer capacity. The Observer shall be
entitled to receive all notices of meetings, reports, presentations and
materials as if the Observer were a member of the Board. The Borrower shall
reimburse the Observer for all reasonable travel and other out-of-pocket
expenses incurred in connection with meetings of its Board of Directors and
committees thereof in a manner consistent with its reimbursement policies for
members of its Board of Directors. The Borrower will hold regular and customary
meetings of its Board of Directors. Apollo may, in its sole discretion, transfer
its right to designate an Observer pursuant to this Section 8.18 to any Eligible
Assignee that assumes any of Apollo’s or its Affiliates’ rights and obligations
hereunder in accordance with Section 12.04 so long as such Eligible Assignee or
any of its Affiliates holds at least $25,000,000 of the outstanding Loans and/or
Commitments.


Section 8.19.    Appraisal. On or before each anniversary of the Effective Date
thereafter, or such earlier date as the Administrative Agent shall reasonably
request, the Borrower shall provide to Administrative Agent an updated appraisal
of all hard assets of the Borrower and its Subsidiaries, in form and substance
satisfactory to the Administrative Agent, from Hadco International Inc. or
another appraiser selected by the Borrower and reasonably acceptable to the
Administrative Agent.


ARTICLE IX
NEGATIVE COVENANTS


Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
Section 9.01.    Financial Covenants.
   
(a)    Leverage Ratio. The Borrower will not, as of the last day of any fiscal
quarter set forth below, permit its Leverage Ratio to be greater than:
Date
Ratio
Fiscal quarter ending July 31, 2014
4.00 to 1.00
Fiscal quarter ending October 31, 2014
3.75 to 1.00
Fiscal quarter ending January 31, 2015 and the last day of each fiscal quarter
ending thereafter
3.50 to 1.00


75

--------------------------------------------------------------------------------








(b)    Interest Coverage Ratio. The Borrower will not permit, (i) as of the last
day of the fiscal quarter ending July 31, 2014, its Interest Coverage Ratio to
be less than 2.25 to 1.0 or (ii) as of the last day of any fiscal quarter,
commencing with the fiscal quarter ending October 31, 2014, its Interest
Coverage Ratio to be less than 2.5 to 1.0.


(c)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending July 31, 2014, its
ratio of (i) consolidated current assets (including the unused amount of the
total Commitments, but excluding non-cash assets under ASC 815 and current
plugging and abandonment restricted cash) to (ii) consolidated current
liabilities (excluding non-cash obligations under ASC 815, current liabilities
for plugging and abandonment expense and current maturities under this
Agreement) to be less than 1.0 to 1.0.


(d)    Minimum Gross Production. The Borrower will not permit, as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending July 31,
2014, the daily average of gross production of Hydrocarbons (calculated at the
wellhead on a barrel of oil equivalent basis, where 10 Mcf of natural gas is
equal to one barrel of oil) from the Loan Parties’ Oil and Gas Properties
constituting Mortgaged Property during each such fiscal quarter, to be less than
2,500.


(e)    Asset Coverage Ratio. The Borrower will not permit, as of any Asset
Coverage Test Date, the ratio of (a) the NYMEX Value of the total Proved
Developed Reserves of the Loan Parties as shown on the most recently delivered
Reserve Report, to (b) Total Debt, to be less than 1.10 to 1.00.


For purposes of this Section 9.01(e) only, “Proved Developed Reserves” shall be
determined in accordance with SEC guidelines, with the following exceptions: (i)
commodity prices shall be forecast according to a “Strip Price,” adjusted for
any basis differential and any existing commodity hedges for forecasting oil and
gas prices; (ii) current operating expenses will be held constant; and (iii)
such expenses must include an accurate estimate of net abandonment costs. As
used herein, “Strip Price” shall mean the equivalent futures price as quoted by
the NYMEX for three years and held constant thereafter.


(f)    Minimum Liquidity. From and after the Amendment No. 1 Effective Date, the
Borrower shall at all times maintain Liquidity equal to or greater than
$5,000,000.


Section 9.02.    Debt. The Borrower will not, and will not permit any Subsidiary
or Miller 2009 Partnership to, incur, create, assume or suffer to exist any
Debt, except:

76

--------------------------------------------------------------------------------






(a)    the Notes and other Secured Obligations and any Permitted Refinancing
Debt in respect thereof.


(b)    Debt of the Borrower and its Subsidiaries existing on the date hereof
that is set forth on Schedule 9.02, and any Permitted Refinancing Debt in
respect thereof.


(c)    Purchase money Debt and Debt under Capital Leases not to exceed
$5,000,000 in the aggregate at any time outstanding.


(d)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties in
an aggregate amount not to exceed $10,000,000 at any time outstanding.


(e)    intercompany Debt among the Loan Parties to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or a Guarantor, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Secured Obligations on terms set forth in the
Guarantee and Collateral Agreement.


(f)    endorsements of negotiable instruments for collection in the ordinary
course of business.


(g)    so long as the Intercreditor Agreement has been duly executed by the
parties thereto and delivered to the Administrative Agent, Debt under the First
Lien Credit Agreement, the original principal amount of which does not exceed
$100,000,000 in the aggregate, and under any guaranties thereof at any time
outstanding, and any refinancing thereof permitted by the Intercreditor
Agreement in an aggregate principal amount not to exceed $100,000,000; provided,
however, that immediately before and after giving pro forma effect to each
borrowing of First Lien Loans or making of any other credit extension thereunder
(including without limitation any issuance of a letter of credit thereunder),
the aggregate amount of Debt that has been funded thereunder (including without
limitation, the face amount of any letters of credit issued thereunder), shall
not exceed the least of (i) 30% of the NYMEX Value of the total Proved Reserves
of the Loan Parties as shown on the most recently delivered Reserve Report (as
adjusted to give effect to Dispositions, individually or in the aggregate, of
5.00% or more of Proved Reserves of the Loan Parties as shown on the most
recently delivered Reserve Report) delivered prior to the date such Debt was
incurred, (ii) the Borrowing Base as in effect on the date such Debt was
incurred and (iii) $100,000,000.


(h)    insurance premiums incurred in the ordinary course of business and
consistent with past practices if the amount financed does not exceed the
premium payable for the current policy period.


(i)    Debt arising under Cash Management Agreements with any financial
institution in which the Borrower or any of its Subsidiaries maintains a deposit
account.

77

--------------------------------------------------------------------------------






(j)    Debt existing on the date hereof under the Restructuring Agreement.


(k)    Debt constituting the deferred purchase price payable in connection with
the Gunsight Acquisition in accordance with the Gunsight Acquisition Agreement,
in an aggregate principal amount not to exceed $950,000.


(l)    Debt constituting the deferred purchase price payable in connection with
the Savant Acquisition in accordance with the Savant Acquisition Agreement, in
an aggregate principal amount not to exceed $9,000,000, as such amount may be
reduced in accordance with the Savant Acquisition Agreement.


(m)    other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding.


Section 9.03.    Liens. The Borrower will not, and will not permit any
Subsidiary or Miller 2009 Partnership to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:


(a)    Liens securing the payment and/or performance of any Secured Obligations.


(b)    Excepted Liens.


(c)    Liens securing purchase money Debt and Capital Leases permitted by
Section 9.02(c) but only on the Property, improvements, accessions and proceeds
thereof financed by such Debt or under such Capital Lease; provided that such
Liens are created within 180 days of construction, acquisition or lease of such
Property.


(d)    Liens on Property not otherwise permitted by the foregoing clauses of
this Section 9.03; provided that the aggregate principal or face amount of all
Debt secured under this Section 9.03(d) shall not exceed $1,000,000 at any time.


(e)    Liens on Property securing the First Lien Secured Obligations to the
extent permitted under the Intercreditor Agreement; provided, however, that both
before and after giving effect to the incurrence of any such Lien, the Borrower
is in compliance with Section 8.14(d).


(f)    Liens on Property not constituting collateral for the Secured Obligations
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(f) shall not exceed $5,000,000 in the aggregate at any time
outstanding.


(g)    the Lien on the property acquired by the Borrower pursuant to the
Gunsight Acquisition Agreement securing the loan of approximately $425,000 made
to Gunsight Holdings LLC; provided that such Lien is released promptly following
the payment in full by the Borrower of the purchase price therefor as set forth
in the Gunsight Acquisition Agreement.

78

--------------------------------------------------------------------------------






Section 9.04.    Dividends, Distributions and Redemptions.
 
(a)    Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries or Miller 2009 Partnership to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries or Miller 2009
Partnership may declare and pay dividends ratably with respect to their Equity
Interests to the Borrower or any other Loan Party, (iii) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (iv) payments of the Series B Preferred Dividend, the Series C
Preferred Dividend and the Series D Preferred Dividend so long as immediately
prior to and after giving effect to each such payment, (A) no Default or Event
of Default shall have occurred and be continuing, (B) the Borrower is in pro
forma compliance with Section 9.01 and (C) the amount of the First Lien Loans
that are then available for borrowing is equal to or greater than $5,000,000 and
(v) the Borrower may implement a discretionary Equity Interest repurchase plan
on terms and conditions reasonably satisfactory to the Administrative Agent and
the Majority Lenders; provided that (A) all expenditures or payments under such
repurchase plan are made solely with Management Option Proceeds and (B)
immediately prior to and after giving effect to any expenditure or payment under
such repurchase plan (1) Liquidity is equal to or greater than the higher of
$20,000,000 and 20% of the Borrowing Base in effect at such time, and (2) no
Default or Event of Default shall have occurred and be continuing.


(b)    Redemption of Subordinated Debt. The Borrower will not, and will not
permit any Subsidiary or Miller 2009 Partnership to, before the date that is 91
days after the Maturity Date, call, make or offer to make any optional or
voluntary prepayment or redemption of or otherwise optionally or voluntarily
redeem or prepay (in whole or in part) any Debt that is subordinated to the
Secured Obligations; provided that the Borrower may redeem or prepay any such
Debt with the proceeds of any Permitted Refinancing Debt in respect thereof.


Section 9.05.    Investments, Loans and Advances. The Borrower will not, and
will not permit any Subsidiary or Miller 2009 Partnership to, make or permit to
remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:


(a)    Investments reflected in Schedule 9.05.


(b)    accounts receivable arising in the ordinary course of business.


(c)    direct obligations of the United States of America or any agency thereof,
or obligations guaranteed by the United States of America or any agency thereof,
in each case maturing within one year from the date of creation thereof.

79

--------------------------------------------------------------------------------






(d)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s.


(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, (i) any Lender or First Lien Lender
or (ii) any office located in the United States of America of any other bank or
trust company which is organized under the laws of the United States of America
or any state thereof, has capital, surplus and undivided profits aggregating at
least $100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.


(f)    Investments in money market or other mutual funds substantially all of
whose assets are described in Section 9.05(c), Section 9.05(d) and Section
9.05(e).


(g)    Investments (i) made by the Borrower in or to the Guarantors and (ii)
made by any Guarantor in or to the Borrower or any Guarantor.


(h)    Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business, and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed $5,000,000 in the aggregate at any time
outstanding.


(i)    loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes-Oxley Act
of 2002, but in any event not to exceed $1,000,000 in the aggregate outstanding
at any time.


(j)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries.


(k)    guarantees by the Borrower or any Guarantor of Debt permitted by
Section 9.02.


(l)    Investments arising from the endorsement of financial instruments in the
ordinary course of business.


(m)    Investments arising out of the receipt by the Borrower or any Subsidiary
of noncash consideration for the sale of assets permitted under Section 9.12.

80

--------------------------------------------------------------------------------






(n)    the acquisition of Oil and Gas Properties and related oilfield equipment
located thereon from Persons other than Affiliates of the Borrower or its
Subsidiaries so long as:


(i)    at the time of and after giving effect to such acquisition, no Default or
Event of Default exists or could reasonably be expected to result from such
acquisition;


(ii)    the Borrower and its Subsidiaries shall have complied with all of the
requirements of Section 8.14 with respect thereto;


(iii)    the Borrower is in compliance with Section 9.01(d) for the most
recently ended fiscal quarter; and


(iv)    after giving effect to such acquisition, the Borrower is in pro forma
compliance with each of the covenants set forth in Section 9.01(a), (b), (c) and
(e).


(o)    Investments in certificates of deposit less than $100,000, provided that
such certificate of deposit is insured.


(p)    consummation of the Acquisition on the Effective Date and the acquisition
of the Acquired Equity after the Effective Date, in each case, in accordance
with the Acquisition Agreement.


(q)    consummation of the Savant Acquisition in accordance with the Savant
Acquisition Agreement.


(r)    other Investments not to exceed $4,000,000 in the aggregate at any time
outstanding.


Section 9.06.    Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary or Miller 2009 Partnership to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company. From and after the date hereof,
the Borrower and its Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States of America.


Section 9.07.    Limitation on Leases. The Borrower will not, and will not
permit any Subsidiary or Miller 2009 Partnership to, create, incur, assume or
suffer to exist any obligation for the payment of rent or hire of Property of
any kind whatsoever (real or personal but excluding Capital Leases, leases of
Hydrocarbon Interests and leases of drilling rigs, vessels, and other equipment
used in operating the Oil and Gas Properties), under leases or lease agreements
which would cause the aggregate amount of all payments made by the Borrower and
the Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to exceed
$2,000,000 in the aggregate in any period of twelve consecutive calendar months
during the life of such leases.

81

--------------------------------------------------------------------------------






Section 9.08.    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Exchange Act or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect.


Section 9.09.    ERISA Compliance. The Borrower will not, and will not permit
any Subsidiary or Miller 2009 Partnership to, at any time:


(a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code that could reasonably be expected to result in liability to the
Borrower or any of its Subsidiaries in excess of $100,000 individually or in the
aggregate.


(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto that could reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries in
excess of $100,000 individually or in the aggregate.


(c)    except as could not be reasonably expected to have a Material Adverse
Effect, contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to (i)
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.


Section 9.10.    Sale or Discount of Receivables; Alaska Oil & Gas Production
Tax Credits.
  
(a)    Except for receivables obtained by the Borrower or any Subsidiary out of
the ordinary course of business or the settlement of joint interest billing
accounts in the ordinary course of business or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in
the ordinary course of business in connection with the compromise or collection
thereof and not in connection with any financing transaction, the Borrower will
not, and will not permit any Subsidiary or Miller 2009 Partnership to, discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.

82

--------------------------------------------------------------------------------






(b)    Notwithstanding anything to the contrary contained herein or in the other
Loan Documents, in no event shall the Borrower or any of its Subsidiaries sell,
transfer, discount or otherwise Dispose of any tax credit certificate, or right
or interest therein, or any right to or interest in any Tax Credit Certificate
Payment, or any receivable obtained by the Borrower or any Subsidiary in
connection therewith except pursuant to an application for cash purchase under
the fund established under AS 43.55.028, the proceeds of which have been
directed to be paid directly to an account of the Borrower or a Subsidiary that
is subject to a Deposit Account Control Agreement.


Section 9.11.    Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary or Miller 2009 Partnership to, merge into or with or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or Dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (whether now owned
or hereafter acquired) (any such transaction, a “consolidation”), or liquidate
or dissolve; provided that:


(a)    any Subsidiary may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Subsidiary that is a Domestic Subsidiary (provided that if one of such
Subsidiaries is a Wholly-Owned Subsidiary or Guarantor, then the surviving
Person shall be a Wholly-Owned Subsidiary or Guarantor, as the case may be);


(b)    the Loan Parties may make Dispositions permitted by Section 9.12(b); and


(c)    the Loan Parties may consummate the Savant Acquisition in accordance with
the Savant Acquisition Agreement.


Section 9.12.    Dispositions of Properties. The Borrower will not, and will not
permit any Subsidiary or Miller 2009 Partnership to, Dispose of any Property or
any interest therein (including within such prohibition transfers and
Dispositions of overriding royalty interests, production payments, net profits
interests and any other interests payable out of or measured by production or
the proceeds of production) or any Subsidiary owning any such Oil and Gas
Property, other than:


(a)     (i) sales of Hydrocarbons in the ordinary course of business; (ii) sales
of equipment (other than the Aircraft) that is (x) obsolete, worn out, depleted
or uneconomic and disposed of in the ordinary course of business; (y) no longer
necessary for the business of the Borrower or any Subsidiary; and (z)
contemporaneously replaced by equipment of at least comparable use and value and
(iii) the exchange of equipment (other than the Aircraft) for other equipment of
at least comparable value in the ordinary course of business;


(b)    Dispositions of assets by any Loan Party or the Miller 2009 Partnership
to any other Loan Party (other than any Disposition by Borrower or CIE in one
transaction or a series of transactions of all or substantially all of its
respective assets); provided that, with respect to any such Disposition that
consists of Oil and Gas Properties or activities related to Oil and Gas
Properties, the following conditions must be satisfied: (i) no Default or Event
of Default has occurred and is continuing, (ii) such Disposition shall not
adversely affect the Liens of the Administrative Agent or any Secured Party
granted under any Loan Document and (iii) the Administrative Agent shall have
given its prior written consent to such Disposition (not to be unreasonably
withheld, conditioned or delayed);

83

--------------------------------------------------------------------------------






(c)    Dispositions to any Miller Drilling Fund of any Oil and Gas Properties
(including pursuant to the sale of not less than 100% of the Equity Interests of
any Subsidiary) on which no Proved Reserves are located, so long as (i) such
Dispositions do not exceed, individually or in the aggregate, $5,000,000 and
(ii) any non-cash consideration received by any Loan Party in connection with
such Disposition shall be pledged by such Loan Party to Administrative Agent for
the benefit of the Secured Parties as security for the Secured Obligations;
provided that, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer of the Borrower certifying that (A)
no Default or Event of Default is existing or would result therefrom, (B) the
consideration received from any such Disposition is at least equal to the fair
market value of the Oil and Gas Properties subject to such Disposition, as
reasonably determined in good faith by the board of directors (or equivalent
governing body) of such Loan Party, and (C) the Borrower is in compliance with
Section 9.01 after giving effect to such Disposition of Oil and Gas Properties;


(d)    Dispositions of claims against customers, working interest owners, other
industry partners or any other Person in connection with workouts or bankruptcy,
insolvency or other similar proceedings with respect thereto;


(e)    a Disposition of the Aircraft so long as (i) the Net Cash Proceeds
received from such Disposition have been or immediately shall be paid to
Administrative Agent for application in accordance with Section 3.04(c)(i) by
wire transfer of immediately available funds to the Administrative Agent, and
(ii) the consideration received from such Disposition consists of cash and is at
least equal to the fair market value of the Aircraft, as reasonably determined
in good faith by the board of directors of the Borrower (and upon any
Disposition of the Aircraft in accordance with this sentence, the Administrative
Agent agrees to, at the sole cost and expense of the Borrower, release its Lien
upon the Aircraft in connection with such Disposition);


(f)    Dispositions of Tennessee Oil and Gas Properties;


(g)    the CIE Pipeline Asset Disposition;


(h)    Dispositions of Cash Equivalents and Investments permitted by Section
9.05(j) and Section 9.05(o); and


(i)    other Dispositions of Properties not regulated by Section 9.12(a) to (h)
having a fair market value not to exceed $4,000,000 during any 12-month period;


provided, that, notwithstanding the foregoing, it shall be a condition to any
Disposition of Oil and Gas Properties pursuant to this Section 9.12 that (a) the
Borrower is in compliance with Section 9.01 immediately before and after giving
effect to such Disposition of Oil and Gas Properties, (b) the consideration
received from any such Disposition is at least equal to the fair market value of
the Oil and Gas Properties subject to such Disposition, as reasonably determined
in good faith by the board of directors (or equivalent governing body) of such
Loan Party, and (c) 100% of the consideration for such Oil and Gas Properties
shall be cash or Cash Equivalents.

84

--------------------------------------------------------------------------------




Section 9.13.    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary or Miller 2009 Partnership to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate;
provided, however, that the foregoing restrictions will not apply to (a)
transactions that are not otherwise prohibited under this Agreement and are upon
fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate, (b)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries, (c) reasonable and
customary indemnification, benefit, compensation and other employment
arrangements and agreements for directors, officers and other employees of the
Borrower and its Subsidiaries entered into in the ordinary course of business,
(d) transactions permitted by Section 9.04(a), (e) transactions between or among
Loan Parties and (f) transactions set forth on Schedule 9.13.


Section 9.14.    Subsidiaries; Equity Interests. The Borrower will not, and will
not permit any Subsidiary or Miller 2009 Partnership to, create or acquire any
additional Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with Section
8.14(b). The Borrower shall not, and shall not permit any Subsidiary to (a)
Dispose of any Equity Interests in any Subsidiary except in compliance with
Section 9.12 or (b) issue any Equity Interest in any Subsidiary unless such
Equity Interest is subject to the Lien of the Administrative Agent pursuant to
the Security Instruments. None of the Borrower, any Subsidiary or Miller 2009
Partnership shall have any Foreign Subsidiaries.


Section 9.15.    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary or Miller 2009 Partnership to,
create, incur, assume or suffer to exist any contract, agreement or
understanding which in any way prohibits or restricts (or which requires the
consent of or notice to other Persons in connection therewith) (a) the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Secured Parties, (b) any Subsidiary or Miller 2009 Partnership from paying
dividends or making distributions to the Borrower or any Guarantor, or (c) any
Subsidiary from guaranteeing Debt of the Borrower or any other Loan Party;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (i) this Agreement,
the Security Instruments or the First Lien Loan Documents, (ii) Liens permitted
by Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), or (iii) any restriction with respect to the Borrower or a
Subsidiary or Miller 2009 Partnership imposed pursuant to an agreement entered
into for the direct or indirect sale or Disposition of the Property of the
Borrower or such Subsidiary or Miller 2009 Partnership or all or substantially
all the equity of a Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or Disposition, in each case, to
the extent Disposition is permitted hereby and such restriction applies only to
the Property that is the subject of such Disposition.


Section 9.16.    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Subsidiary or Miller 2009 Partnership to,
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower or any Subsidiary that would require the
Borrower or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed $500,000 in the
aggregate.

85

--------------------------------------------------------------------------------






Section 9.17.    Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than the
Swap Agreements listed on Schedule 9.17 and (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) except with respect to
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements, the notional volumes for which (when aggregated with other such
commodity Swap Agreements then in effect) do not exceed, as of the date such
Swap Agreement is executed, (A)(1) for the period 1 to 24 months after such date
of execution, 90% of the reasonably anticipated projected production from Proved
Developed Producing Reserves for each month during the period during which such
Swap Agreement is in effect for crude oil, (2) for the 25th month after such
date of execution, 80% of the reasonably anticipated projected production from
Proved Developed Producing Reserves for such month for crude oil and (3) for the
period 26 to 36 months after such date of execution, 75% of the reasonably
anticipated projected production from Proved Developed Producing Reserves for
each month during the period during which such Swap Agreement is in effect for
crude oil and (b) Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a fixed rate and (ii) Swap Agreements
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries then in effect effectively converting interest rates from
floating to fixed) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating rate;
provided that all such Swap Agreements described in the foregoing clauses (a)
and (b) shall be on commercially reasonable terms and entered into on an arm’s
length basis. In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures. The Borrower will not permit Miller 2009 Partnership to enter into
any Swap Agreements.


Section 9.18.    Acquisition Documents, Organizational Documents & First Lien
Loan Documents.
  
(a)    The Borrower will not, and will not permit any of its Subsidiaries or
Miller 2009 Partnership to, amend, modify or supplement any of the Acquisition
Documents, the Savant Acquisition Agreement or the certificate or articles of
incorporation, by-laws, or other organizational or governing documents of such
Person, in each case, if the effect thereof could reasonably be expected to be
adverse to the Lenders (and provided that the Borrower promptly furnishes to the
Administrative Agent a copy of such amendment, modification or supplement).


(b)    The Borrower will not, and will not permit any of its Subsidiaries or
Miller 2009 Partnership to, amend, modify or supplement the Gunsight Acquisition
Agreement without the prior written consent of the Administrative Agent.

86

--------------------------------------------------------------------------------






(c)    The Borrower will not, and will not permit any of its Subsidiaries or
Miller 2009 Partnership to, amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the First Lien Loan Documents if such amendment, modification, waiver
or other change would violate the Intercreditor Agreement.


Section 9.19.    Fiscal Year; Accounting Practices. The Borrower shall not, and
shall not permit any other Loan Party to, change its fiscal year-end or any
material accounting practice without giving 30 days prior written notice thereof
to the Administrative Agent.


Section 9.20    Preferred Equity Interests.


(a)    The Borrower shall not redeem any of the Series B Preferred Stock, Series
C Preferred Stock, or Series D Preferred Stock prior to the date that is 30 days
after the Termination Date. The foregoing covenant shall survive the termination
of the Loan Documents and repayment of the Secured Obligations.


(b)    The Borrower shall not amend or otherwise modify the terms or conditions
of the Series B Preferred Stock, the Series C Preferred Stock, or the Series D
Preferred Stock (including without limitation the Series B Preferred Dividend,
the Series C Preferred Dividend, or the Series D Preferred Dividend).


(c)    The Borrower will not issue or designate any series or class of Equity
Interest that by its terms is preferred as to the payment of dividends, or as to
the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of the Borrower, over common Equity Interests of the Borrower, other
than the Series B Preferred Stock, the Series C Preferred Stock, and the Series
D Preferred Stock, in each case as are issued and outstanding on the Amendment
No. 1 Effective Date; provided that, the Borrower may issue additional preferred
Equity Interests so long as (i) the aggregate par value of all such preferred
Equity Interests issued after the Amendment No. 1 Effective Date shall not
exceed $15,000,000 and (ii) the terms and conditions of any such preferred
Equity Interest are no more onerous to the Borrower than those contained in
either the Series C Preferred Stock or the Series D Preferred Stock.


Section 9.21.    Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries or Miller 2009 Partnership to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, and (ii) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Subsidiaries
or Miller 2009 Partnership that the Borrower or one of its Subsidiaries or
Miller 2009 Partnership has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business; provided that in each case, except for
contracts listed on Schedule 7.19 on the Effective Date, no such contracts shall
pertain to the sale of Hydrocarbon production at a fixed price.

87

--------------------------------------------------------------------------------






Section 9.22.    Press Release and Related Matters. No Loan Party shall, and no
Loan Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Loan Party) using
the name, logo or otherwise referring to Apollo or of any of its Affiliates, the
Loan Documents or any transaction contemplated therein to which Apollo is party
without the prior consent of Apollo except to the extent required to do so under
applicable Governmental Requirements and then, except with respect to securities
laws, only after consulting with Apollo prior thereto.


Section 9.23.    Consolidated G&A Expenses. The Borrower shall not permit
Consolidated G&A Expenses to exceed $6,250,000 in any fiscal quarter.


Section 9.24.    New Well Capital Expenditures. If at any time the
Administrative Agent either receives or gives any notice pursuant to Section
5.09 of the Intercreditor Agreement, neither the Borrower nor any other Loan
Party shall make any New Well Capital Expenditure without the prior written
consent of each of the Administrative Agent and the First Lien Administrative
Agent (each acting in accordance with the Loan Documents or the First Lien Loan
Documents, as applicable).




ARTICLE X
EVENTS OF DEFAULT; REMEDIES
Section 10.01.    Events of Default. One or more of the following events shall
constitute an “Event of Default”:




(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made (unless such representation or
warranty was already qualified by materiality, in which case such representation
or warranty shall simply prove to have been incorrect).


(d)    the Borrower, any Subsidiary or Miller 2009 Partnership shall fail to
observe or perform any covenant, condition or agreement applicable to it
contained in Section 8.01(m), Section 8.02, Section 8.03, Section 8.07, Section
8.13(b), Section 8.14, Section 8.16 or in Article IX.

88

--------------------------------------------------------------------------------






(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default.


(f)    the Borrower, any Subsidiary or Miller 2009 Partnership shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable.


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower, any Subsidiary or Miller 2009
Partnership to make an offer in respect thereof; provided that this clause (g)
shall not apply to secured Debt that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Debt and permitted
hereby.


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Subsidiary or Miller 2009 Partnership or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Subsidiary or Miller 2009
Partnership or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.


(i)    the Borrower, any Subsidiary or Miller 2009 Partnership shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 10.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Subsidiary or Miller 2009
Partnership or for a substantial part of their respective assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

89

--------------------------------------------------------------------------------






(j)    the Borrower, any Subsidiary or Miller 2009 Partnership shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding), shall be rendered against the Borrower, any
Subsidiary or Miller 2009 Partnership or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower, any
Subsidiary or Miller 2009 Partnership to enforce any such judgment.


(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower, any Subsidiary or
Miller 2009 Partnership or any of their Affiliates shall so state in writing.


(m)    the Intercreditor Agreement, after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against any Loan Party or any holder of Debt under the First Lien Loan Documents
or shall be repudiated in writing by any such Person.


(n)    (i) any Loan Party shall make any payment, whether in principal,
interest, premiums or fees, that is not allowed under the terms of the
Intercreditor Agreement, or (ii) any Loan Party amends, supplements or otherwise
modifies the First Lien Credit Agreement or any other First Lien Loan Document
that is not allowed under, or otherwise violates or breaches, the provisions of
the Intercreditor Agreement.


(o)    an ERISA Event occurs which results in, or could reasonably be expected
to result in, a liability of the Borrower, any Subsidiary or the Miller 2009
Partnership in an amount in excess of $100,000.


(p)    The Borrower or any ERISA Affiliate as employer under a Plan makes a
complete or partial withdrawal from such Plan and such withdrawing employer
incurs, or could reasonably be expected to incur, a withdrawal liability in an
annual amount in excess of $100,000.

90

--------------------------------------------------------------------------------






(q)    If (i) David Voyticky ceases to be President of the Borrower, or David
Hall ceases to be Chief Executive Officer of CIE, or Scott Boruff ceases to be
Chief Executive Officer of the Borrower or (ii) either David Voyticky or Scott
Boruff otherwise ceases to be substantially involved in the daily operations of
the Borrower or David Hall otherwise ceases to be substantially involved in the
daily operations of CIE.


(r)    If the Borrower is delisted from the New York Stock Exchange, without
giving effect to any pending appeals.


(s)    A Change in Control shall occur.


Section 10.02.    Remedies.
  
(a)    In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be immediately due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be immediately
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the
Make-Whole Premium or any applicable Prepayment Premium), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
Make-Whole Premium or any applicable Prepayment Premium), shall automatically
and immediately become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor.


(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

91

--------------------------------------------------------------------------------








(c)    All proceeds realized from the liquidation or other Disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied (subject in all cases to the
Intercreditor Agreement):


(i)    first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;


(ii)    second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders;


(iii)    third, pro rata to payment of accrued interest on the Loans;


(iv)    fourth, pro rata to payment of principal outstanding on the Loans;


(v)    fifth, pro rata to payment of the Make-Whole Premium or any Prepayment
Premium then due and owing;


(vi)    sixth, pro rata to any other Secured Obligations; and


(vii)    seventh, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.


ARTICLE XI
THE AGENTS


Section 11.01.    Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.


Section 11.02.    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation

92

--------------------------------------------------------------------------------




made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Effective Date specifying its
objection thereto.


Section 11.03.    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this Section
11.03, provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

93

--------------------------------------------------------------------------------






Section 11.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.


Section 11.05.    Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


Section 11.06.    Resignation of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

94

--------------------------------------------------------------------------------






Section 11.07.    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.


Section 11.08.    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent nor the Arranger shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Bracewell & Giuliani LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.


Section 11.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; and

95

--------------------------------------------------------------------------------






(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10.    Authority of Administrative Agent to Release Collateral and
Liens. Each Lender hereby authorizes the Administrative Agent to release (a) any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents and (b) all collateral on the Termination Date. Each Lender
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with (x) any Disposition of Property to
the extent such Disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents and (y) the release of
all collateral on the Termination Date.


Section 11.11.    The Arranger. The Arranger shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
capacity as a Lender hereunder.


ARTICLE XII
MISCELLANEOUS
Section 12.01.    Notices.
  
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


(i)    if to the Borrower, to it at:
MILLER ENERGY RESOURCES, INC.
9721 Cogdill Road, Ste. 302,
Knoxville, Tennessee 37932
Attn: Scott M. Boruff, CEO
Fax No.: (865) 691-8209


with copies to:     MILLER ENERGY RESOURCES, INC.
9721 Cogdill Road, Ste. 302,
Knoxville, Tennessee 37932
Attn: Kurt Yost, General Counsel

96

--------------------------------------------------------------------------------




Fax No.: (865) 691-8209


(ii)    if to the Administrative Agent, to it at:
APOLLO INVESTMENT CORPORATION
9 West 57th Street, 37th Floor
New York, New York 10019
Attention: Dan Vogel
Phone: (212) 822-0740
Email: dvogel@apolloic.com
Fax: (646) 417-6678


with copies to:        Dewey J. Gonsoulin, Jr.
Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002-2781
Phone: (713) 221-1110
Email: dewey.gonsoulin@bgllp.com
Fax: (713) 221-2121
and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

97

--------------------------------------------------------------------------------






(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


Section 12.02.    Waivers; Amendments.
  
(a)    No failure on the part of the Administrative Agent, any other Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of such Default at the time.


(b)    Neither this Agreement nor any provision hereof nor any Loan Document
(other than the Fee Letter) nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment or prepayment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or any other
Secured Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date or the Termination Date without the written consent of each Lender directly
affected thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) waive or amend Section 3.04(c), Section 6.01
or Section 10.02(c) without the written consent of each Lender directly affected
thereby, (vi) release any Guarantor (except as expressly set forth in the Loan
Documents), release all or substantially all of the collateral (other than as
provided in Section 11.10), or reduce the percentage set forth in Section
8.14(a) to less than 80%, without the written consent of each Lender, (vii)
change any of the provisions of this Section 12.02(b) or the definition
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender, or (viii) contractually subordinate the payment of all the Secured
Obligations to any other Debt or, except as set forth in the Intercreditor
Agreement, contractually subordinate the priority of any of the Administrative
Agent’s Liens to the Liens securing any other Debt, in each case, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or any other Agent hereunder or under any other Loan Document without the
prior

98

--------------------------------------------------------------------------------




written consent of the Administrative Agent or such other Agent, as the case may
be. Notwithstanding the foregoing, any supplement to Schedule 7.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.


Section 12.03.    Expenses, Indemnity; Damage Waiver.
  
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including, without limitation,
the reasonable and documented fees, charges and disbursements of Bracewell &
Giuliani LLP, counsel for the Administrative Agent (and as required by a firm of
local counsel in each appropriate jurisdiction and in the case of an actual or
potential conflict of interest, one additional firm of counsel to the affected
Lenders) and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental invasive and non-invasive assessments
and audits and surveys and appraisals, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all costs and expenses incurred by any Agent in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) all out-of-pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

99

--------------------------------------------------------------------------------






(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT FOR DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT

100

--------------------------------------------------------------------------------




FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR RELATE TO TAXES SUBJECT
TO INDEMNIFICATION UNDER SECTION 5.03.


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or the Arranger under Section 12.03(a) or (b), each
Lender severally agrees to pay to such Agent or the Arranger, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or the Arranger in its capacity as such.


(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.


(e)    All amounts due under this Section 12.03 shall be payable not later than
10 Business Days after written demand therefor.


Section 12.04.    Successors and Assigns.

101

--------------------------------------------------------------------------------




  
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)    (i)    Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


(A)
the Borrower, provided that no consent of the Borrower shall be required if (1)
an Event of Default has occurred and is continuing or (2) at any other time,
such assignment is to a Lender, an Affiliate of a Lender or a Related Fund; and



(B)
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment to an assignee that is a Lender immediately
prior to giving effect to such assignment.



(ii)    Assignments shall be subject to the following additional conditions:


(A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $3,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


102

--------------------------------------------------------------------------------






(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;



(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $5,000; and



(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.



(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

103

--------------------------------------------------------------------------------






(vi)    Notwithstanding the foregoing or anything to the contrary contained
herein, each Lender agrees to give the Borrower seven (7) Business Days’ prior
written notice (a “Notice of Assignment”) prior to assigning (other than (A) any
assignment required pursuant to Section 5.04(b) or (B) any assignment to another
Lender or any Affiliate thereof or any Related Fund) any of its Loans, Secured
Obligations or Commitments (or any combination thereof) (the “Subject
Interests”) hereunder and of the proposed purchase price therefor (the “Purchase
Price”). Upon receipt of any Notice of Assignment, the Borrower may elect to
purchase the Subject Interests at the Purchase Price, so long as the Borrower
gives written notice of such election to the assigning Lender within seven (7)
Business Days after the Borrower’s receipt of such Notice of Assignment. If the
Borrower does not make an election to purchase the Subject Interests within such
seven (7) Business Day period or the Borrower expressly declines to do so, then
such Lender shall be entitled to assign the Subject Interests within thirty (30)
days after the expiration of such seven (7) Business Day period or the date on
which the Borrower declines to purchase the Subject Interests, so long as the
consideration received for such assignment is equal to or greater than the
Purchase Price. Any Loans, Secured Obligations or Commitments acquired by the
Borrower pursuant hereto shall be retired and cancelled promptly upon the
acquisition thereof (and in no event shall the Borrower be deemed to be a Lender
hereunder). Any such acquisition of Loans, Secured Obligations or Commitments
hereunder by the Borrower shall be made pursuant to documentation in form and
substance reasonably satisfactory to the Borrower, the assigning Lender and the
Administrative Agent.


(c)     (i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Person, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) the selling Lender shall maintain the Participant Register. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02(b) that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the

104

--------------------------------------------------------------------------------




United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender (it being understood the documentation required under
Section 5.03(e) shall be provided only to the selling Lender).


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank, and this Section 12.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


Section 12.05.    Survival; Revival; Reinstatement.

105

--------------------------------------------------------------------------------




  
(a)    All covenants, agreements, representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Section
5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.


(b)    To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.


Section 12.06.    Counterparts; Integration; Effectiveness.
  
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.


(b)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other similar
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

106

--------------------------------------------------------------------------------






Section 12.07.    Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


Section 12.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.


Section 12.09.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

107

--------------------------------------------------------------------------------






(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION). NOTHING HEREIN SHALL AFFECT
THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.


(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.


Section 12.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 12.11.    Confidentiality. Each of the Administrative Agent and the
Lenders (severally and not jointly) agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and required to keep such Information confidential),
(b) to the extent requested by any regulatory authority having authority over
the Administrative Agent or any Lender, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement or any other Loan Document, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.11, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement
(provided that such Person agrees to be bound by the provisions of this Section
12.11) or (ii) any actual or prospective counterparty (or its advisors) to any
Swap Agreement relating to the Borrower and its obligations (provided that such
Person agrees to be bound by the provisions of this Section 12.11), (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, including any Information obtained by the Observer,

108

--------------------------------------------------------------------------------




other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or a
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Section 12.12.    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

109

--------------------------------------------------------------------------------






Section 12.13.    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”


Section 12.14.    Reserved.
  


Section 12.15.    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent or any Lender for any reason whatsoever.
There are no third party beneficiaries.


Section 12.16.    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

110

--------------------------------------------------------------------------------






Section 12.17.    Alaska Statutes. The Loan Parties are personally obligated and
fully liable for the amount due under this Agreement. The Administrative Agent
has the right to sue on this Agreement and the other Loan Documents and obtain a
personal judgment against each Loan Party for satisfaction of the amount due
under this Agreement and the other Loan Documents either before or after a
judicial foreclosure of any Mortgage under AS 09.45.170 - 09.45.220.


Section 12.18.    Intercreditor Agreement. The Administrative Agent is hereby
authorized on behalf of the Lenders to enter into the Intercreditor Agreement as
needed to effectuate the transactions permitted by this Agreement and the
Lenders hereby agree that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of such Intercreditor Agreement. Each
Lender acknowledges and agrees to the terms of such Intercreditor Agreement and
agrees that the terms thereof shall be binding on such Secured Party and its
successors and assigns, as if it were a party thereto. Without limiting the
provisions of Sections 11.02 and 12.03, each Lender hereby consents to the
Administrative Agent and any successor serving in such capacity and agrees not
to assert any claim (including as a result of any conflict of interest) against
the Administrative Agent, or any such successor, arising from the role of the
Administrative Agent or such successor under the Loan Documents or such
Intercreditor Agreement so long as it is either acting in accordance with the
terms of such documents and otherwise has not engaged in gross negligence or
willful misconduct (as determined in a final and non-appealable judgment by a
court of competent jurisdiction).


Section 12.19.    Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues, without duplication, under this
Agreement, and the execution of this Agreement does not indicate a payment,
satisfaction, novation or discharge thereof.


[SIGNATURES BEGIN NEXT PAGE]





111

--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:                    MILLER ENERGY RESOURCES, INC.


By: ____________________________________
Name:
Title:



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
APOLLO INVESTMENT CORPORATION, as Administrative Agent for the Lenders

By: Apollo Investment Management, L.P.
By: ACC Management, LLC, as its General Partner


By: ____________________________________
Name:
Title:





--------------------------------------------------------------------------------




LENDER:
APOLLO INVESTMENT CORPORATION, as a Lender

By: Apollo Investment Management, L.P.
By: ACC Management, LLC, as its General Partner


By: ____________________________________
Name:
Title:





--------------------------------------------------------------------------------




LENDER:
[•]



By:     ____________________________________
Name:
Title:



--------------------------------------------------------------------------------




Annex I
ANNEX I
LIST OF COMMITMENTS
Name of Lender
Applicable Percentage
Commitment
Apollo Investment Corporation
50.0%
$87,500,000.00
Highbridge Principal Strategies - Specialty Loan Fund III, L.P.
10.68%
 $18,682,125.00
Highbridge Specialty Loan Sector A Investment Fund, L.P.
23.37%
 $40,889,625.00
Highbridge Specialty Loan Institutional Holdings Limited
3.88%
 $6,795,250.00
Highbridge Aiguilles Rouges Sector A Investment Fund, L.P.
3.40%
 $5,956,125.00
Highbridge Principal Strategies - Specialty Loan Institutional Fund III, L.P.
3.06%
 $5,355,000.00
Highbridge Principal Strategies - Specialty Loan VG Fund, L.P.
2.55%
 $4,458,125.00
Highbridge Principal Strategies - NDT Senior Loan Fund, L.P.
1.58%
 $2,766,750.00
Lincoln Investment Solutions, Inc.
1.48%
 $2,597,000.00
TOTAL
100.00%
$175,000,000.00




--------------------------------------------------------------------------------








Exhibit D
TO
AMENDED AND RESTATED CREDIT AGREEMENT BY AND AMONG MILLER ENERGY RESOURCES,
INC., AS BORROWER, THE LENDERS SIGNATORY THERETO, AND APOLLO INVESTMENT
CORPORATION, AS ADMINISTRATIVE AGENT FOR THE LENDERS




FORM OF COMPLIANCE CERTIFICATE


COMPANY LETTERHEAD


[Date]


Apollo Investment Corporation, as Administrative Agent
9 West 57th Street, 37th Floor
New York, New York 10019
Attention: Dan Vogel
Phone: (212) 822-0740
Email: dvogel@apolloic.com
Fax: (646) 417-6678


Ladies and Gentlemen:


This Compliance Certificate (this “Certificate”) is given pursuant to
Section 8.01(c) of that certain Amended and Restated Credit Agreement dated as
of February 3, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Miller Energy Resources, Inc.,
a Tennessee corporation (“Borrower”), the lenders from time to time party
thereto (the “Lenders”), and Apollo Investment Corporation, as Administrative
Agent for the Lenders. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
The officer executing this Certificate is the [________] 1 of Borrower, and as
such is duly authorized to execute and deliver this Certificate on behalf of
Borrower. By so executing this Certificate, the undersigned hereby certifies to
Administrative Agent on behalf of Borrower, solely in his capacity as the
[________] of Borrower and not individually, that:


1.    Must be a Financial Officer



--------------------------------------------------------------------------------






1.
The financial statements for the [fiscal year/fiscal quarter] ending
[__________], 20[__] delivered with this Certificate in accordance with Section
[8.01(a)][8.01(b)] of the Credit Agreement fairly present in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied at the dates and for the periods indicated in the financial
statements[, subject, in the case of any unaudited financial statements
delivered pursuant to Section 8.01(b) of the Cred Agreement, to normal year-end
audit adjustments and the absence of footnotes] 2



2.
No Default or Event of Default has occurred and is continuing, except as set
forth in Schedule 1 hereto, which includes a description of the nature and
status and period of existence of such Default or Event of Default, if any, and
what action the Borrower has taken, is undertaking and/or proposes to take with
respect thereto.



3.
Except as set forth in Schedule 1 hereto, the Borrower is in compliance, as of
the last day of the period covered by the financial statements attached hereto,
with each of the covenants set forth in Section 9.01 of the Credit Agreement, as
demonstrated by the detailed calculations of such covenants set forth in
Schedule 2 hereto.



4.
No change in GAAP or in the application thereof has occurred since the date of
the most recent audited financial statements delivered pursuant to Section
8.01(a) of the Credit Agreement, except as set forth in Schedule 3 hereto, which
includes a description of the change in GAAP and the effect of such change on
the financial statements accompanying this Certificate.



[Signature page follows.]    
















































2.
Insert bracketed phrase when financial statements delivered with this
Certificate are delivered pursuant to Section 8.01(b)..






--------------------------------------------------------------------------------




            




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year set forth above.




MILLER ENERGY RESOURCES, INC.






By:        
Name:
Title:    



--------------------------------------------------------------------------------








SCHEDULE 1
DEFAULTS AND EVENTS OF DEFAULT



--------------------------------------------------------------------------------






SCHEDULE 2
FINANCIAL COVENANT CALCULATIONS


Fiscal [year] [quarter] ending [__]








Section 9.01(a) - Leverage Ratio


(a)    Total Debt of
the Borrower as of the last day of
such fiscal [quarter] [year]                    $________________            


(b)    Borrower’s consolidated EBITDAX 3 4 for
the four fiscal quarter period then ended
(i) + [(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix)] 5 + [(x) +
(xii) + (xiii)] - [(xiii) + (xiv)] 6 =             
$________________            


(i)    Consolidated Net Income 7                 $________________            
(ii)    Interest Expense 8 9. (A + B + C)            $________________


            




3.    Insert annualized numbers pursuant to the proviso in the definition of
“EBITDAX” for quarters July 31, 2014, October 31, 2014 and January 31, 2015.
4.     EBITDAX shall be subject to pro forma adjustments for acquisitions or
Dispositions (calculated in accordance with Regulation S-X under the Securities
Exchange Act of 1934, as amended or as otherwise approved by the Administrative
Agent), as if such acquisition or Disposition had occurred on the first day of
such period and shall also include adding back to Consolidated Net Income any
non-recurring or one-time cash or non-cash charges or expenses associated with
such acquisition or Disposition that are reasonably acceptable to the
Administrative Agent.
5.    Only add items (ii) - (ix) to the extent deducted in calculating
Consolidated Net Income.    
6.    Only subtract items (xiii) and (xiv) to the extent added in the
determination of Consolidated Net Income.
7.    Exclude from net income (or loss) (to the extent otherwise included
therein) the following: (a) the net income (or loss) of any Person in which the
Borrower or any Consolidated Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Borrower and the Consolidated Subsidiaries in accordance with GAAP),
except to the extent of the amount of dividends or distributions actually paid
in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited; (c) any extraordinary gains or losses during such
period, (d) non-cash gains, losses or adjustments, including non-cash gains,
losses or adjustments under authoritative guidance from the FASB as a result of
changes in the fair market value of derivatives and any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns and writedowns under authoritative guidance from the FASB as a result
of accounting for oil and gas activities, goodwill and other intangible assets,
and property, plant and equipment (for the avoidance of doubt, realized gains or
losses will be counted in Consolidated Net Income in the quarter that cash is
actually received or paid); (e) any non-cash employee based compensation; and
(f) any gain or loss realized in connection with asset sales.
8.     Insert annualized numbers pursuant to the proviso in the definition of
“Interest Expense” for quarters ending, July 31, 2014, October 31, 2014 and
January 31, 2015.
9.    Interest expense shall be determined after giving effect to any net
payments made or received by the Borrower or any Subsidiary with respect to
interest rate Swap Agreements    



--------------------------------------------------------------------------------




(A)     interest expense (including imputed interest expense in respect of
                obligations under any Capital Lease or Synthetic Lease) of the
                Borrower and the Subsidiaries for such period, determined on a
                consolidated basis in accordance with GAAP (excluding, for the
                avoidance of doubt, interest on preferred stock)


$________________            
                        
(B)    any interest accrued during such period in respect of Debt of the
                Borrower or any Subsidiary that is required to be capitalized
rather             than included in consolidated interest expense for such
period in                 accordance with GAAP


$________________            


(C)    all fees, including, waiver fees, amendment fees, consent fees, upfront
fees or any other fee or expense, however styled, paid to the Administrative
Agent and/or the Lenders for their own benefit (but excluding payments under the
Restructuring Agreement as in effect on the Amendment No. 1 Effective Date)


$________________            


(iii)    income Taxes                    $________________            
(iv)    depreciation                    $________________            
(v)    depletion                    $________________            


(vi)    amortization 10                    $________________            
        


(vii)     exploration expenses                $________________            


(viii)    accretion of asset retirement
obligations    $________________            


(ix)    other noncash charges reasonably
acceptable to the Administrative Agent    $________________            


(x)    payments paid to
Apollo under and as defined
in the Restructuring Agreement 11         $________________            
(xi)     costs of the initial syndication
of the First Lien Credit Agreement
being entered into on the Amendment
No. 1 Effective Date 12             $________________    






10.     Including amortization of deferred financing costs.
11.    To the extent deducted in calculating Consolidated Net Income    
12.    To the extent deducted in calculating Consolidated Net Income        



--------------------------------------------------------------------------------




        
(xii)    costs associated with novating existing
Swap Agreements in accordance with
Section 8.16(e) 13                 $________________    
    


(xiii)    noncash income included
in the calculation of
Consolidated Net Income            $________________    


(xiv)    any cash received outside
the ordinary course of business from
any foreign, United States, state or local
tax credit or incentive program, including,
without limitation, any of Alaska’s
programs under AS 43.55            $________________    


Leverage Ratio = (a) divided by (b)              ________ : ________


Maximum Leverage Ratio:        [4.00 to 1.00][3.75 to 1.00][3.50 to 1.00] 14


Compliance                        Yes      No












































13.    To the extent deducted in calculating Consolidated Net Income
14.    Use (a) 4.00 to 1.00 for the fiscal quarter ending July 31, 2014, (b)
3.75 to 1.00 for fiscal quarter ending October 31, 2014, and (c) 3.50 to 1.00
for each fiscal quarter ending on or after January 31, 2015.
        



--------------------------------------------------------------------------------








Section 9.01(b) - Interest Coverage Ratio
    
(a)    EBITDAX for the four
fiscal quarter period then ended [cross reference calculation above]
                        
$_______________


(b)    Interest Expense for the four
fiscal quarter period then ended [cross reference calculation
above]                                                
$_______________


Interest Coverage Ratio = (a) divided by (b)        ________ : ________
    
Minimum Interest Coverage Ratio:            [2.25 to 1.00][2.50 to 1.00] 15
            


Compliance                        Yes     No




Section 9.01(c) - Current Ratio


(a)    consolidated current assets (including
the unused amount of the total Commitments,
but excluding non-cash assets under ASC 815
and current plugging and abandonment restricted cash) as of the last day of such
            
fiscal [quarter] [year]


$_______________


(b)    consolidated current liabilities (excluding
non-cash obligations under ASC 815,
current liabilities for plugging and abandonment
expense and current maturities
under the Credit Agreement) as of the last day of such fiscal [quarter] [year]


$_______________


Current Ratio = (a) divided by (b)            ________ : ________


Minimum Current Ratio:                1.0 to 1.0


Compliance                        Yes     No






15.    Use (a) 2.25 to 1.00 for the fiscal quarter ending July 31, 2014, and (b)
2.50 to 1.00 for each fiscal quarter ending on and after October 31, 2014.



--------------------------------------------------------------------------------






Section 9.01(d) - Minimum Gross Production


Daily average of gross production of Hydrocarbons (calculated at the wellhead on
a barrel of oil equivalent basis, where 10 Mcf of natural gas is equal to one
barrel of oil) from the Loan Parties’ Oil and Gas Properties constituting
Mortgaged Property during the fiscal quarter then ended:


_______________


Minimum Gross Production:                2,500


Compliance                        Yes     No




Section 9.01(e) - Asset Coverage Ratio


(a)    NYMEX Value of the total Proved Developed Reserves
of the Loan Parties as shown
on the most recently delivered Reserve Report    
$_______________
    
(b)    Total Debt as of the last day of such fiscal [quarter]
[year]                        
$_______________


Minimum Asset Coverage Ratio:            1.10 to 1.00


Compliance                        Yes     No




Section 9.01(f) - Minimum Liquidity


(a)
readily and immediately available unrestricted cash held in

deposit accounts of the Loan Parties and Cash Equivalents
of the Loan Parties, in each case, which are free and
clear of all Liens (other than Liens in favor
of Administrative Agent securing the Secured
Obligations and the First Lien Administrative Agent
securing the First Lien Secured Obligations)
and which are reflected on the Borrower’s balance sheet


$_______________


(b)
the amount of the First Lien Loans that

are available for borrowing                    $_______________




Liquidity = (a) + (b)                          $_______________


Minimum Liquidity:                        $5,000,000.00


Compliance                            Yes      No                
    



--------------------------------------------------------------------------------






SCHEDULE 3


CHANGES IN GAAP
 





--------------------------------------------------------------------------------






EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
February 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Miller
Energy Resources, Inc., a corporation duly formed and existing under the law of
the State of Tennessee (“Borrower”), the lenders from time to time party
thereto, and Apollo Investment Corporation, as Administrative Agent (in such
capacity, “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably requested by the Borrower or the
Administrative Agent.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------






EXHIBIT G-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
February 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Miller
Energy Resources, Inc., a corporation duly formed and existing under the law of
the State of Tennessee (“Borrower”), the lenders from time to time party
thereto, and Apollo Investment Corporation, as Administrative Agent (in such
capacity, “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times as are reasonably
requested by such Lender.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------






EXHIBIT G-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
February 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Miller
Energy Resources, Inc., a corporation duly formed and existing under the law of
the State of Tennessee (“Borrower”), the lenders from time to time party
thereto, and Apollo Investment Corporation, as Administrative Agent (in such
capacity, “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably requested by such Lender.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------








EXHIBIT G-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
February 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Miller
Energy Resources, Inc., a corporation duly formed and existing under the law of
the State of Tennessee (“Borrower”), the lenders from time to time party
thereto, and Apollo Investment Corporation, as Administrative Agent (in such
capacity, “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exemption: (i) an Internal Revenue Service Form W-8BEN or
(ii) an Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN from each of such direct or indirect partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably requested by the Borrower or the
Administrative Agent.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF RESERVE REPORT CERTIFICATE
[________], 201[_]
This Reserve Report Certificate is furnished pursuant to Section 8.12(c) of the
Amended and Restated Credit Agreement dated as of February 3, 2014 among Miller
Energy Resources, Inc., a corporation duly formed and existing under the laws of
the State of Tennessee (the “Borrower”), each of the Lenders party from time to
time thereto and Apollo Investment Corporation, as administrative agent (the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
undersigned, solely in [his][her] capacity as [Responsible Officer] of the
Borrower, hereby certifies on behalf of the Borrower that in all material
respects:
(a)    The information contained in the Reserve Report attached hereto as
Exhibit A and any other information delivered in connection therewith is true
and correct and any projections based upon such information have been prepared
in good faith based upon assumptions believed by the Borrower to be reasonable,
subject to uncertainties inherent in all projections.
(b)    The Borrower or its Subsidiaries has good and defensible title to the Oil
and Gas Properties evaluated in the Reserve Report attached hereto (other than
those Properties (i) Disposed of in compliance with Section 9.12 of the Credit
Agreement, (ii) that constitute leases that have expired in accordance with
their terms or (iii) that have title defects disclosed in writing to the
Administrative Agent (including through the provision of title information
pursuant to Section 8.12(a) of the Credit Agreement) and such Properties are
free of all Liens except for Specified Liens.
(c)    Except as set forth on Exhibit B hereto, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 of the Credit Agreement with respect to the Oil and Gas
Properties evaluated in the Reserve Report attached hereto which would require
the Borrower or any Subsidiary to deliver Hydrocarbons produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.
(d)    None of the Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as previously disclosed to the
Administrative Agent or as set forth on Exhibit C hereto, which lists all of
such sold Oil and Gas Properties.
(e)    Attached hereto as Exhibit D is a list of all marketing agreements
entered into subsequent to the later of the Closing Date or the most recently
delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.19 to the Credit Agreement had such
agreement been in effect on the Effective Date.
(f)    At least 50% of the projected Proved Developed Producing Reserves volume
of natural gas for the next 12-month period are subject to marketing agreements
listed pursuant to the foregoing clause (e), disclosed in a certificate
previously delivered pursuant to Section 8.01(i) of the Credit Agreement, or
listed on Schedule 7.19 to the Credit Agreement.



--------------------------------------------------------------------------------




(g)    Except as disclosed in Exhibit E attached hereto, all of the Oil and Gas
Properties evaluated by the Reserve Report attached hereto are Mortgaged
Properties which demonstrates compliance with Section 8.14(a) of the Credit
Agreement.
[Signature page follows.]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Reserve Report Certificate
to be duly executed as of the date first written above.
MILLER ENERGY RESOURCES, INC.
 
 
 
 
By:
 
Name:
 
Title:






--------------------------------------------------------------------------------






EXHIBIT A
EXCESS GAS IMBALANCES, TAKE OR PAY OR OTHER PREPAYMENTS





--------------------------------------------------------------------------------






EXHIBIT B
OIL AND GAS PROPERTIES SOLD SINCE LAST
BORROWING BASE DETERMINATION





--------------------------------------------------------------------------------






EXHIBIT C
SOLD OIL AND GAS PROPERTIES



--------------------------------------------------------------------------------






EXHIBIT D
NEW MARKETING AGREEMENTS





--------------------------------------------------------------------------------






EXHIBIT E
MORTGAGE COMPLIANCE







--------------------------------------------------------------------------------






ANNEX I
RESERVE REPORT







--------------------------------------------------------------------------------








ANNEX II
GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




CONFORMED EXECUTION VERSION
ANNEX II






AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


made by
each of the Grantors (as defined herein)
in favor of


Apollo Investment Corporation,
as Administrative Agent




Dated as of February 3, 2014






    





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions                                        2
Section 1.01
Definitions.                                    2

Section 1.02
Other Definitional Provisions; References                    5

ARTICLE II Guarantee                                        5
Section 2.01
Guarantee.                                        5

Section 2.02
Payments                                        6

Section 2.03
Reinstatement                                    6

ARTICLE III Grant of Security Interest                                6
Section 3.01
Grant of Security Interest                                6

Section 3.02
Transfer of Pledged Securities                            7

Section 3.03
Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles    

8
Section 3.04
Pledged Securities                                    8

ARTICLE IV Acknowledgments, Waivers and Consents                        8
Section 4.01
Acknowledgments, Waivers and Consents                    8

Section 4.02
No Subrogation, Contribution or Reimbursement                11

ARTICLE V Representations and Warranties                                12
Section 5.01
Representations in Credit Agreement                        12

Section 5.02
Benefit to the Guarantor                                12

Section 5.03
Title; No Other Liens                                12

Section 5.04
Perfected First Priority Liens                            12

Section 5.05
Legal Names, Organizational Status, Chief Executive Office            12

Section 5.06
Instruments and Chattel Paper                            13

Section 5.07
Collateral Locations                                13

Section 5.08
Certain Property                                    13

Section 5.09
Investment Property                                13

Section 5.10
Receivables                                    14

Section 5.11
Securities Accounts, Commodities Accounts and Deposit Accounts        14

Section 5.12
Letters of Credit                                    15

Section 5.13
Intellectual Property.                                15

Section 5.14
Drilling Rigs                                    15

ARTICLE VI Covenants                                        15
Section 6.01
Covenants in Credit Agreement                            15




--------------------------------------------------------------------------------




Section 6.02
Delivery and Control of Instruments, Investment Property, Certificated
Securities, Letter-of-Credit Rights and Chattel Paper                    16

Section 6.03
Maintenance of Perfected Security Interest; Further Documentation        17

Section 6.04
Investment Property                                18

Section 6.05
Commercial Tort Claims                                20

Section 6.06
Receivables                                    20

Section 6.07
[Reserved]                                        20

Section 6.08
Intellectual Property                                21

Section 6.09
Inventory and Equipment                                22

ARTICLE VII Remedial Provisions                                    23
Section 7.01
Investment Property                                23

Section 7.02
Collections on Accounts, Etc.                            24

Section 7.03
Proceeds                                        24

Section 7.04
New York UCC and Other Remedies                        25

Section 7.05
Registration; Private Sales of Pledged Securities                    26

Section 7.06
Waiver; Deficiency                                27

Section 7.07
Non-Judicial Enforcement                            27

Section 7.08
License                                        27

ARTICLE VIII The Administrative Agent                                27
Section 8.01
Administrative Agent’s Appointment as Attorney-in-Fact, Etc.            27

Section 8.02
Duty of Administrative Agent                            29

Section 8.03
Execution of Financing Statements                        30

Section 8.04
Authority of Administrative Agent                        30

ARTICLE IX Subordination of Indebtedness                                31
Section 9.01
Subordination of All Guarantor Claims                        31

Section 9.02
Claims in Bankruptcy                                31

Section 9.03
Payments Held in Trust                                31

Section 9.04
Liens Subordinate                                    31

Section 9.05
Notation of Records                                32

ARTICLE X Miscellaneous                                        32
Section 10.01
Waiver                                        32

Section 10.02
Notices                                        32

Section 10.03
Successors and Assigns                                32

Section 10.04
Severability                                    32

Section 10.05
Counterparts                                    33

Section 10.06
Survival; Revival; Reinstatement                            33

Section 10.07
Headings                                        33




--------------------------------------------------------------------------------




Section 10.08
No Oral Agreements                                33

Section 10.09
Governing Law; Submission to Jurisdiction                    33

Section 10.10
EXCULPATION PROVISIONS                            34

Section 10.11
Additional Grantors                                35

Section 10.12
Set-Off                                        35

Section 10.13
Releases                                        35

Section 10.14
No Third Party Beneficiaries                            36

Section 10.15
Amendment and Restatement                            36

Section 10.16
Intercreditor Agreement                                36

SCHEDULES:
1.
Notice Addresses of Guarantors

2.
Description of Investment Property

3.
Filings and Other Actions Required to Perfect Security Interests

4.
Legal Name, Jurisdiction of Organization, Organizational Identification Number,
Taxpayor Identification Number, Location of Chief Executive Office, Prior Names
and Prior Chief Executive Office

5.
Collateral Locations

6.
Certain Property

7.
Securities Accounts, Commodity Accounts and Deposit Accounts

8.
Letters of Credit

9.
Intellectual Property

10.
Rigs

11.
Commercial Tort Claims

ANNEX:
1.    Form of Assumption Agreement



--------------------------------------------------------------------------------






This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
February 3, 2014, is made by Miller Energy Resources, Inc., a Tennessee
corporation (the “Borrower”), and each of the other signatories hereto other
than the Administrative Agent (the Borrower and each of the other signatories
hereto other than the Administrative Agent, together with any other entity that
may become a party hereto as provided herein, the “Grantors”), in favor of
Apollo Investment Corporation, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Amended and Restated Credit Agreement, dated of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders, the Administrative Agent,
and the other parties party thereto.
RECITALS
A.    The Borrower entered into a (i) Loan Agreement dated as of June 29, 2012
with Apollo Investment Corporation, as arranger and administrative agent (in
such capacity, the “Existing Agent”), and the other financial institutions party
thereto (as amended to the date hereof, the “Existing Credit Agreement”), and
(ii) Guarantee and Collateral Agreement dated as of June 29, 2012 in favor of
the Existing Agent (as amended to the date hereof, the “Existing Security
Agreement”).


B.    The Borrower has requested, and the Lenders and the Administrative Agent
have agreed, that the Existing Credit Agreement and the Existing Security
Agreement be amended and restated in their entirety.


C.    Pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.


D.    The Borrower is a member of an affiliated group of companies that includes
each other Grantor.


E.    The proceeds of the extensions of credit under the Credit Agreement will
be used in part to enable the Borrower to make valuable transfers to one or more
of the other Grantors in connection with the operation of their respective
businesses.


F.    The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement.


G.    It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties.


H.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders and other Secured
Parties to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

1

--------------------------------------------------------------------------------








ARTICLE I
DEFINITIONS
Section 1.01.    Definitions.


(a)    As used in this Agreement, each term defined above shall have the meaning
indicated above. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms as well as all uncapitalized terms which are
defined in the New York UCC on the date hereof are used herein as so defined:
Accounts, As-extracted collateral, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
General Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Securities Account,
Securities Intermediary, Security Entitlement, Supporting Obligations, Tangible
Chattel Paper, and Uncertificated Security.


(b)    The following terms shall have the following meanings:


“Account Debtor” means a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.
“Agreement” means this Amended and Restated Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.
“Alaska Receivable” means any right of any Grantor to receive payment from the
State of Alaska as a tax rebate, tax credit or other tax-related receivable
payable to any Grantor in accordance with the laws of Alaska.


“Collateral” shall have the meaning assigned such term in Section 3.01.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, among (i) a Grantor, (ii) the
Administrative Agent, (iii) prior to the Discharge of Senior Obligations, the
Senior Representative, and (iv) the applicable bank, Securities Intermediary or
Commodity Intermediary, as applicable, with respect to a Deposit Account,
Securities Account or Commodity Account, as applicable.
“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 9, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 9, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

2

--------------------------------------------------------------------------------






“Discharge of Senior Obligations” has the meaning set forth in the Intercreditor
Agreement.
“Discharge of Senior Priority Obligations” has the meaning set forth in the
Intercreditor Agreement.
“Excluded Property” means (a) any Equipment subject to a purchase money security
interest or equipment or capital lease if and to the extent that the creation of
a security interest in the right, title or interest of the Grantor in such
Equipment would cause or result in a default under any contractual provision or
other restriction; (b) any rights or interest in any contract to which Grantor
is a party, or any license, permit or franchise or covering real or personal
property of the Grantor if, under the terms of the contract, license, permit or
franchise or applicable law, the grant of a security interest or other Lien
therein is prohibited as a matter of law, or under the terms of the contract,
license, permit or franchise and that prohibition has not been effectively
waived or the consent of the other party(ies) to such contract, license, permit
or franchise has not been obtained, but the foregoing exclusions in no way will
be construed (i) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the New York UCC
(as same may be limited by other applicable law) or other applicable law, or
(ii) to limit, impair or otherwise affect the continuing security interests of
the Secured Parties in and Liens upon any rights or interests of the Grantors in
or to (i) monies due or to become due under any described contract, license,
permit or franchise (including any Accounts), or (ii) any proceeds from the
sale, license, lease, or other dispositions of any such contract or license; (c)
“intent to use” trademark applications; (d) the Equity Interests of any Excluded
Subsidiary; and (e) only for so long as that certain Security Agreement, dated
effective as of February 1, 2012, among Cook Inlet Energy, LLC, Cook Inlet
Region, Inc., and the State of Alaska Department of Natural Resources as in
effect on the date hereof continues to be in effect, the “Collateral” as defined
therein; provided, however, that (A) Excluded Property shall not include any
Proceeds of any item of General Intangibles, and (B) any item of General
Intangibles that at any time ceases to satisfy the criteria for Excluded
Property (whether as a result of the applicable Grantor obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.
“Excluded Subsidiary” means each of (a) Miller Energy Income 2009-A, LP, a
Delaware limited partnership, (b) Miller Energy Drilling 2009-A, LP, a Delaware
limited partnership, (c) Pellissippi Pointe, L.L.C., a Tennessee limited
liability company and (d) Pellissippi Pointe II, LLC, a Tennessee limited
liability company.
“Guarantors” means, collectively, each Grantor other than the Borrower.
“Indemnitees” shall the meaning assigned to such term in Section 8.02.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, inventions, trade secrets, know-how, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

3

--------------------------------------------------------------------------------






“Intercompany Notes” means any promissory note evidencing loans made by any
Grantor to any other Grantor.
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the New York UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the New
York UCC, and (c) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Securities.
“Issuers” means, collectively, each issuer of a Pledged Security.
“Material Intellectual Property” means (a) any Intellectual Property registered,
issued or subject to an application for registration or issuance with the United
States Patent and Trademark Office or the United States Copyright Office or is
registered, issued or subject to an application for registration or issuance in
any similar office or agency within or outside the United States, and (b) any
unregistered Intellectual Property that is material to the use and operation of
any of the Collateral or the business, prospects, operations, results of
operations or condition (financial or otherwise) of any Grantor.


“New York UCC” means the Uniform Commercial Code, as it may be amended, from
time to time in effect in the State of New York.
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 9.
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 9, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 9, and (c) all
rights to obtain any reissues or extensions of the foregoing.
“Platform Rig” means a certain 2000 H.P. Offshore/Onshore Winterized SCR
Drilling Rig known as “Rig #35”, which was constructed by Voorhees Equipment and
Consulting, Inc.


“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.
“Pledged Securities” means: (a) the equity interests described or referred to in
Schedule 2; and (b) (i) the certificates or instruments, if any, representing
such equity interests, (ii) all dividends (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such equity interests, (iii) all
replacements, additions to and substitutions for any of the property referred to
in this definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
property referred to in this definition and (v) all books and records relating
to any of the property referred to in this definition.

4

--------------------------------------------------------------------------------






“Receivable” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
rights of the Grantors, if any, in any goods or other property giving rise to
such right to payment and all supporting obligations related thereto.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Representative” has the meaning set forth in the Intercreditor
Agreement.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and, in
any event including, without limitation, the vehicles listed on Schedule 6 and
all tires and other appurtenances to any of the foregoing.
Section 1.02.    Other Definitional Provisions; References. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms. The gender of all words shall include the masculine,
feminine, and neuter, as appropriate. The words “herein,” “hereof,” “hereunder”
and other words of similar import when used in this Agreement refer to this
Agreement as a whole, and not to any particular article, section or subsection.
Any reference herein to a Section shall be deemed to refer to the applicable
Section of this Agreement unless otherwise stated herein. Any reference herein
to an exhibit, schedule or annex shall be deemed to refer to the applicable
exhibit, schedule or annex attached hereto unless otherwise stated herein. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.


ARTICLE II
GUARANTEE


Section 2.01.    Guarantee.


(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and each of their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower and the Guarantors when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations. Each Guarantor agrees
that its guarantee hereunder constitutes a guaranty of payment and performance
when due and not of collection, and waives any right to require that any resort
be made by the Administrative Agent or the Secured Parties to any of the
Collateral, any other Person or any other security.


(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

5

--------------------------------------------------------------------------------






(c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.


(d)    Each Guarantor agrees that if the maturity of any of the Secured
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article II shall remain in
full force and effect until the Termination Date, notwithstanding that from time
to time during the term of the Credit Agreement, no Secured Obligations may be
outstanding.


(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Secured Obligations or any payment received or
collected from such Guarantor in respect of the Secured Obligations), remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Date.


Section 2.02.    Payments. Each Guarantor hereby agrees and guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars that constitute immediately available funds at the
principal office of the Administrative Agent specified pursuant to the Credit
Agreement.


Section 2.03.    Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Grantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Grantor or any substantial part of its property, or otherwise, all as
though such payments had not been made.


ARTICLE III
GRANT OF SECURITY INTEREST


Section 3.01.    Grant of Security Interest. Each Grantor hereby pledges,
assigns, transfers and grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest and whether now existing or hereafter coming into existence
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

6

--------------------------------------------------------------------------------






(a)    all Accounts;


(b)    all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);


(c)    all Commercial Tort Claims listed on Schedule 11 hereto;


(d)    all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;


(e)    all Documents;


(f)    all General Intangibles (including, without limitation, rights in and
under any Swap Agreements and any Alaska Receivable);


(g)    all Goods (including, without limitation, all Inventory and all Equipment
(including, the Platform Rig and the other drilling rigs set forth on Schedule
10));


(h)    all Instruments;


(i)    all Investment Property;


(j)    all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);


(k)    all Pledged Securities;


(l)    all Supporting Obligations;


(m)    all books and records pertaining to the Collateral;


(n)    all Vehicles and title documents with respect to Vehicles;


(o)    all Intellectual Property;


(p)    to the extent not otherwise included, any other property insofar as it
consists of personal property of any kind or character defined in and subject to
the New York UCC; and


(q)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.


Notwithstanding anything to the contrary contained in clauses (a) through (p)
above, the Collateral will not include any Excluded Property.
Section 3.02.    Transfer of Pledged Securities. All certificates and
instruments representing or evidencing Pledged Securities shall be delivered to
and held by the Senior Representative (or, after the Discharge of Senior
Priority Obligations has occurred, the Administrative Agent) or a Person
designated by the Senior Representative (or, after the Discharge of Senior
Priority Obligations has occurred, the Administrative Agent) and, in the case of
an instrument or certificate in registered form, shall be duly indorsed

7

--------------------------------------------------------------------------------




to the Senior Representative (or, after the Discharge of Senior Priority
Obligations has occurred, the Administrative Agent) or in blank by an effective
indorsement (whether on the certificate or instrument or on a separate writing),
and accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent. Notwithstanding the preceding
sentence, all Pledged Securities so registered must be delivered or transferred
in such manner, and each Grantor shall take all such further action as may be
reasonably requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the New York UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).


Section 3.03.    Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles. Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible. Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible, pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.


Section 3.04.    Pledged Securities. The granting of the foregoing security
interest does not make the Administrative Agent or any Secured Party a successor
to Grantor as a partner or member in any Issuer that is a partnership, limited
partnership or limited liability company, as applicable, and neither the
Administrative Agent, any Secured Party, nor any of their respective successors
or assigns hereunder shall be deemed to have become a partner or member in any
Issuer, as applicable, by accepting this Agreement or exercising any right
granted herein unless and until such time, if any, when any such Person
expressly becomes a partner or member in any Issuer, as applicable, and complies
with any applicable transfer provisions set forth in the charter or
organizational documents relating to an applicable Pledged Security after a
foreclosure thereon.


ARTICLE IV
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS


Section 4.01.    Acknowledgments, Waivers and Consents.

8

--------------------------------------------------------------------------------




  
(a)    Each Grantor acknowledges and agrees that the obligations undertaken by
it under this Agreement involve the guarantee and the provision of collateral
security for the obligations of Persons other than such Grantor and that such
Grantor’s guarantee and provision of collateral security for the Secured
Obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including,
without limitation, with respect to the guarantee made by such Grantor hereby
and the collateral security provided by such Grantor herein) and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents shall not be affected, limited, reduced, discharged or terminated in
any way:


(i)    notwithstanding that, without any reservation of rights against any
Grantor and without notice to or further assent by any Grantor, (A) any demand
for payment of any of the Secured Obligations made by the Administrative Agent
or any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents, any Secured Swap Agreement and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part in accordance with the terms
thereof; (D) any Grantor or any other Person may from time to time accept or
enter into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Loan Document or
Secured Swap Agreement, all or any part of the Secured Obligations or any
Collateral now or in the future serving as security for the Secured Obligations;
(E) any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released; and
(F) any other event shall occur which constitutes a defense or release of
sureties generally; and


(ii)    without regard to, and each Grantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any Secured Swap Agreement, any of the
Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person against
the Administrative Agent or any other Secured Party, (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Grantor or any other Person at
any time liable for the payment of all or part of the Secured Obligations or the
failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person; or
any sale, lease or transfer of any or all of the assets of the any Grantor, or
any changes in the shareholders of any Grantor; (D) the fact that any Collateral
or Lien contemplated or intended to be given, created or granted as security

9

--------------------------------------------------------------------------------




for the repayment of the Secured Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations; (E) any failure of the Administrative Agent or any
other Secured Party to marshal assets in favor of any Grantor or any other
Person, to exhaust any collateral for all or any part of the Secured
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against any Grantor or any other Person or to take any action whatsoever to
mitigate or reduce any Grantor’s liability under this Agreement or any other
Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the Secured
Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever (with or without notice to or knowledge of any Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Secured Obligations, or of such
Grantor under the guarantee contained in Article II or with respect to the
collateral security provided by such Grantor herein, or which might be available
to a surety or guarantor, in bankruptcy or in any other instance.


(b)    Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification, accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor; and all dealings
between the Borrower and any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.

10

--------------------------------------------------------------------------------






(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Grantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Grantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any other
Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in Article II or any
property subject thereto.


Section 4.02.    No Subrogation, Contribution or Reimbursement. Notwithstanding
any payment made by any Grantor hereunder or any set-off or application of funds
of any Grantor by the Administrative Agent or any other Secured Party, no
Grantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or any
other Grantor or any collateral security or guarantee or right of offset held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations, nor shall any Grantor seek or be entitled to seek any
indemnity, exoneration, participation, contribution or reimbursement from the
Borrower or any other Grantor in respect of payments made by such Grantor
hereunder, and each Grantor hereby expressly agrees not to exercise any such
rights of subrogation, reimbursement, indemnity and contribution in each case
until the Termination Date. If any amount shall be paid to any Grantor on
account of such subrogation rights at any time before the Termination Date, such
amount shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Administrative Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. The Administrative Agent, for the benefit of the Secured
Parties, may use, sell or dispose of any item of Collateral or security as it
sees fit without regard to any subrogation rights any Grantor may have, and upon
any disposition or sale, any rights of subrogation any Grantor may have with
regard to such item of Collateral shall terminate.

11

--------------------------------------------------------------------------------








ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and to induce the Lenders and
Affiliates of the Lenders to enter into Secured Swap Agreements and Cash
Management Agreements, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
Section 5.01.    Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor (in its capacity as an
Affiliate of the Borrower) or to the Loan Documents to which such Guarantor is a
party are true and correct in all material respects, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 5.01, be deemed to be a reference to
such Guarantor’s knowledge.


Section 5.02.    Benefit to the Guarantor. The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the Guarantors are engaged in related businesses. Each Guarantor is an Affiliate
of the Borrower and its guaranty and surety obligations pursuant to this
Agreement reasonably may be expected to benefit, directly or indirectly, it; and
it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.


Section 5.03.    Title; No Other Liens. Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by Section 9.03 of the Credit Agreement, such Grantor owns each item
of the Collateral free and clear of any and all Liens or claims of others. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.


Section 5.04.    Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in favor of the Administrative Agent in all of the Collateral in which
a security interest may be perfected by filing under the New York UCC, by
possession or by such other action described on Schedule 3, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Specified Liens which have priority over
the Liens on the Collateral.


Section 5.05.    Legal Names, Organizational Status, Chief Executive Office. On
the date hereof, such Grantor’s correct legal name, jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), taxpayer identification number (if any), the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be and any and all legal names, trade

12

--------------------------------------------------------------------------------




names and locations of the chief executive office of such Grantor over the last
five years (if different than those specified above), in each case, are
specified on Schedule 4.


Section 5.06.    Instruments and Chattel Paper. Such Grantor has delivered to
the Senior Representative (or, after the Discharge of Senior Priority
Obligations has occurred, the Administrative Agent) all Collateral constituting
Instruments and Chattel Paper having a value in excess of $100,000. No
Collateral constituting Chattel Paper or Instruments contains any statement
therein to the effect that such Collateral has been assigned to an identified
party other than the Senior Representative or the Administrative Agent, and the
grant of a security interest in such Collateral in favor of the Administrative
Agent hereunder does not violate the rights of any other Person as a secured
party.


Section 5.07.    Collateral Locations. Schedule 5 sets forth (a) all locations
where, as of the date hereof, all Inventory and the Equipment owned by each
Grantor is kept, except with respect to Inventory and Equipment (i) deployed in
the field and being utilized by the Grantors in the ordinary course of business,
(ii) in transit, (iii) out for repair or refurbishment, (iv) with a fair market
value of less than $25,000 which may be located at other locations within the
United States or (v) in the case of Inventory consisting of As-extracted
collateral, stored adjacent to wells operated by such Grantor and (b) whether
each such Collateral location and place of business (including each Grantor’s
chief executive office) is owned or leased (and if leased, specifies the
complete name and notice address of each lessor). No Collateral is located
outside the United States or, as of the date hereof, in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 5.


Section 5.08.    Certain Property. None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health-Care-Insurance Receivables or (c)
except as set forth on Schedule 6, vessels, aircraft, Vehicles or any other
property subject to any certificate of title or other registration statute of
the United States, any State or other jurisdiction.


Section 5.09.    Investment Property.
  
(a)    The shares (or such other interests) of Pledged Securities pledged by
such Grantor hereunder constitute all the issued and outstanding shares (or such
other interests) of all classes of the capital stock or other equity interests
of each Issuer owned by such Grantor. All the shares (or such other interests)
of the Pledged Securities have been duly authorized by the Issuers thereof and
validly issued and (other than Pledged Securities consisting of limited
liability company interests or partnership interest, which cannot be fully paid
and nonasseable) are fully paid and nonassessable.
(b)    Each of the (i) Intercompany Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto and the (ii) Pledged
Notes constitutes the legal, valid and binding obligation of the obligor with
respect thereto, in each case, enforceable in accordance with its terms (subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing).

13

--------------------------------------------------------------------------------






(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Liens permitted by Section
9.03 of the Credit Agreement.
Section 5.10.    Receivables.
  
(a)    Each Receivable (other than (x) the Alaska Receivable and (y) any
Receivable having a value less than $50,000) (i) is and will be the legal, valid
and binding obligation of the account debtor in respect thereof, (ii) is and
will be enforceable in accordance with its terms, and (iii) is and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
disputes, refunds, returns, discounts and allowances in the ordinary course of
business).
(b) Each Receivable is and will be in compliance with all Governmental
Requirements.
(c) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent (if required by Section 6.02).
(d) No obligor on any Receivable (other than the Alaska Receivable) having a
value in excess of $50,000, either individually or in the aggregate, is a
Governmental Authority.
(e) The amounts represented by such Grantor to the Administrative Agent and the
other Secured Parties from time to time as owing to such Grantor in respect of
the Receivables will at such times be accurate.
Section 5.11.    Securities Accounts, Commodities Accounts and Deposit Accounts.
  
(a)    Schedule 7 sets forth under the heading “Securities Accounts” and
“Commodities Accounts”, respectively, all of the Securities Account and
Commodities Accounts in which each Grantor has an interest as of the date
hereof. Each Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account, and such Grantor has not consented, to, and is
not otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having “control” (within the meanings of Sections 8-106 and 9-106 of the
New York UCC) over, or any other interest in or claim against, any such
Securities Account or Commodity Account or securities or other property credited
thereto.
(b)    Schedule 7 sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts which constitute Collateral and in which each Grantor has an
interest as of the date hereof. Each Grantor is the sole account holder of each
such Deposit Account and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent pursuant hereto)
having either sole dominion and control (within the meaning of common law) or
“control” (within the meanings of Section 9-104 of the New York UCC) over, or
any other interest in or claim against, any such Deposit Account or any money or
other property deposited therein (other than interests in withholding tax and
interests established by statute in any payroll account).

14

--------------------------------------------------------------------------------






Section 5.12.    Letters of Credit. Such Grantor is not a beneficiary or
assignee, as of the date hereof, under any letter of credit, other than the
letters of credit described in Schedule 8.


Section 5.13.    Intellectual Property.


(a)    Schedule 9 lists all Material Intellectual Property owned by each Grantor
in its own name on the date hereof.


(b)    All Material Intellectual Property owned by any Grantor is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to such
Grantor’s knowledge, does not infringe the intellectual property rights of any
other Person.


(c)    Except as set forth in Schedule 9, none of the Intellectual Property is
the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor.


(d)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any
Grantor’s rights in, any Material Intellectual Property owned by any Grantor.


(e)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit, cancel or question the validity of any
Grantor’s Intellectual Property or any Grantor’s ownership interest therein, or
(ii) which, if adversely determined, would adversely affect the value of any
Material Intellectual Property.


Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
Section 5.14.    Drilling Rigs. Schedule 10 hereto lists all drilling rigs owned
by the Grantors on the date hereof.


ARTICLE VI
COVENANTS


Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Termination Date:
Section 6.01.    Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

15

--------------------------------------------------------------------------------






Section 6.02.    Delivery and Control of Instruments, Investment Property,
Certificated Securities, Letter-of-Credit Rights and Chattel Paper.
  
(a)    If any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper (in the case of Instruments and Chattel
Paper exceeding $100,000 in value on an individual basis or $250,000 in the
aggregate for all such Instruments and Chattel Paper), such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to Senior
Representative (or, after the Discharge of Senior Priority Obligations has
occurred, the Administrative Agent), duly indorsed in a manner satisfactory to
Senior Representative (or, after the Discharge of Senior Priority Obligations
has occurred, the Administrative Agent), to be held as Collateral pursuant to
this Agreement and in the case of Electronic Chattel Paper, the applicable
Grantor shall cause Senior Representative (or, after the Discharge of Senior
Priority Obligations has occurred, the Administrative Agent) to have control
thereof within the meaning set forth in Section 9-105 of the New York UCC.


(b)    If any of the Collateral is or shall become evidenced or represented by
an Uncertificated Security, such Grantor shall immediately cause (or in the case
of an Issuer that is not a Subsidiary of the Borrower, use commercially
reasonable efforts acting in good faith to cause) the Issuer thereof either (i)
to register Senior Representative (or, after the Discharge of Senior Priority
Obligations has occurred, the Administrative Agent) as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and Senior Representative (or, after
the Discharge of Senior Priority Obligations has occurred, the Administrative
Agent) that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by Senior Representative (or, after the
Discharge of Senior Priority Obligations has occurred, the Administrative Agent)
without further consent of such Grantor, such agreement to be in form and
substance satisfactory to Senior Representative (or, after the Discharge of
Senior Priority Obligations has occurred, the Administrative Agent).


(c)    With respect to any Investment Property of such Grantor consisting of a
Securities Account or Security Entitlement, (i) such Grantor shall promptly
notify the Administrative Agent of the opening or existence thereof (other than
those listed on Schedule 7 as of the date hereof) in writing, and (ii) upon
request of the Administrative Agent, such Grantor shall enter into, and shall
cause the Securities Intermediary maintaining such Securities Account or
Security Entitlement to enter into, a Control Agreement pursuant to which such
Securities Intermediary shall agree to comply with the entitlement orders and
other instructions originated by the Senior Representative (or, after the
Discharge of Senior Priority Obligations has occurred, the Administrative Agent)
without further consent of such Grantor.


(d)    With respect to any Investment Property of such Grantor consisting of a
Commodity Account or Commodity Contract, (i) such Grantor shall promptly notify
the Administrative Agent of the opening or existence thereof (other than those
listed on Schedule 7 as of the date hereof), and (ii) upon request of the
Administrative Agent, such Grantor shall enter into, and shall cause the
Commodity Intermediary maintaining such Commodity Account or Commodity Contract
to enter into, a Control Agreement pursuant to which such Commodity Intermediary
shall agree to comply with the Senior Representative’s (or, after the Discharge
of Senior Priority Obligations has occurred, the Administrative Agent’s)
instructions to apply any value distributed on account of any Commodity Contract
carried in the Commodity Account or other directions concerning the Commodity
Account originated by the Senior Representative (or, after the Discharge of
Senior Priority Obligations has occurred, the Administrative Agent), in each
case without further consent by such Grantor.

16

--------------------------------------------------------------------------------






(e)    With respect to each Deposit Account of such Grantor, (i) such Grantor
shall promptly notify the Administrative Agent of the opening or existence
thereof (other than those listed on Schedule 7 as of the date hereof) in
writing, and (ii) to the extent required pursuant to the Credit Agreement or
upon request of the Administrative Agent if an Event of Default has occurred and
is continuing, such Grantor shall enter into, and shall cause the bank
maintaining such Deposit Account to enter into, a Control Agreement pursuant to
which such bank shall agree to comply with instructions originated by the Senior
Representative (or, after the Discharge of Senior Priority Obligations has
occurred, the Administrative Agent) directing the disposition of funds in such
Deposit Account without further consent by such Grantor.


(f)    With respect to any Letter-of-Credit Rights of such Grantor in which the
related letter of credit has a face amount in excess of $250,000, such Grantor
shall use commercially reasonable efforts acting in good faith to obtain the
consent of the issuer thereof and any nominated Person thereon to the assignment
of the proceeds of the related letter of credit to the Administrative Agent in
accordance with Section 5-114(c) of the New York UCC, such consent to be in form
and substance satisfactory to the Administrative Agent.


Section 6.03.    Maintenance of Perfected Security Interest; Further
Documentation.


(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest (except to the extent such security
interest in any Deposit Account or Letter of Credit Rights and perfection
thereof is governed by Section 8.16 of the Credit Agreement or otherwise subject
to the limitations on perfection set forth in Section 6 of this Agreement)
having at least the priority described in Section 5.04 and shall defend such
security interest against the claims and demands of all Persons whomsoever
except for Liens permitted by Section 9.03 of the Credit Agreement.


(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
other assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in such detail
as the Administrative Agent may reasonably specify.


(c)    At any time and from time to time, upon the written request of the
Administrative Agent or any other Secured Party, and at the sole cost and
expense of such Grantor, such Grantor will promptly and duly authorize, execute
and deliver, and have recorded, all further instruments and documents and take
all further actions as may be necessary or that the Administrative Agent may
reasonably request for the purpose of perfecting or protecting the assignments
and security interests granted hereunder and obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) executing and filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii)in the
case of Investment Property, Deposit Accounts, Electronic Chattel Paper and
Letter-of-Credit Rights (except to the extent such security interest in any
Deposit Account or Letter of Credit Rights and perfection thereof is governed by
Section 8.16 of the Credit Agreement or otherwise subject to the limitations on
perfection set forth in Section 6 of this Agreement) and any other relevant
Collateral, promptly taking any actions reasonably necessary to enable the
Senior Representative (or, after the Discharge of Senior Priority Obligations
has occurred, the Administrative Agent) to obtain “control” (within the meaning
of the applicable UCC) with respect thereto, in each case pursuant to documents
in form and substance satisfactory to the Administrative Agent, (iii) using
commercially reasonable efforts acting in good faith to obtain waivers from
mortgagees, lessors, landlords, warehousemen, and repairmen in form and
substance satisfactory to the Administrative Agent, (iv) if requested by the
Administrative Agent, promptly delivering to the Senior Representative (or,

17

--------------------------------------------------------------------------------




after the Discharge of Senior Priority Obligations has occurred, the
Administrative Agent), to the extent permitted by law, any original motor
vehicle certificates of title received by such Grantor from the applicable
secretary of state or other Governmental Authority after information reflecting
the Senior Representative’s (or, after the Discharge of Senior Priority
Obligations has occurred, the Administrative Agent’s) security interest has been
recorded therein, (v) if requested by the Administrative Agent, executing and
delivering any mortgages or other security agreements covering any aircraft
owned by such Grantor and (vi) taking all actions reasonably requested by the
Administrative Agent in order to perfect and give notice of its security
interest in the Alaska Receivables (including executing and delivering notices
in respect thereof, and filing such applications and further documents with the
Alaska Department of Revenue as may be necessary and convenient to establish,
perfect and maintain such security interest).


(d)    Each Grantor shall enter into and deliver to the Administrative Agent a
Deposit Account Control Agreement with each bank at which such Grantor maintains
any deposit account with respect to each such deposit account (other than
accounts maintained solely for the benefit of Persons other than the Borrower or
any other Subsidiary and payroll accounts) in favor of the Senior Representative
(or, after the Discharge of Senior Priority Obligations has occurred, the
Administrative Agent) for the benefit of the Secured Parties (subject in
priority only to customary Liens provided in favor of such depositary bank);
provided, that the foregoing shall be deemed satisfied to the extent that the
Grantors have complied with the requirements set forth in the Credit Agreement
within the time periods set forth therein.


(e)    Each Grantor shall, at any time and from time and to time, take such
steps as the Administrative Agent may reasonably request for the Administrative
Agent (i) to obtain an acknowledgement, in form and substance reasonably
satisfactory to the Administrative Agent, of any bailee having possession of
Collateral having a value in excess of $250,000 (in the aggregate for all
Grantors), stating that the bailee holds such Collateral for the Administrative
Agent and (ii) to otherwise insure the continued perfection and priority of the
Administrative Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.


Section 6.04.    Investment Property.


(a)    If such Grantor shall become entitled to receive or shall receive any
stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the capital stock or other equity interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall promptly accept the same as the
agent of the Administrative Agent and the other Secured Parties, hold the same
in trust for the Administrative Agent and the other Secured Parties and promptly
deliver the same forthwith to the Senior Representative (or, after the Discharge
of Senior Priority Obligations has occurred, the Administrative Agent) in the
exact form received, duly indorsed by such Grantor to the Senior Representative
(or, after the Discharge of Senior Priority Obligations has occurred, the
Administrative Agent), if required, together with an undated stock power or
other equivalent instrument of transfer acceptable to the Administrative Agent
covering such certificate or instrument duly executed in blank by such Grantor
and with, if the Administrative Agent so requests, signature guaranteed, to be
held by the Senior Representative (or, after the Discharge of Senior Priority
Obligations has occurred, the Administrative Agent), subject to the terms
hereof, as additional collateral security for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of any Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held, at the Administrative Agent’s option, either by it hereunder as additional
Collateral for the Secured Obligations

18

--------------------------------------------------------------------------------




or applied to the Secured Obligations as provided in Section 7.03, and (ii) in
case any distribution of capital shall be made on or in respect of any
Investment Property or any property shall be distributed upon or with respect to
any Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall be delivered to the Administrative Agent to be
held, at the Administrative Agent’s option, either by it hereunder as additional
Collateral for the Secured Obligations or applied to the Secured Obligations as
provided in Section 7.03. Upon the occurrence and during the continuance of an
Event of Default, if any sums of money or property so paid or distributed in
respect of any Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional Collateral
for the Secured Obligations.


(b)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) unless otherwise permitted hereby, vote to enable, or take
any other action to permit, any Issuer to issue any stock or other equity
interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other equity interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
permitted by the Credit Agreement), (iii) except for Liens permitted by Section
9.03 of the Credit Agreement, create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Investment Property or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) except as permitted by the
Credit Agreement enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.


(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.04(a) with
respect to the Investment Property issued by it and (iii) the terms of Section
7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 7.01(c) or Section
7.05 with respect to the Investment Property issued by it. In addition, each
Grantor which is either an Issuer or an owner of any Investment Property
consents to the grant by each other Grantor of the security interest hereunder
in favor of the Administrative Agent and to the transfer of any Investment
Property to the Administrative Agent or its nominee upon the occurrence or
during the continuation of an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Investment Property.

19

--------------------------------------------------------------------------------






(d)    Without the prior written consent of the Administrative Agent, such
Grantor shall not vote to enable, consent to or take any other action to: (i)
amend, terminate or waive any default under or breach of any terms of any
governing document in any way that adversely affects the validity, perfection or
priority of the Administrative Agent’s security interest hereunder or (ii) cause
or, to the fullest extent possible, permit any Issuer of any Pledged Securities
that are not securities (for purposes of Article 8 of the UCC) on the date
hereof (or, if such Pledged Securities are owned or acquired by such Grantor
after the date hereof, then on such date of acquisition) to elect or otherwise
take any action that would cause such Pledged Securities to be treated as
securities for purposes of Article 8 of the UCC.


(e)    Such Grantor shall furnish to the Senior Representative (or, after the
Discharge of Senior Priority Obligations has occurred, the Administrative Agent)
such stock powers and other equivalent instruments of transfer as may be
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.


Section 6.05.    Commercial Tort Claims. If any Grantor shall at any time
acquire any Commercial Tort Claim in excess of $500,000, such Grantor shall
within thirty (30) days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.


Section 6.06.    Receivables.
  
(a)    Other than in the ordinary course of business or with respect to
Receivables in amounts which are not material to the business of the Grantors,
taken as a whole, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.


(b)    Such Grantor shall keep and maintain at its own cost and expense
satisfactory and substantially complete records of the Receivables, including,
but not limited to, substantially complete records of all payments received and
all credits granted on the Receivables.


Section 6.07.    [Reserved].

20

--------------------------------------------------------------------------------






  
Section 6.08.    Intellectual Property.
  
(a)    Such Grantor (either itself or through licensees) will (i) not adopt or
use any mark which is confusingly similar or a colorable imitation of any
third-party Trademark; (ii) not adopt a new mark or updated mark which is
Material Intellectual Property unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, (iii) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark that constitutes Material Intellectual Property may become invalidated
or impaired in any material respects, and (iv) continue to use each Trademark
which is Material Intellectual Property, on each and every class of goods
applicable to its current use, in order to maintain such Trademark in full force
free from any claim of abandonment for non-use.


(b)    Such Grantor (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any Material Intellectual Property may
lapse or become forfeited, abandoned or dedicated to the public, or
unenforceable.


(c)    Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any portion of any Copyright that constitutes Material
Intellectual Property may become invalidated or otherwise impaired in any
material respects. Such Grantor will not (either itself or through licensees) do
any act whereby any material portion of the Copyrights that constitute Material
Intellectual Property may fall into the public domain.


(d)    Such Grantor (either itself or through licensees) will not use or permit
any Intellectual Property to infringe the intellectual property rights of any
other Person, except for any infringement that could not reasonably be expected
to result in a Material Adverse Effect.


(e)    Such Grantor will notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, invalid or unenforceable, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Grantor’s ownership of, or the validity or
enforceability of, any Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.


(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Borrower pursuant to Section 8.01 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in any Copyright, Patent
or Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

21

--------------------------------------------------------------------------------








(g)    Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application it filed with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof and to maintain each
registration of all Material Intellectual Property owned by it that is currently
or later becomes registered Intellectual Property.


(h)    In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) promptly notify the
Administrative Agent after it learns thereof and, to the extent, in such
Grantor’s reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.


Section 6.09.     Inventory and Equipment.
  
(a)    Except in connection with a disposition permitted under the Credit
Agreement, such Grantor shall not deliver any document evidencing any Equipment
(other than Equipment constituting Excluded Property) to any Person other than
the issuer of such document to claim the goods evidenced thereby or the
Administrative Agent.


(b)    If any Equipment (other than Equipment constituting Excluded Property) or
Inventory (other than Inventory constituting Excluded Property) having a value
in excess of $250,000, either individually or in the aggregate for all such
Equipment and Inventory, is in the possession or control of a third party,
including, without limitation, any warehouseman, bailee or agent, such Grantor
shall immediately notify the Administrative Agent thereof and shall join with
the Administrative Agent in promptly notifying the third party of the
Administrative Agent’s security interest and using commercially reasonable
efforts acting in good faith to obtain a written acknowledgment from the third
party that it is holding the Equipment or Inventory for the benefit, and subject
to the security interest, of the Administrative Agent. Such acknowledgment must
be reasonably satisfactory in form and substance to the Administrative Agent.


(c)    With respect to any item of Equipment (other than Equipment constituting
Excluded Property) that is covered by a certificate of title or ownership under
a statute of any jurisdiction under the law of which indication of a security
interest on such certificate is required as a condition of perfection thereof,
such Grantor shall promptly (i) provide to the Administrative Agent information
with respect to any such Equipment having a value in excess of $50,000
individually or $250,000 in the aggregate, (ii) upon the request of the
Administrative Agent, execute and file with the registrar of motor vehicles or
other appropriate authority in such jurisdiction an application or other
document requesting the notation or other indication of the security interest
created under the First Lien Loan Documents in favor of the Senior
Representative (or, after the Discharge of Senior Priority Obligations has
occurred, hereunder in favor of the Administrative Agent) on each such
certificate of title, and (iii) deliver to the Administrative Agent copies of
all such applications or other documents so filed and copies of all such
certificates of title issued indicating the security interests created hereunder
in the items of Equipment covered thereby.

22

--------------------------------------------------------------------------------






(d)    No Grantor shall, except upon prior written notice to the Administrative
Agent, permit any of the Inventory or Equipment (other than Inventory or
Equipment (i) deployed in the field and being utilized by the Grantors in the
ordinary course of business, (ii) in transit, (iii) out for repair or
refurbishment, (iv) with a fair market value of less than $25,000 or (v) in the
case of Inventory consisting of As-extracted collateral, stored adjacent to
wells operated by such Grantor) to be kept at a location other than those listed
on Schedule 5 or otherwise identified to the Administrative Agent in writing.


ARTICLE VII
REMEDIAL PROVISIONS


Section 7.01.    Investment Property.


(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities and all payments made in respect of
the Pledged Notes, to the extent permitted in the Credit Agreement, and to
exercise all voting, corporate or other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which could impair the Collateral or which would result in any
violation of any provision of the Credit Agreement or any other Loan Document.


(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Secured Obligations in accordance with Section 10.02 of the Credit
Agreement, and (ii) any or all of the Investment Property shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting and other rights
pertaining to such Investment Property at any meeting of holders of the Stock of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

23

--------------------------------------------------------------------------------








(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) upon any such instruction by the Administrative Agent following the
occurrence and during the continuation of an Event of Default, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to the Administrative Agent.


(d)    After the occurrence and during the continuation of an Event of Default,
if the Issuer of any Investment Property is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Investment
Property issued by such Issuer shall cease, and all such rights shall thereupon
become vested in the Administrative Agent who shall thereupon have the sole
right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.


Section 7.02.    Collections on Accounts, Etc. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. Upon the request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify the Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. During the existence of an
Event of Default, the Administrative Agent may in its own name or in the name of
others communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any Accounts, Chattel Paper or
Payment Intangibles.


Section 7.03.    Proceeds. If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by each Grantor, and any other cash or non-cash Proceeds
received by each Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by such Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor. Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel Paper,
Instruments) while held by the Administrative Agent (or by any Grantor in trust
for the Administrative Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Secured Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
such intervals as may be agreed upon by each Grantor and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent shall
apply all or any part of the funds on deposit

24

--------------------------------------------------------------------------------




in said special collateral account on account of the Secured Obligations in
accordance with Section 10.02 of the Credit Agreement and any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.


Section 7.04.    New York UCC and Other Remedies.
  
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, any Secured Swap Agreement and in any
other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights, remedies, powers and privileges of a secured party
under the New York UCC (whether the New York UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in accordance with
Section 10.02 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the New York
UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

25

--------------------------------------------------------------------------------






(b)    In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.


Section 7.05.    Registration; Private Sales of Pledged Securities.
  
(a)    If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Securities pursuant to Section 7.04, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Securities, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Securities,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Securities, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act


(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

26

--------------------------------------------------------------------------------






(c)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this Section
7.05 valid and binding and in compliance with any and all other applicable
Governmental Requirements. Each Grantor further agrees that a breach of any of
the covenants contained in this Section 7.05 will cause irreparable injury to
the Administrative Agent and the Secured Parties, that the Administrative Agent
and the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
7.05 shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.


Section 7.06.    Waiver; Deficiency. To the fullest extent permitted by
applicable law, each Grantor waives and agrees not to assert any rights or
privileges which it may acquire under Section 9-626 of the New York UCC. Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay its Secured
Obligations and the documented fees and disbursements of any attorneys employed
by the Administrative Agent or any other Secured Party to collect such
deficiency.


Section 7.07.    Non-Judicial Enforcement. The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, each Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.


Section 7.08.    License. For the purpose of enabling the Administrative Agent
to exercise rights and remedies under this Agreement, each Grantor hereby grants
to the Administrative Agent, for the benefit of the Administrative Agent, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.


ARTICLE VIII
THE ADMINISTRATIVE AGENT


Section 8.01.    Administrative Agent’s Appointment as Attorney-in-Fact, Etc.


(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

27

--------------------------------------------------------------------------------






(i)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


(ii)    execute, in connection with any sale provided for in Section 7.04 or
Section 7.05, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and


(iii)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B)
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (H)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (I) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

28

--------------------------------------------------------------------------------






Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.


(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 8.01, together with interest
thereon at the rate as provided in the Credit Agreement from the date of payment
by the Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Administrative Agent on demand.


(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.


Section 8.02.    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents
(collectively, the “Indemnitees”) shall be responsible to any Grantor for any
act or failure to act hereunder, NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH EXCULPATION
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
PRIMARILY FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE. To the fullest extent permitted by applicable law, the
Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral

29

--------------------------------------------------------------------------------




or the Secured Obligations, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters. Each Grantor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against each Guarantor, any Grantor or other Person.


Section 8.03.    Execution of Financing Statements. Pursuant to the New York UCC
and any other applicable law, each Grantor authorizes the Administrative Agent,
its counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.


Section 8.04.    Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

30

--------------------------------------------------------------------------------








ARTICLE IX
SUBORDINATION OF INDEBTEDNESS


Section 9.01.    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” means all debts and obligations of the Borrower or any other
Grantor to any Grantor (other than the Borrower), whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. Each Grantor hereby
agrees that, upon the occurrence and during the continuance of an Event of
Default, unless otherwise agreed by the Administrative Agent, all Guarantor
Claims shall be fully subordinated to the indefeasible payment in full in cash
of the Secured Obligations


Section 9.02.    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Should any Agent or Secured Party receive, for application
upon the Secured Obligations, any such dividend or payment which is otherwise
payable to any Grantor, and which, as between such Grantor, shall constitute a
credit upon the Guarantor Claims, then upon the Termination Date, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the other Secured Parties to the extent that such payments to the Administrative
Agent and the other Secured Parties on the Guarantor Claims have contributed
toward the liquidation of the Secured Obligations, and such subrogation shall be
with respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.


Section 9.03.    Payments Held in Trust. In the event that notwithstanding
Section 9.01 and Section 9.02, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.


Section 9.04.    Liens Subordinate. Each Grantor agrees that, until the
Termination Date, any Liens securing payment of the Guarantor Claims shall be
and remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, until the Termination Date, shall (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Guarantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

31

--------------------------------------------------------------------------------






Section 9.05.    Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.


ARTICLE X
MISCELLANEOUS


Section 10.01.    Waiver. No failure on the part of the Administrative Agent or
any Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent and the Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b) of the
Credit Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given; provided that any waiver,
amendment, supplement or modification changing the obligations of the
Administrative Agent shall also require the execution and delivery of such
amendment by the Administrative Agent. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Secured Party may have had notice or knowledge of such Default at
the time.


Section 10.02.    Notices. All notices, requests and other communications
provided for herein shall be given in the manner and subject to the terms of
Section 12.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 (or at such other address as the
Administrative Agent shall have been notified).


Section 10.03.    Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that the Guarantors shall not be permitted to assign this
Agreement without the prior consent of the Administrative Agent (and any
attempted assignment or transfer without such consent shall be null and void).


Section 10.04.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

32

--------------------------------------------------------------------------------






Section 10.05.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


Section 10.06.    Survival; Revival; Reinstatement.
  
(a)    All covenants, agreements, representations and warranties made by the
Grantors herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Secured Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Termination Date.


(b)    To the extent that any payments on the Secured Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the other Secured Parties’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and each Grantor shall take such
action as may be reasonably requested by the Administrative Agent and the other
Secured Parties to effect such reinstatement.


Section 10.07.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 10.08.    No Oral Agreements. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


Section 10.09.    Governing Law; Submission to Jurisdiction.


(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

33

--------------------------------------------------------------------------------






(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.


(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT OR SCHEDULE 1 HERETO OR SUCH
OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 of the Credit agreement
(OR ITS ASSIGNMENT AND ASSUMPTION). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.


(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.09.


Section 10.10.    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN

34

--------------------------------------------------------------------------------




DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”


Section 10.11.    Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.14 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.


Section 10.12.    Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this Section
10.12 are in addition to other rights and remedies (including other rights of
setoff) which such Lender or its Affiliates may have.


Section 10.13.    Releases.


(a)    Release Upon Termination Date. The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall remain in
full force and effect until the Termination Date, at which time the
Administrative Agent shall (i) retransfer and deliver all Collateral in its
possession to the Grantors, and (ii) execute a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby. Upon the Termination Date,
the Administrative Agent, at the written request and expense of the Borrower,
will promptly release, reassign and transfer the Collateral to the Grantors and
declare this Agreement to be terminated and of no further force or effect.


(b)    Further Assurances. If any of the Collateral shall be sold, transferred
or otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral and the capital stock of such Grantor. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection

35

--------------------------------------------------------------------------------




therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.


(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9-620 of the New York UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in Section
10.13(a).


Section 10.14.    No Third Party Beneficiaries. This Agreement, the other Loan
Documents are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent or any Secured Party for any reason whatsoever.
There are no third party beneficiaries.


Section 10.15.    Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Security Agreement. Any security
interests granted in favor of the Existing Agent under the Existing Security
Agreement continue, without duplication, under this Agreement, and the execution
of this Agreement does not indicate a satisfaction, novation or discharge
thereof.


Section 10.16.    Intercreditor Agreement. Notwithstanding anything herein to
the contrary, (a) the liens and security interests granted to the Administrative
Agent pursuant to this Agreement are expressly subject and subordinate to the
liens and security interests granted in favor of the Senior Secured Parties (as
defined in the Intercreditor Agreement referred to below), including the liens
and security interests granted to KeyBank National Association, as
administrative agent (in such capacity, the “First Lien Agent”), pursuant to or
in connection with the Credit Agreement dated as of June 2, 2014 (as amended,
restated, supplemented or otherwise modified from time to time), among the
Borrower, the banks, financial institutions and other lending institutions from
time to time parties as lenders thereto and the First Lien Agent, as and to the
extent set forth in the Intercreditor Agreement referred to below and subject to
the terms and conditions set forth therein, and (b) the exercise by the
Administrative Agent of its rights and remedies hereunder are subject to the
limitations and provisions of the Intercreditor Agreement dated as of June 2,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the First Lien Agent, as Senior
Representative, the Administrative Agent, as Second Priority Representative, the
Borrower and its subsidiaries and affiliated entities party thereto (together
with their successors and permitted assigns). In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.


[Signatures begin on next page.]


    



36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
BORROWER:                MILLER ENERGY RESOURCES, INC.


By:                                        
Name: Scott M. Boruff
Title: Chief Executive Officer


GUARANTORS:                MILLER DRILLING, TN LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
its Sole Member




By:                     
Name:    Scott M. Boruff
Title:     Chief Executive Officer


 MILLER ENERGY SERVICES, LLC
 By:    MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By:                     
Name:    Scott M. Boruff
Title:    Chief Executive Officer


MILLER ENERGY GP, LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
     its Sole Manager




By:                     
Name:    Scott M. Boruff
Title:    Chief Executive Officer
 
 





--------------------------------------------------------------------------------












MILLER RIG & EQUIPMENT, LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
its Sole Manager


By:                     
Name:    Scott M. Boruff
Title:    Chief Executive Officer


COOK INLET ENERGY, LLC


By:                     
Name:    David M. Hall
Title:    Manager and Chief Executive Officer




EAST TENNESSEE CONSULTANTS, INC.


By:                     
Name:    Eugene D. Lockyear
Title:    President




EAST TENNESSEE CONSULTANTS II, L.L.C.


By:                     
Name:    Eugene D. Lockyear
Title:    Manager



--------------------------------------------------------------------------------








Acknowledged and Agreed to as
of the date hereof by:


ADMINISTRATIVE AGENT:        APOLLO INVESTMENT CORPORATION,
as Administrative Agent for the Lenders


By:    APOLLO INVESTMENT                                         MANAGEMENT,
L.P.


By:    ACC MANAGEMENT, LLC,
its General Partner


By:                    
Name:
Title:
    



--------------------------------------------------------------------------------




Schedule 1
NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------








    
Schedule 2
DESCRIPTION OF PLEDGED SECURITIES



--------------------------------------------------------------------------------






Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS



--------------------------------------------------------------------------------






Schedule 4
LEGAL NAME, JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION NUMBER,
TAXPAYOR IDENTIFICATION NUMBER, LOCATION OF CHIEF EXECUTIVE OFFICE, PRIOR NAMES
AND PRIOR CHIEF EXECUTIVE OFFICE
    



--------------------------------------------------------------------------------




Schedule 5
COLLATERAL LOCATIONS





--------------------------------------------------------------------------------




Schedule 6
CERTAIN PROPERTY



--------------------------------------------------------------------------------






Schedule 7


SECURITIES ACCOUNTS, COMMODITY ACCOUNTS AND DEPOSIT ACCOUNTS


    



--------------------------------------------------------------------------------






Schedule 8


LETTERS OF CREDIT






    



--------------------------------------------------------------------------------






Schedule 9


INTELLECTUAL PROPERTY


    



--------------------------------------------------------------------------------






Schedule 10


DRILLING RIGS







--------------------------------------------------------------------------------






Schedule 11


COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February [__], 2014 (the “Agreement”), made by
the Grantors parties thereto for the benefit of [_________], as Administrative
Agent. The undersigned agrees for the benefit of the Administrative Agent and
the Lenders as follows:
1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
2.    The terms of Sections 7.01(c) and 7.05 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.01(c) or 7.05 of the Agreement.
[NAME OF ISSUER]




By:                
Title:        


Address for Notices:
                
                
                
Fax:                


















*This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.
    



--------------------------------------------------------------------------------




Annex I
Assumption Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 201__, made by
______________________________, a ______________ (the “Additional Grantor”), in
favor of [_________], as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning assigned to them in such Credit
Agreement.
W I T N E S S E T H:
WHEREAS, Miller Energy Resources, Inc. (the “Borrower”), the Lenders, the
Administrative Agent and the other Agents, have entered into a Credit Agreement,
dated as of February [__], 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Guarantee and Collateral Agreement, dated
as of February [__], 2014 (as amended, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders and Affiliates of the
Lenders;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.11 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties (as defined in the Guarantee and Collateral
Agreement), a security interest in all Collateral owned by such Additional
Grantor to secure all of such Additional Grantor’s obligations and liabilities
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules 1 through 10 to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Article V of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



--------------------------------------------------------------------------------




[ADDITIONAL GRANTOR]


By:                    
Name:        
Title:        



